Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 1 of 159



                        Exhibit A
            Proposed Bidding Procedures Order
              Case 18-12491-CSS              Doc 355-2         Filed 12/26/18        Page 2 of 159



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 -------------------------------------------------------------- X
                                                                 :
In re:                                                           :   Chapter 11
                                                                 :
                                                             1
PROMISE HEALTHCARE GROUP, LLC, et al., :                             Case No. 18-12491 (CSS)
                                                                 :
                  Debtors.                                       :   (Jointly Administered)
                                                                 :
 --------------------------------------------------------------- x   Re: D.I. ___

      ORDER: (I) AUTHORIZING AND APPROVING (A) DEBTORS’ ENTRY INTO
      STALKING HORSE PURCHASE AGREEMENT, (B) BIDDING PROCEDURES,
    (C) BID PROTECTIONS, (D) ASSUMPTION PROCEDURES, AND (E) FORM AND
         MANNER OF NOTICE OF THE BIDDING PROCEDURES, ASSUMPTION
        PROCEDURES, AND SALE HEARING; (II) SCHEDULING A HEARING TO
       CONSIDER THE SALE, PURSUANT TO AND IN ACCORDANCE WITH THE
          BIDDING PROCEDURES; AND (III) GRANTING RELATED RELIEF

         Upon consideration of the motion (D.I. [___]) (the “Motion”)2 for entry of an order (this

“Order”) approving, among other things, the Bidding Procedures and Bid Protections,

scheduling the Auction, and scheduling a hearing to consider the sale of substantially all the


1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171),
Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland
Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise
Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc.
(1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled
Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791),
Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St.
Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
2
   Capitalized terms used in this Order and not otherwise defined shall have the meanings ascribed to them in the
Motion.
                     Case 18-12491-CSS       Doc 355-2      Filed 12/26/18    Page 3 of 159



      Select Assets, pursuant to and in accordance with the Bidding Procedures; and this Court having

      considered the Motion, the arguments of counsel and the evidence presented at the hearing to

      consider the Motion, and the entire record; and due and sufficient notice of the Motion, hearing

      to consider the Motion, and the relief sought in the Motion having been given under the

      particular circumstances; and it appearing that no other or further notice need be provided; and

      the Court having reviewed the Motion and all objections to the Motion (the “Objections”); and it

      appearing that the relief requested in the Motion is in the best interest of the Debtors, their

      estates, their creditors and other parties in interest; and after due deliberation and good and

      sufficient cause appearing for the relief sought, it is hereby

                                   FOUND AND DETERMINED THAT:

 I.             Determination with Respect to the Findings of Fact and Conclusions of Law

                A.     The findings of fact and conclusions of law set forth in this Order constitute the

       Court’s findings of fact and conclusions of law pursuant to Bankruptcy Rule 7052, made

       applicable to this case pursuant to Bankruptcy Rule 9014. To the extent any of the following

       findings of fact constitute conclusions of law, they are hereby adopted as such. To the extent

       any of the following conclusions of law constitute findings of fact, they are hereby adopted as

       such. Any findings of fact or conclusions of law stated by the Court on the record at the hearing

       to consider the Motion are hereby incorporated, to the extent they are not inconsistent with this

       Order.

II.             Jurisdiction, Final Order, and Statutory Predicates

                B.     This Court has jurisdiction to hear and determine the Motion and over the

       Debtors, their estates, and the Debtors’ assets that are the subject of the relief sought in the

       Motion. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue of this case and the

       Motion in the District of Delaware is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                        2
      EAST\163461954.2
                   Case 18-12491-CSS        Doc 355-2      Filed 12/26/18     Page 4 of 159



              C.      The statutory and legal predicates for the relief requested in this Motion are

       sections 105(a), 363(b), (f), and (m), 365, 503, and 507 of title 11 of the United States Code (the

       “Bankruptcy Code”), Rules 2002, 6004, 6006, 9008, and 9014 of the Federal Rules of

       Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1 and 6004-1 of the Local

       Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

       District of Delaware (the “Local Rules”).

              D.      This Order constitutes a final and appealable order within the meaning of 28

       U.S.C. § 158(a). Notwithstanding Bankruptcy Rules 6004(h) and 6006(d), and to any extent

       necessary under Bankruptcy Rule 9014 and Rule 54(b) of the Federal Rules of Civil Procedure,

       as made applicable by Bankruptcy Rule 7054, the Court expressly finds that there is no just

       reason for delay in the implementation of this Order, and expressly directs entry of judgment as

       set forth in this Order.

III.          Notice of Proposed Bidding Procedures, Assumption Procedures and Sale of the
              Select Sellers’ Assets

              E.      Actual written notice of the Motion and a reasonable opportunity to object or be

       heard with respect to the Motion and the relief requested therein have been afforded to all

       known interested persons and entities, including, but not limited to the following parties: (a) all

       entities known to have expressed an interest in a transaction with respect to some or all of the

       Select Assets during the past twenty-four (24) months; (b) all entities known to have asserted

       any interest in or upon any of the Select Assets; (c) all federal, state, and local regulatory or

       taxing authorities or recording offices which have a reasonably known interest in the relief

       requested by the Motion; (d) known counterparties to any unexpired leases or executory

       contracts that could potentially be assumed and assigned to a Successful Bidder; (e) the Office

       of the United States Trustee for the District of Delaware and the Patient Care Ombudsman;


                                                       3
   EAST\163461954.2
               Case 18-12491-CSS       Doc 355-2      Filed 12/26/18      Page 5 of 159



 (f) counsel to the Committee; (g) counsel to the DIP Agent; (h) the Office of the United States

 Attorney General for the District of Delaware; (i) the Internal Revenue Service; (j) the U.S.

 Department of Justice; (k) the offices of the attorneys general for the states in which the Debtors

 operate; (1) all of the Debtors’ insurers; (m) all parties entitled to notice pursuant to Rule 2002

 of the Bankruptcy Rules or Local Rule 2002-1(B); (n) to the extent not already included above,

 all parties in interest listed on the Debtors’ creditor matrices, excluding current, former or future

 patients; and (o) other persons reasonably requesting notice of a potential purchase of the Select

 Assets (collectively, the “Notice Parties”).

          F.     As evidenced by the affidavits of service previously filed with the Court, proper,

 timely, adequate and sufficient notice of the Motion, Bidding Procedures, and Assumption

 Procedures has been provided in accordance with sections 102(1), 363, and 365 of the

 Bankruptcy Code, Rules 2002, 6004, 6006 and 9014 of the Bankruptcy Rules, and Rules 2002-

 1, 6004-1, and 9014-1 of the Local Rules. The notice provided was adequate, sufficient and

 appropriate under the circumstances, and no other or further notice of the Motion, Bidding

 Procedures, or Assumption Procedures is necessary or required, other than as set forth in this

 Order.

          G.     The Notice of Auction and Sale Hearing and Notice of Potential Assumption are

 reasonably calculated to provide all interested parties with timely and proper notice of the

 proposed sale of the Select Assets, including, without limitation: (i) the date, time, and place of

 the Auction, if any; (ii) the Bidding Procedures governing participation in the Auction; (iii) the

 deadline for filing objections to the sale of the Select Assets; (iv) the date, time, and place of the

 hearing to consider the sale of the Select Assets; (v) instructions for obtaining copies of the

 Select Purchase Agreement; (vi) clearly identifying the sale of the Select Assets is free and clear



                                                  4
EAST\163461954.2
                 Case 18-12491-CSS        Doc 355-2     Filed 12/26/18    Page 6 of 159



      of any and all liens, claims, interest, and other encumbrances, other than as set forth in the

      Select Purchase Agreement; and (v) the proposed assumption and assignment of certain

      contracts and leases, and the procedures and deadlines for objecting to any assumption and

      assignment.

            H.      The Assumption Procedures will provide the Select Purchaser, any Qualified

      Bidder, and each counterparty to a potentially assumed executory contract or unexpired lease

      with proper notice of the potential assumption and assignment of any executory contract or

      unexpired lease and any cure costs relating thereto, and the procedures set forth therein with

      regard to any such cure costs satisfy section 365 of the Bankruptcy Code and Rule 6006 of the

      Bankruptcy Rules.

            I.      The disclosures made by the Debtors concerning the Motion, Bidding Procedures

  and Assumption Procedures were good, complete and adequate.

            J.      Notice of the Motion, Bidding Procedures, and Assumption Procedures was

  adequate, fair, and equitable under the circumstances and complied in all respects with section

  102(1) of the Bankruptcy Code, Rules 2002, 6004, and 6006 of the Bankruptcy Rules, and Rules

  2202-1 and 6004-1 of the Local Rules.

IV.         The Select Purchase Agreement, Bid Procedures, and Bid Protections.

            K.      The Select Purchase Agreement and its terms were negotiated in good faith and at

  arm’s length.

            L.      The terms of the Bidding Procedures and Bid Protections were negotiated in good

  faith and at arm’s length.

            M.      Good and sufficient business reasons exist for this Court to authorize the Debtors

  to enter into the Select Purchase Agreement, substantially in the form attached to this Order as

  Exhibit 1.

                                                    5
  EAST\163461954.2
              Case 18-12491-CSS         Doc 355-2        Filed 12/26/18   Page 7 of 159



        N.      The Bidding Procedures are reasonably designed to maximize the value to be

achieved for the Select Assets.

        O.      The Debtors have demonstrated that the Bid Protections in the form of (i) a break-

up fee in the amount of $1,890,000; (ii) expense reimbursement in an amount up to $250,000;

and (iii) an initial overbid at least greater than $2,750,000 higher than the Purchase Price are

actual and necessary costs and expenses of preserving the Debtors’ estates, within the meaning

of sections 503(b) and 507(a) of the Bankruptcy Code, and are of substantial benefit to the

Debtors’ estates by inducing the Select Purchaser to enter into the Select Purchase Agreement

and subject its offer to higher and better bids, thereby ensuring the Debtors receive the highest or

of Florie best possible bid for the Select Assets.

        P.      Good and sufficient business reasons exist for this Court to: (i) approve the

Bidding Procedures, in the form attached to this Order as Exhibit 2; (ii) approve the payment to

the Select Purchaser of the Bid Protections (as set forth in the Select Purchase Agreement and as

described in the Bidding Procedures); (iii) schedule the auction and hearing to consider the

results of the auction and sale of the Select Assets; and (iv) establish the Assumption Procedures,

to fix cure amounts to be paid pursuant to section 365 of the Bankruptcy Code, in connection

with the assumption and assignment of executory contracts and unexpired leases.

        Q.      The Debtors have articulated good and sufficient reasons for this Court to approve

the Bidding Procedures and Assumption Procedures.

        R.      The entry of this Order is in the best interests of the Debtors, their estates, their

creditors, and other parties in interest.

             IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED THAT:

        1.      The relief sought in the Motion is GRANTED AND APPROVED to the extent set

forth in this Order.

                                                     6
EAST\163461954.2
              Case 18-12491-CSS        Doc 355-2     Filed 12/26/18     Page 8 of 159



       2.       All objections to the relief granted in this Order that have not been withdrawn,

waived, or settled as announced to the Court at the hearing to consider the Motion or by

stipulation filed with the Court, and all reservations of rights included therein, are hereby

overruled on the merits or otherwise have been satisfied or adequately provided for pursuant to

this Order.

       3.       The Debtors’ entry into the Select Purchase Agreement, substantially in the form

attached to this Order as Exhibit 1, is expressly approved, and the Debtors’ remedies for any

claims, if any, against the Select Purchaser arising out of or relating to the Select Purchase

Agreement and the transactions contemplated by the Select Purchase Agreement shall be limited

to those remedies set forth in the Select Purchase Agreement.

       4.       The Select Purchaser shall constitute a Qualified Bidder for all purposes and in all

respects under the Bidding Procedures.

       5.       The Bidding Procedures, substantially in the form attached to this Order as

Exhibit 2, are approved in their entirety and are incorporated in this Order as if fully set forth at

length in this paragraph; and, the Debtors are authorized to take any and all actions necessary or

appropriate to implement the Bidding Procedures.

       6.       As set forth in the Bidding Procedures, the deadline for submitting bids for the

Select Assets is [February 15, 2019 at 4:00 p.m. (prevailing Eastern time)] (the “Bid

Deadline”); provided, however, no bid shall be deemed a Qualified Bid until such time as the

Debtors determine, in their reasonable business judgment, that such bid meets the requirements

set forth in the Bidding Procedures.

       7.       If the Debtors timely receive one or more Qualified Bids (other than the bid of the

Select Purchaser), the Debtors shall conduct an auction (the “Auction”) on [February 20, 2019



                                                 7
EAST\163461954.2
             Case 18-12491-CSS        Doc 355-2      Filed 12/26/18     Page 9 of 159



at 10:00 a.m. (prevailing Eastern time)] at the offices of DLA Piper LLP, 1201 North Market

Street, Suite 2100, Wilmington, Delaware 19801 (or at such other location as the Debtors may

designate upon written notice to all parties entitled to participate in the auction under the Bidding

Procedures); provided, however, if no other Qualified Bid is received by the Bid Deadline (other

than the Select Purchaser’s bid), then the Debtors shall not be required to conduct an auction and

may promptly seek this Court’s approval of the sale of the Select Assets to the Select Purchaser,

in accordance with the terms of the Select Purchase Agreement.

       8.      Each Qualified Bidder participating in the Auction shall be required to certify it

has not engaged in any collusion with respect to the potential purchase of the Select Assets.

       9.      At such time as the Debtors determine the Successful Bid(s) in accordance with

the Bidding Procedures, the Debtors shall file on this Court’s docket in these Chapter 11 Cases a

notice disclosing the identity of the Successful Bidder(s) and, if the Debtors deem there to be

one, the identity of the Back-up Bidder(s) (the “Successful Bidder Notice”).

       10.     The hearing to consider approval of the sale of the Select Assets (the “Sale

Hearing”) shall be conducted on [             ], 2019 at [    ] (prevailing Eastern time) before

the Honorable Christopher S. Sontchi, Chief United States Bankruptcy Judge for the District of

Delaware, 824 North Market Street, 5th Floor, Courtroom 6, Wilmington, Delaware 19801;

provided, that, the Sale Hearing may be adjourned by this Court or by the Debtors from time to

time without further notice other than by announcement in open court or through the filing of a

notice on this Court’s docket.

       11.     The deadline to object to the remaining relief requested in the Motion, including

entry of the Sale Order, is [February 22, 2019 at 4:00 p.m. (prevailing Eastern time)] (the

“Sale Objection Deadline”).



                                                 8
EAST\163461954.2
             Case 18-12491-CSS       Doc 355-2       Filed 12/26/18         Page 10 of 159



       12.      Any party opposing the remaining relief sought in the Motion must file an

objection prior to the Sale Objection Deadline, and such objection must: (i) be in writing;

(ii) conform to the applicable provisions of the Bankruptcy Code, Bankruptcy Rules, and Local

Rules; (iii) state with particularity the legal and factual basis for the objection and the specific

grounds for objecting; and (iv) filed with this Court and served so as to be actually received no

later than the Sale Objection Deadline by the Objection Notice Parties.

       13.      Not later than two (2) business days after entry of this Order, the Debtors shall

cause: (a) notice substantially in the form attached to this Order as Exhibit 3 (the “Notice of

Auction and Sale Hearing”) and a copy of this Order to be sent by first-class mail, postage

prepaid, to the Notice Parties; and (b) electronic notice of the Motion, this Order, and the Notice

of   Auction       and   Sale   Hearing   to   be    posted    on     (i)     this   Court’s   website

(http://www.deb.uscourts.gov) and (ii) the case website maintained by the Debtors’ claims and

noticing agent, Prime Clerk LLC.

       14.      Not later than five (5) business days after entry of this Order, the Debtors shall

serve by first-class mail, postage prepaid, a notice of potential assumption, assignment, and/or

transfer of executory contracts and unexpired leases to which the Select Sellers are party,

substantially in the form attached to this Order as Exhibit 4 (the “Notice of Potential

Assumption”) on all non-Debtor parties to the executory contracts and unexpired leases.

       15.      Upon filing the Successful Bidder Notice with this Court, the Debtors shall serve

the Successful Bidder Notice on all parties that received service of the Notice of Potential

Assumption.

       16.      Unless the non-Debtor party to an executory contract or unexpired lease files an

objection to (a) its cure amount or (b) the proposed assumption, assignment, and/or transfer of



                                                 9
EAST\163461954.2
             Case 18-12491-CSS       Doc 355-2      Filed 12/26/18    Page 11 of 159



such executory contract or unexpired lease to the Select Purchaser or to any Successful Bidder

by [February 8, 2019 at 4:00 p.m. (prevailing Eastern time)] (the “Assumption Objection

Deadline”) and serves such objection so as to be actually received by the Objection Notice

Parties by no later than the Assumption Objection Deadline, such non-Debtor party shall be

(x) forever barred from objecting to the cure amount and from asserting against the Debtors, the

Select Purchaser, or any Successful Bidder any additional cure or other amounts with respect to

such executory contract or unexpired lease, and the Select Purchaser and any Successful Bidder

shall be entitled to rely upon such cure amounts and (y) deemed to have consented to the

assumption, assignment, and/or transfer of such executory contract or unexpired lease to the

Select Purchaser or Successful Bidder and shall be forever barred and estopped from asserting or

claiming against any party that any additional amounts are due, defaults exist, conditions to

assumption, assignment, and/or transfer must be satisfied, or that any right or benefit under such

executory contract or unexpired lease cannot or will not be available to the Select Purchaser or

Successful Bidder.

       17.      If a contract counterparty files a Contract Objection in a manner consistent with

the Assumption Procedures, and the Debtor and the contract counterparty, in consultation with

the Select Purchaser or Successful Bidder, are unable to consensually resolve the dispute prior to

the Sale Hearing, the amount to be paid or reserved with respect to such objection will be

determined at the Sale Hearing, such later hearing date that the Debtors determine in their

discretion, in consultation with the Committee and the Successful Bidder(s), or such other date

determined by this Court. With respect to any Contract Objection that remains outstanding as of

the Closing, the maximum claimed cure amount will be deposited into escrow to support the

payment of the final cure amount at such time as the Contract Objection is resolved.



                                               10
EAST\163461954.2
             Case 18-12491-CSS       Doc 355-2       Filed 12/26/18   Page 12 of 159



       18.      No later than five (5) calendar days prior to the Closing (as defined in the Select

Purchase Agreement), the Debtors shall serve a notice, substantially in the form attached to this

Order as Exhibit 5, identifying the executory contracts and unexpired leases that will be

assumed and assigned to the Select Purchaser or Successful Bidder, as applicable.

       19.      The applicable Select Purchaser or Successful Bidder, as applicable, may

determine to exclude any executory contract or unexpired lease from the list of Select Assets, in

accordance with the applicable asset purchase agreement; provided, that, if any executory

contracts or unexpired leases are excluded from the applicable list of Select Assets, the Debtors

shall notify the non-Debtor party or parties to any such executory contracts or unexpired leases

of such exclusion, by written notice as soon as practicable after such determination, which may

be after the Sale Hearing.

       20.      The notices attached to this Order as Exhibit 3, Exhibit 4, and Exhibit 5 are

approved in their entirety.

       21.      The Bid Protections, as set forth in the Bidding Procedures, are expressly

approved, and the Debtors are authorized and directed to promptly pay, as they become due, any

amounts owed to the Select Purchaser on account of such Bid Protections, in accordance with the

Bidding Procedures.

       22.      The obligation of the Debtors to pay the Bid Protections shall: (a) constitute

administrative expense claims against each of the applicable Debtor’s estate; (b) be entitled to

administrative expense priority status under sections 503(b)(1)(A) and 507(a)(2) of the

Bankruptcy Code: (c) survive the termination of the Select Purchase Agreement; and (d) be paid

by the applicable Debtors to the Select Purchaser in cash, on the terms of and in accordance with

the Select Purchase Agreement.



                                                11
EAST\163461954.2
               Case 18-12491-CSS       Doc 355-2        Filed 12/26/18   Page 13 of 159



         23.      Notwithstanding anything in the Motion or Select Purchase Agreement to the

contrary, nothing in this Order shall be construed as authorizing the sale, transfer, or assignment

of any Medicare provider agreement to the Select Purchaser or any Successful Bidder free and

clear of successor liability for any liability arising from such provider agreements, nor as

restricting the United States’ right of setoff and recoupment. Any assumption and assignment of

the Medicare provider agreements shall be authorized only in accordance with 11 U.S.C. § 365,

all applicable Medicare statutes and regulations, and the Anti-Assignment Act.

         24.      Failure to timely file an objection in accordance with this Order shall forever

bar the assertion of any objection to the Motion, entry of the Sale Order, or consummation

of the sale of the Select Assets, and such failure shall be deemed to constitute consent to

entry of the Sale Order and consummation of the sale of the Select Assets.

         25.      The stays provided by Rules 6004(h) and 6006(d) of the Bankruptcy Rules and

the requirements of Local Rule 6004-1(c)(2) are waived, and this Order shall be effective

immediately upon its entry.

         26.      This Court retains jurisdiction over any and all matters related to or arising from

the interpretation or implementation of this Order.

Dated:                                  , 2019
         Wilmington, Delaware



                                                 THE HONORABLE CHRISTOPHER S. SONTCHI
                                                 CHIEF UNITED STATES BANKRUPTCY JUDGE




                                                   12
EAST\163461954.2
Case 18-12491-CSS   Doc 355-2   Filed 12/26/18      Page 14 of 159



            Exhibit 1 to Bidding Procedures Order
                 Select Purchase Agreement
            Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 15 of 159
                                                               EXECUTION VERSION




                          ASSET PURCHASE AGREEMENT

                                  BY AND AMONG

                           PROMISE HEALTHCARE, INC.,

                           THE SUBSIDIARIES THEREOF
                              LISTED ON EXHIBIT 1,

                                        AND

                         SELECT MEDICAL CORPORATION




                                  December 23, 2018




4822-2950-0804.2
25094706.19.BUSINESS
                 Case 18-12491-CSS                         Doc 355-2               Filed 12/26/18                 Page 16 of 159



                                                          TABLE OF CONTENTS

ARTICLE I - DEFINITIONS ...................................................................................................................... 1
           1.1         Definitions. ........................................................................................................................ 1
ARTICLE II – TRANSACTIONS AT THE CLOSING ............................................................................. 8
           2.1         Purchase and Sale. ............................................................................................................. 8
           2.2         Excluded Assets. ................................................................................................................ 9
           2.3         Assumed Liabilities. ........................................................................................................ 11
           2.4         Excluded Liabilities. ........................................................................................................ 13
           2.5         Purchase Price and Cure Amounts. .................................................................................. 13
           2.6         Closing. ............................................................................................................................ 14
           2.7         Actions of Sellers’ Parent at Closing. .............................................................................. 15
           2.8         Actions of Buyers’ Parent at Closing............................................................................... 16
           2.9         Real Estate Closing Matters. ............................................................................................ 16
           2.10        Risk of Loss. .................................................................................................................... 17
ARTICLE III - REPRESENTATIONS AND WARRANTIES OF SELLERS AND SELLERS’
     PARENT ....................................................................................................................................... 17
           3.1         Corporate Capacity, Authority and Governmental Consents........................................... 18
           3.2         Binding Agreement. ......................................................................................................... 18
           3.3         Assets. .............................................................................................................................. 19
           3.4         Financial Statements. ....................................................................................................... 19
           3.5         Licenses and Accreditations ............................................................................................ 19
           3.6         Regulatory Compliance. .................................................................................................. 20
           3.7         Compliance Program ....................................................................................................... 21
           3.8         Material Contracts............................................................................................................ 21
           3.9         Real Property. .................................................................................................................. 22
           3.10        Insurance. ......................................................................................................................... 22
           3.11        Employee Benefit Plans. .................................................................................................. 23
           3.12        Employee Relations. ........................................................................................................ 24
           3.13        Litigation and Proceedings. ............................................................................................. 24
           3.14        Third Party Reimbursement. ............................................................................................ 25
           3.15        Tax Liabilities. ................................................................................................................. 26
           3.16        Absence of Changes......................................................................................................... 26
           3.17        Intellectual Property ......................................................................................................... 27
           3.18        Environmental Matters .................................................................................................... 27


                                                                              i
4822-2950-0804.2
25094706.19.BUSINESS
                 Case 18-12491-CSS                         Doc 355-2               Filed 12/26/18                Page 17 of 159



           3.19        Material Suppliers and Material Payors. .......................................................................... 27
           3.20        Brokers. ............................................................................................................................ 27
           3.21        Affiliate Transactions ...................................................................................................... 28
           3.22        Privacy and Security ........................................................................................................ 28
           3.23        Disclaimer of Warranties ................................................................................................. 28
ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF BUYERS AND BUYERS’
     PARENT ....................................................................................................................................... 28
           4.1         Capacity, Authority and Consents ................................................................................... 28
           4.2         Binding Agreement. ......................................................................................................... 29
           4.3         Litigation and Proceedings. ............................................................................................. 29
           4.4         Availability of Funds ....................................................................................................... 29
           4.5         Representations of Sellers ................................................................................................ 29
ARTICLE V - COVENANTS OF THE PARTIES PRIOR TO CLOSING .............................................. 29
           5.1         Access .............................................................................................................................. 29
           5.2         Update of Schedules ........................................................................................................ 30
           5.3         Consents and Approvals .................................................................................................. 31
           5.4         Operating Covenants........................................................................................................ 31
           5.5         Negative Covenants ......................................................................................................... 31
           5.6         Bankruptcy Court Approval; Executory Contracts; Sale Procedures; and Stalking
                       Horse Provisions. ............................................................................................................. 33
           5.7         Confidentiality ................................................................................................................. 35
           5.8         Public Announcements .................................................................................................... 36
           5.9         Incorporation of Buyers ................................................................................................... 36
ARTICLE VI - CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYERS ................................. 36
           6.1         Representations and Warranties; Covenants .................................................................... 36
           6.2         Required Governmental Approvals and Consents ........................................................... 37
           6.3         Title and Survey ............................................................................................................... 37
           6.4         Actions and Proceedings .................................................................................................. 37
           6.5         Material Adverse Effect ................................................................................................... 37
           6.6         Closing Certificate ........................................................................................................... 37
           6.7         Bankruptcy Court Approval............................................................................................. 37
           6.8         Closing Deliveries............................................................................................................ 37
           6.9         Objection Deadline .......................................................................................................... 37
           6.10        Maintenance of LTCH Classification .............................................................................. 38
ARTICLE VII - CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS .............................. 38

                                                                              ii
4822-2950-0804.2
25094706.19.BUSINESS
                Case 18-12491-CSS                       Doc 355-2               Filed 12/26/18                 Page 18 of 159



          7.1       Representations and Warranties; Covenants .................................................................... 38
          7.2       Pre-Closing Confirmations .............................................................................................. 38
          7.3       Actions and Proceedings. ................................................................................................. 38
          7.4       Closing Certificate ........................................................................................................... 39
          7.5       Closing Deliveries............................................................................................................ 39
          7.6       Cure Amounts .................................................................................................................. 39
ARTICLE VIII - ADDITIONAL AGREEMENTS ................................................................................... 39
          8.1       Termination Prior to Closing ........................................................................................... 39
          8.2       Post-Closing Filings and Access to Information.............................................................. 41
          8.3       Employee Matters. ........................................................................................................... 42
          8.4       Medical Staff.................................................................................................................... 44
          8.5       Refunds and Remittances................................................................................................. 44
          8.6       Insurance .......................................................................................................................... 44
          8.7       Assurances. ...................................................................................................................... 44
          8.8       Terminating Cost Reports. ............................................................................................... 45
          8.9       Waiver of Bulk Sales Law Compliance ........................................................................... 45
          8.10      Closing Of Financials ...................................................................................................... 45
          8.11      Medicare Bad Debts......................................................................................................... 46
          8.12      Non-Solicitation ............................................................................................................... 46
          8.13      Straddle Patients .............................................................................................................. 46
          8.14      Transitional Trademark License ...................................................................................... 46
ARTICLE IX - GENERAL PROVISIONS ............................................................................................... 47
          9.1       Survival ............................................................................................................................ 47
          9.2       Additional Assurances ..................................................................................................... 47
          9.3       [RESERVED] .................................................................................................................. 47
          9.4       [RESERVED] .................................................................................................................. 47
          9.5       Choice of Law; Venue ..................................................................................................... 47
          9.6       Benefit, Assignment and Third Party Beneficiaries......................................................... 47
          9.7       Cost of Transaction .......................................................................................................... 48
          9.8       Waiver of Breach ............................................................................................................. 48
          9.9       Notice ............................................................................................................................... 48
          9.10      Severability ...................................................................................................................... 49
          9.11      Interpretation.................................................................................................................... 49
          9.12      Entire Agreement, Amendments and Counterparts ......................................................... 49


                                                                          iii
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS                      Doc 355-2              Filed 12/26/18               Page 19 of 159



        9.13     Disclosure Generally........................................................................................................ 50
        9.14     Time of Essence ............................................................................................................... 50




                                                                     iv
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18      Page 20 of 159



                                  ASSET PURCHASE AGREEMENT

         This Asset Purchase Agreement is entered into as of December 23, 2018 (the “ Effective Date”),
by and among Promise Healthcare, Inc., a Florida corporation (“Sellers’ Parent”), each of the direct or
indirect subsidiary of Sellers’ Parent listed on Exhibit 1 (each, a “Seller” and, collectively, the “Sellers”),
Select Medical Corporation, a Delaware corporation (“Buyers’ Parent”), and each Buyer that joins this
Agreement pursuant to Section 5.9. Sellers’ Parent, Sellers, Buyers’ Parent and Buyers are collectively
referred to as the “Parties” and each individually as a “Party”.

                                             BACKGROUND

        WHEREAS, Sellers own and operate those certain long-term acute care hospitals identified on
Exhibit 1 (the “Seller Facilities”) and the other businesses and assets incident thereto;

        WHEREAS, on or about November 5, 2018, Sellers’ Parent and each of the Sellers filed
voluntary petitions (collectively, the “Bankruptcy Case”) pursuant to chapter 11 of the Bankruptcy Code
in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

         WHEREAS, the Parties intend that the Buyers be designated as the initial bidder for the Seller
Facilities and the Purchased Assets; and

        WHEREAS, each of the Sellers desires to sell and assign to the applicable Buyer, and applicable
Buyer desires to purchase from the applicable Seller, all of the Purchased Assets relating to the applicable
Seller Facility on the terms and conditions set forth herein, free and clear of all encumbrances (other than
Permitted Encumbrances) in accordance with Sections 105, 363 and 365 and other applicable provisions
of the Bankruptcy Code and the Bankruptcy Rules.

        NOW, THEREFORE, in consideration of the promises, covenants, representations and
warranties hereinafter set forth, the Parties agree as follows:

                                     ARTICLE I - DEFINITIONS

1.1     Definitions. As used in this Agreement, the following terms have the following meanings (unless
otherwise expressly provided herein):

        “Accounts Receivable” means all accounts, notes, interest and other receivables of each Seller,
and all claims, rights, interests and proceeds related thereto, arising from the rendering of services to
patients at the Seller Facilities, billed and unbilled, recorded and unrecorded (including any accounts
previously written off or charged off as bad debts), for services provided at or by Seller Facilities whether
payable by private pay patients or Third Party Payors, or by any other source, including the right to
receive an amount equal to the value of all accounts receivable arising from the rendering of services and
provision of medicine, drugs and supplies to patients at the Seller Facilities relating to Medicare,
Medicaid, TRICARE and other third party patient claims of Sellers due from beneficiaries or
governmental Third Party Payors.

         “Accrued PTO” means the dollar amount of all accrued but unused paid time off for vacation and
sick time for each Transferred Employee (including employer FICA and any other estimated employer
Taxes thereon) recorded by a Seller as of immediately prior to the Closing pursuant to the Seller’s
standard policies and as set forth on a schedule delivered to Buyers’ Parent at least two (2) Business Days
prior to the Closing.


                                                      1
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18      Page 21 of 159



        “Actions” means any claim, cause of action, litigation, action, suit, arbitration, proceeding,
hearing, audit or right in action.

        “Affiliate” means, with respect to a Person, any other Person that directly or indirectly controls, is
controlled by, or is under common control with, such Person. The term “control” used in the preceding
sentence means the possession, directly or indirectly, of the power to either (a) direct or cause the
direction of the management and policies of a Person whether through ownership of equity interests, by
contract or otherwise or (b) vote 10% or more of the securities having ordinary voting power for the
election of directors of a Person.

       “Agreement” means this Asset Purchase Agreement, as from time to time amended, modified or
supplemented in accordance with its terms, including the Exhibits and Schedules attached hereto.

         “Ancillary Agreements” means, with respect to any Party, all agreements to which such Party is
or will become a party pursuant to this Agreement.

         “Applicable State” means each State listed on Exhibit 1 with respect to the applicable Seller
Facility.

        “Assumed Cure Amounts” means those Cure Amounts set forth on Schedule 2.3(b) (as updated
in accordance with Section 2.3(b)) solely with respect to any Proposed Assigned Contract that becomes
an Assigned Contract, but excluding any Disputed Cure Amounts.

        “Bankruptcy Code” means Title 11 of the United States Code, Sections 101 et seq.

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedures.

        “Business Day” means any day other than a Saturday, Sunday or day on which banks are
authorized or required to be closed in New York, New York.

        “CMS” means the Centers for Medicare and Medicaid Services.

        “Code” means the Internal Revenue Code of 1986, as amended.

      “Contract” means any written agreement, license, lease, contract, arrangement, understanding or
commitment to which a Person or its assets is legally bound.

        “Cost Reports” means all cost and other reports filed pursuant to the requirements of Government
Reimbursement Programs, and similar or successor programs with or for the benefit of Governmental
Authorities for payment or reimbursement of amounts due from them.

        “Cure Amounts” means the amounts, if any, determined by the Bankruptcy Court to be necessary
to cure all defaults and to pay all actual losses that have resulted from defaults by the applicable Seller
pursuant to the Proposed Assigned Contracts (including any amounts delivered into escrow accounts to
pay any claim for Cure Amounts that remain disputed as of the Closing).

         “Disputed Cure Amounts” means the potential maximum Cure Amounts that could be payable
with respect to any Disputed Contract based on objections received from non-debtor counterparties to
such Disputed Contract in accordance with Section 5.6(b), in each case for which the dispute has not been
fully resolved as of the Closing.


                                                      2
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS             Doc 355-2        Filed 12/26/18      Page 22 of 159



         “Encumbrances” means any and all mortgages, liens, pledges, security interests, leases,
subleases, licenses, rights of way, easements, rights of first refusal, options, restrictions, covenants,
reservations or similar matters, whether or not of record, or encroachments of any nature whatsoever, or
any conditional sale contracts, title retention contracts or other agreements or arrangements to give or to
refrain from giving any of the foregoing, whether secured or unsecured, choate or inchoate, filed or
unfiled, scheduled or unscheduled, noticed or unnoticed, contingent or non-contingent, material or non-
material, known or unknown.

        “Environmental Laws” means all applicable foreign, federal, state or local Laws, governing
pollution, protection of human health from exposure to Hazardous Materials or protection of the
environment or natural resources, including, without limitation, any of the foregoing relating to the use,
generation, transport, treatment, storage, Release or disposal of Hazardous Materials.

         “Environmental Liabilities” means any obligation, expense, or liabilities arising out of or related
to (a) environmental conditions, including without limitation, (i) the presence, Release, or threat of
Release of, or exposure to, Hazardous Materials first occurring, or as a result of facts, circumstances or
events first existing or occurring, prior to the Closing at, on, in or under or migrating from the Seller
Facilities, whether into the air, soil, soil gas, ground or surface waters on-site or off-site, or (ii) arising
from the off-site or on-site transportation, storage, treatment, recycling or disposal of Hazardous Materials
managed or Released by or on behalf of Sellers in connection with the Seller Facilities or the Healthcare
Business; or (b) any violation of any Environmental Law by Seller with respect to the Seller Facilities
prior to the Closing.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

         “ERISA Affiliate” means each trade or business (whether or not incorporated) which is treated as
a single employer with any Seller under Section 414 of the Code or Section 4001(b) of ERISA.

       “Excluded Cure Amounts” means those Cure Amounts with respect to any Contract that does not
become an Assigned Contract.

       “Facility Employees” means the employees of each Seller and any Affiliate of any Seller that
perform substantially all of their services at one or more of the Seller Facilities, including any such
employees who are on a leave of absence.

         “Facility IP” means all of the Intellectual Property exclusively used in the operation of the Seller
Facilities, including Intellectual Property owned by the Sellers and Intellectual Property which is
exclusively used by the Sellers in the operation of the Seller Facilities but owned by a third party.

         “Final Order” means an Order of the Bankruptcy Court (or any other court of competent
jurisdiction) which has not been modified, amended, reversed, vacated or stayed and as to which (i) the
time to appeal, petition for certiorari, or move for a new trial, stay, reargument or rehearing has expired
and as to which no appeal, petition for certiorari or motion for new trial, stay, reargument or rehearing
shall then be pending or (ii) if an appeal, writ of certiorari, new trial, stay, reargument or rehearing thereof
has been sought, such Order of the Bankruptcy Court (or other court of competent jurisdiction) shall have
been affirmed by the highest court to which such order was appealed, or certiorari shall have been denied,
or a new trial, stay, reargument or rehearing shall have expired, as a result of which such action or Order
shall have become final in accordance with Bankruptcy Rule 8002; provided that the possibility that a
motion under Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules, may be filed relating to such Order, shall not cause an Order not to be a Final Order.


                                                       3
4822-2950-0804.2
25094706.19.BUSINESS
              Case 18-12491-CSS         Doc 355-2        Filed 12/26/18      Page 23 of 159



        “Fundamental Representations” means Section 3.1(a), Section 3.2, the first sentence of
Section 3.3(a), the last sentence of Section 3.9(a), and Section 3.20.

           “GAAP” means generally accepted accounting principles in the United States, consistently
applied.

        “Governing Documents” means, for the Person in question, that Person’s Articles of
Incorporation, Certificate of Formation, Certificate of Limited Partnership, Bylaws, Partnership
Agreement, Limited Liability Company Agreement or other similar documents relating to the formation
and/or governance of the business and affairs of such Person.

         “Government Reimbursement Programs” means any programs funded or administered by a
Governmental Authority, or contractor(s) thereof, for the purposes of paying for health care services.
Such programs include Medicare, each state Medicaid program, TRICARE, each other federal health care
program (as defined in 42 U.S.C. § 1320a-7b(f)), and all similar or successor programs with or for the
benefit of designated federal or state residents.

         “Governmental Authority” means any federal, state, local or municipal government, including
any subdivision, court, commission or regulatory agency; any governmental or quasi-governmental
authority; and any Person exercising or entitled to exercise any administrative, executive, judicial,
legislative, regulatory or taxing authority.

        “Hazardous Materials” means any petroleum or petroleum products, radioactive materials or
wastes, friable asbestos, medical, pathological, infectious or biological wastes, polychlorinated biphenyls,
and any pollutant, contaminant, or other chemical, material, substance or waste that is prohibited, limited
or regulated under any Environmental Law due to its hazardous or toxic nature.

         “Healthcare Business” means, collectively, the businesses operated by the Sellers, including
Sellers’ ownership and operation of the Seller Facilities.

         “Healthcare Laws” means, collectively, any and all Laws governing the licensure or regulation
of healthcare providers, professionals, or facilities, or payors or otherwise governing or regulating the
provision of, or payment for, healthcare services, the sale of controlled substances or other
pharmaceuticals, medical devices or supplies and the like. Without limiting the generality of the
foregoing, Healthcare Laws include Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395-1395hhh
(the Medicare statute), including specifically, the Ethics in Patient Referrals Act, as amended, 42 U.S.C.
§ 1395nn; Title XIX of the Social Security Act, 42 U.S.C. §§ 1396-1396v (the Medicaid statute); the
Federal Health Care Program Anti-Kickback Statute, 42 U.S.C. § 1320a-7b(b); the False Claims Act, 31
U.S.C. §§ 3729-3733 (as amended); the Program Fraud Civil Remedies Act, 31 U.S.C. §§ 3801-3812; the
Anti-Kickback Act of 1986, 41 U.S.C. §§ 8701–8707; the Civil Monetary Penalties Law, 42 U.S.C.
§§ 1320a-7a and 1320a-7b; the Exclusion Laws, 42 U.S.C. § 1320a-7; the Health Insurance Portability
and Accountability Act of 1996, 42 U.S.C. §§ 1320d-1329d-8, as amended by the Health Information
Technology for Economic and Clinical Health Act, enacted as Title XIII of the American Recovery and
Reinvestment Act of 2009, Public Law 111-5 (“HIPAA”); the Patient Protection and Affordable Care
Act; the Health Care Fraud Enforcement Act of 2009; the Federal Controlled Substances Act, 21 U.S.C.
§§ 801 et seq.; the Federal Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301 et seq.,; any state or local
statutes or regulations concerning the dispensing and sale of controlled substances; all Laws relating to
the provision of, or billing or payment for health care items or services, or relating to health care
information and all applicable amendments, implementing regulations, rules, ordinances, judgments, and
orders; and any similar state and local statutes, regulations, rules, ordinances, judgments, and orders; and


                                                     4
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18       Page 24 of 159



all applicable federal, state, and local licensing, certificate of need, regulatory and reimbursement statutes,
corporate practice of medicine and physician fee splitting regulations, rules, ordinances, orders, and
judgments applicable to healthcare service providers.

        “HHS” means the U.S. Department of Health and Human Services.

         “Intellectual Property” means all of the following in any jurisdiction throughout the world (i) all
inventions (whether patentable or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents, patent applications, and patent disclosures, together with all reissues, divisions,
continuations, continuations-in-part, renewals, extensions, and foreign counterparts and equivalents
thereof, (ii) all trademarks, service marks, logos, trade names, corporate names, and other source
identifiers whether registered or unregistered (as the case may be), as well as all goodwill associated
therewith, and all applications, registrations, and renewals in connection therewith, (iii) registrations for
internet domain names, (iv) all rights protected by copyright law, including rights in registered and
unregistered works of authorship, all rights to copy, distribute, modify, publicly perform, and publicly
display such works, and all applications, registrations, and renewals in connection therewith, and (v) trade
secrets, technologies, databases, software, and other proprietary information.

         “Inventory” means all inventories of supplies, drugs, food, janitorial and office supplies and other
disposables and consumables located at the Seller Facilities or used in connection with the operation of
the Seller Facilities.

        “IRS” means the Internal Revenue Service.

         “Knowledge of Sellers” (and any similar expression, including the expression “Sellers’
Knowledge”) means, as to a particular matter, the actual knowledge of Suzanne K. Sterling, Dr. Charles
Posternack, and the CEO, CFO, Chief Nursing Officer and Compliance Officer of any Seller or Seller
Facility in each case after reasonable inquiry of the applicable personnel at the Seller Facility.

        “Law” means any federal, state, local or other statute, law, ordinance, regulation, rule, code,
decree, Order or similar requirements of any Governmental Authority.

        “Leave Employee” means each Facility Employee who, as of the Closing Date, is on disability,
maternity, military or any other leave of absence that is approved in writing by his or her employer and
from which the Facility Employee’s return to active employment is protected by applicable Law.

         “Material Adverse Effect” means a change, event, development or occurrence that, individually
or in the aggregate, (a) would or would reasonably be expected to prevent or materially delay
consummation of the transactions contemplated by this Agreement or (b) has or would reasonably be
expected to have a material adverse effect on the financial condition, properties, assets, liabilities,
business, or results of operations of the Purchased Assets, taken as a whole. Notwithstanding the
foregoing, none of the following changes, events, developments or occurrences shall be deemed to
constitute or be taken into account in determining whether there has been or may be a Material Adverse
Effect under clause (b): (i) any actual or proposed change in Law or accounting standards or the
interpretation or implementation thereof; (ii) any change that is generally applicable to the healthcare
industry in the Applicable State; (iii) the entry into this Agreement or the announcement, commencement,
pendency or consummation of the transactions contemplated hereby, (iv) any action taken by Sellers’
Parent, Sellers or their Affiliates that is required to be taken by this Agreement; (v) any omission to act or
action taken with the prior written consent of Buyers’ Parent; (vi) any change in general business,
economic, geopolitical or financial market conditions; (vii) any national or international political event or
occurrence, including acts of war or terrorism; (viii) any natural disaster or calamity; (ix) the filing or

                                                      5
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS             Doc 355-2         Filed 12/26/18       Page 25 of 159



prosecution of the Bankruptcy Case; (x) failure of the Sellers to meet financial projections (provided that
the exception in this clause (x) shall not prevent or otherwise affect a determination that any change,
event, development or occurrence underlying or relating to such failure has resulted in or contributed to a
Material Adverse Effect); and (xi) any seasonal fluctuations in the operations of the Seller Facilities
consistent in all material respects with prior fiscal years, except, in the case of clauses (i), (ii), (vi), (vii)
and (viii) to the extent such changes, events, occurrences or developments have a disproportionate effect
on the Seller Facilities and the Purchased Assets, taken as a whole, relative to other Persons owning
and/or operating long-term acute care hospitals in the United States or any Applicable State.

         “Order” means any award, writ, injunction, judgment, order, ruling, decision, decree, directive, or
similar determination entered, issued, made or rendered by any Governmental Authority (whether
judicial, administrative or arbitral).

         “Outside Date” means the date that is the ninetieth (90th) day following the Effective Date;
provided, however, that if as of such ninetieth (90th) day (a) the Post-Order Period is ongoing and (b) all
of the conditions to Closing set forth in ARTICLE VI and ARTICLE VII (other than those conditions
which are to be satisfied at Closing, but subject to such conditions being satisfied at the Closing) are
satisfied or waived, then the Outside Date shall be the date that is three (3) Business Days following the
final day of the Post-Order Period.

         “Permits” means all licenses, permits, franchises, privileges, certificates, rights, registrations,
approvals, authorizations, consents, provider numbers, waivers, exemptions, releases, variances,
certificates of authority, accreditations, or Orders issued by any Governmental Authority.

         “Permitted Encumbrances” means (i) statutory liens that relate to Taxes, assessments and
charges or levies imposed by a Governmental Authority that are not yet due or payable or that are being
contested in good faith and for which appropriate reserves have been established in accordance with
GAAP; (ii) leasehold interests of the owners of Leased Real Property, (iii) zoning regulations and other
Laws affecting the Real Property which are not violated by the current use and occupancy of such Real
Property; (iv) easements, covenants, conditions, restrictions and other similar matters of record on real
property or leasehold estates that do not in any material respect detract from the value thereof and do not
interfere with the operation of the Seller Facilities or impair the usefulness thereof; (v) liens arising as a
result of the acts of Buyer or its Affiliates; (vi) other than monetary liens, any matter disclosed in the Title
Commitments or Surveys; and (vii) those Encumbrances listed on Schedule 1.1(b), in each case other than
any liens existing as of the Closing with respect to the Owned Real Property that relate to Taxes,
assessments, charges or levies imposed by a Governmental Authority.

          “Person” means an individual, corporation, partnership, limited liability company, limited
liability partnership, trust, association, or organization, including any Governmental Authority.

       “Post-Order Period” means the period beginning on the date of the final entry of the Sale Order
and ending on the thirtieth (30th) day thereafter.

       “Prepaid Assets” means all advance payments, prepayments, prepaid expenses and deposits
which were made by or on behalf of Sellers with respect to the operation of the Seller Facilities.

      “Purchase Price” means an amount equal to Sixty Three Million Dollars ($63,000,000) less the
Assumed Cure Amounts.

         “Release” means any spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, depositing, disposing, dispersing, or migrating of Hazardous

                                                        6
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS             Doc 355-2        Filed 12/26/18      Page 26 of 159



Materials into or through the environment or within any building, structure, facility or fixture (including
the abandonment or discarding of any barrels, containers or other closed receptacles containing any
Hazardous Material).

       “Representatives” means, with respect to any Person, the officers, directors, principals,
employees, agents, auditors, advisors and bankers of such Person.

         “Sale Order” means a Final Order of the Bankruptcy Court approving, inter alia, (i) the sale of
the Purchased Assets to the applicable Buyer free and clear of any Encumbrances (other than Permitted
Encumbrances), and (ii) the assumption and assignment of the Assigned Contracts to the applicable
Buyer, in the form of Sale Order attached as Exhibit 3 hereto or otherwise in form and substance
satisfactory to each of Buyers’ Parent and Sellers’ Parent.

         “Sale Procedures Order” means a Final Order of the Bankruptcy Court approving the procedures
for the sale of the Purchased Assets, in the form of the Sale Procedures Order attached as Exhibit 4 hereto
or otherwise in form and substance satisfactory to each of Buyers’ Parent and Sellers’ Parent.

        “Seller’s Transfer Taxes” means fifty percent (50%) of Transfer Taxes.

        “Tax Returns” means all reports, returns, declarations, statements or other information returns or
statements filed or required to be filed with any Governmental Authority in connection with Taxes
(including any attachments thereto or amendments thereof).

         “Taxes” means (i) all taxes, charges, fees, levies, duties, or other similar assessments or liabilities
in the nature of a tax, including income, gross receipts, net proceeds, alternative or add-on minimum, ad
valorem, value-added, excise, stamp, lease, real property, personal property (tangible or intangible), sales,
use, service, transfer, excess profits, withholding (including employee’s income withholding),
unemployment or other social security, occupational, employment, disability, payroll, registration,
environmental, capital stock, capital gains, franchise, and escheat or unclaimed property taxes, in each
case imposed by any Governmental Authority; (ii) any interest, fines, penalties, assessments or additions
to tax resulting from, attributable to or incurred in connection with any tax described in clause (i) or any
contest or dispute thereof; and (iii) any liability for the payment of amounts described in clauses (i) or (ii)
as a result of any tax sharing, tax indemnity or tax allocation agreement or any agreement to pay or
indemnify any other Person for such matters.

         “Third Party Payor” means any Person (other than the beneficiary) that pays for or reimburses at
least a portion of the health care expenses of its beneficiaries including each Government Reimbursement
Program, any entity authorized to provide health insurance (or property, casualty, or life insurance
covering health benefits), any health maintenance organization, preferred provider organization, or other
managed care program, and any employer authorized in accordance with applicable Law to self-insure its
workers’ compensation risk.

        “Title Company” means Fidelity National Title Insurance Company.

        “Transfer Taxes” means any sales, use, transfer, excise, stamp, conveyance, mortgage,
intangible, documentary recording, license and registration, and value added Taxes imposed by any
Governmental Authority upon the Purchased Assets.




                                                       7
4822-2950-0804.2
25094706.19.BUSINESS
              Case 18-12491-CSS          Doc 355-2        Filed 12/26/18       Page 27 of 159



                        ARTICLE II – TRANSACTIONS AT THE CLOSING

2.1      Purchase and Sale. Subject to the terms and conditions of this Agreement, at the Closing and
effective as of the Effective Time, each Seller shall sell, convey, assign, transfer and deliver to the
applicable Buyer, and the applicable Buyer shall acquire, all of the following assets owned, exclusively
used or held for use by Sellers in connection with the operation of the Seller Facilities, other than the
Excluded Assets (all such assets other than the Excluded Assets, the “Purchased Assets”), free and clear
of all Encumbrances other than the Permitted Encumbrances:

         (a)     all interests of Sellers in the real property owned by Sellers that is described in Schedule
2.1(a) (the “Owned Real Property”), including all rights of Sellers or its Affiliates in the land, buildings,
fixtures, parking lots, construction in progress, and other improvements located thereon as to each parcel
of real property included in such Owned Real Property;

        (b)      subject to Section 2.3(b), all leasehold interests (together with any amendments,
renewals, guaranties or other agreements with respect thereto, the “Proposed Tenant Leases”) of Sellers
used exclusively in connection with the operation of the Healthcare Business in and to the real property
(the real property that is subject to the Proposed Tenant Leases being referred to as the “Leased Real
Property”), (the term “Real Property” means collectively the Owned Real Property and the Leased Real
Property) that are described in Schedule 2.1(b);

       (c)      all interests of Sellers in and to all real property leases, subleases, licenses, use and other
occupancy agreements relating exclusively to the operation of the Seller Facilities or the Healthcare
Business described in Schedule 2.1(c) (each, a “Proposed Lessor Lease”);

        (d)      all equipment, furniture, furnishings, machinery, tools, supplies, telephones, office
equipment, leasehold improvements and other tangible personal property used by Sellers in connection
with the operations of the Seller Facilities;

         (e)      all Inventory owned by Sellers and exclusively used in connection with the operation of
the Seller Facilities (other than the portions of Inventory disposed of, or expended, as the case may be, by
Sellers after the Effective Date and prior to the Closing in the ordinary course of business);

        (f)      reserved;

        (g)      all Prepaid Assets related to the Healthcare Business other than any Prepaid Assets
exclusively relating to any of the Excluded Assets;

        (h)     all intangible personal property owned by Sellers and exclusively used in connection with
the operation of the Seller Facilities, including all right, title and interest in and to all Facility IP,
including the names set forth on Schedule 2.1(h), but excluding (A) the right to use any names, trade
names, trademarks and service marks including the name “Promise” and (B) all proprietary software, data
processing programs, or source codes used by Sellers or its Affiliate;

         (i)      all financial, medical staff and personnel records (including those related to the
preparation of Cost Reports) owned by Sellers and used in connection with the operation of the Seller
Facilities or the Purchased Assets (including all equipment records, construction plans and specifications,
medical and administrative libraries, documents, catalogs, books, records, files, operating manuals and
current personnel records) and all patient and medical records used in connection with the operation of the
Purchased Assets (provided that personnel records not relating to the Transferred Employees shall not be
treated as Purchased Assets);

                                                      8
4822-2950-0804.2
25094706.19.BUSINESS
              Case 18-12491-CSS          Doc 355-2        Filed 12/26/18      Page 28 of 159



         (j)      subject to Section 2.10, all of a Seller’s rights to receive insurance proceeds relating to
the physical condition of the Seller Facilities and the Purchased Assets, to the extent not expended on the
repair or restoration of the Purchased Assets prior to the Closing;

         (k)     subject to Sections 2.3(b) and 5.6(b), the Contracts of Sellers (i) designated in
Schedule 2.1(k) as Material Contracts to be assumed by Buyers or (ii) which exclusively relate to the
operation of the Seller Facilities but are not required to be listed in Schedule 3.8, and in any event
including the Medicare and Medicaid provider agreements for the Seller Facilities ((i) and (ii),
collectively the “Proposed Assumed Contracts”);

       (l)    to the extent assignable, all Permits held by Sellers relating exclusively to the ownership,
development and operation of the Seller Facilities and the Purchased Assets;

        (m)      all claims or causes of action relating to or arising from the Healthcare Business other
than claims that arise under Chapter 5 of Title 11 of the United States Code;

        (n)      subject to Section 2.3(a)(iv), except for any positive amounts with respect to Medicare
reimbursement for bad debts of the Seller Facilities under 42 C.F.R. § 413.89 associated with services
furnished prior to the Effective Time, which shall be governed pursuant to Section 8.11 of this
Agreement, rights to positive cost report settlements and retroactive adjustments on Seller Cost Reports in
respect of time periods prior to the Closing (“Seller Agency Settlements”);

         (o)     subject to Section 2.3(a)(iv), except for any positive amounts with respect to Medicare
reimbursement for bad debts of the Seller Facilities under 42 C.F.R. § 413.89 relating to services
furnished prior to the Closing, which shall be governed pursuant to Section 8.11 of this Agreement, any
amounts receivable and any amounts received on or after the Closing Date with respect to any
extraordinary payments and payment adjustments from any Third Party Payor, including payments and
payment adjustments: (i) relating to outlier reconciliation, supplemental, disproportionate share or waiver
payments, or Medicaid GME funding with respect to time periods prior to the Effective Time; (ii) relating
to the Seller Cost Reports or Seller Agency Settlements (whether resulting from an appeal of a
disallowance or otherwise) and other risk settlements with respect to time periods prior to the Effective
Time; (iii) which result any appeals pertaining to Medicare, Medicaid (including disproportionate share
hospital program payments), TRICARE or other Third Party Payors for services furnished during periods
prior to the Effective Time; (iv) relating to participation in any group purchasing organization (including
any rebates or fee sharebacks for purchases made and paid for prior to the Effective Time) with respect to
periods prior to the Effective Time; or (v) arising from Meaningful Use attestations with respect to time
periods prior to the Effective Time;

        (p)      the goodwill generated by or associated with Sellers and the Seller Facilities;

        (q)      all telephone and facsimile numbers, post office boxes and directory listings used
exclusively in connection with the Seller’s operation of the Healthcare Business; and

        (r)    any other tangible asset located within the Seller Facilities as of (x) the Effective Date or
(y) the Closing Date, in each case not otherwise articulated in the foregoing (a) through (o) and not
otherwise an Excluded Asset.

2.2    Excluded Assets. The following assets of Sellers shall not be conveyed to Buyers (collectively,
the “Excluded Assets”):



                                                      9
4822-2950-0804.2
25094706.19.BUSINESS
               Case 18-12491-CSS          Doc 355-2         Filed 12/26/18      Page 29 of 159



         (a)      all intercompany receivables between Sellers’ Parent, Sellers and any of their respective
Affiliates;

        (b)    all cash and cash equivalents, securities, investments, endorsements, bond funds and
other funds created by bond indentures (but not including any Prepaid Assets that are related to the
Healthcare Business);

       (c)     assets and liabilities under medical malpractice risk pools and workers compensation and
employee retirement programs;

        (d)     all of Seller’s or any of its Affiliates’ proprietary manuals, marketing materials, policy
and procedure manuals, standard operating procedures and marketing brochures, data and studies or
analyses not used exclusively at the Seller Facilities;

       (e)     the Contracts of Seller that (i) relate exclusively to the Excluded Liabilities or the
Excluded Assets, (ii) do not relate to either the Purchased Assets or the Seller Facilities, (iii) are not
Assigned Contracts or (iv) are listed on Schedule 2.2(e) (the “Excluded Contracts”);

         (f)     all United States and worldwide inventions, trade secrets, know-how, whether or not
patentable, mask work rights, patents, patent applications, trademarks, service marks, trade names, trade
dress, copyrights, and all applications, registrations and renewals in connection with any of the above
including the names “Promise”, and any other trade names, trademarks, service marks, trade dress, logos,
symbols (as well as all abbreviations, variations or derivations thereof), copyrights and applications
therefor of Seller or its Affiliates or world-wide web addresses not used exclusively at the Seller
Facilities, any promotional material, educational material, signage, stationery, supplies or other items of
inventory bearing such names, marks, trade dress, logos, or symbols or abbreviations, variations or
derivations thereof, and any URLs, sites, blogs or pages hosted on Sellers’ Parent’s system websites,
including associated content embodied within the foregoing;

         (g)     computer software, programs and hardware or data processing equipment, data
processing system manuals and licensed software materials which are proprietary to Sellers’ Parent,
Sellers or their Affiliates or used in connection with the operation of one or more of Sellers’ or its
Affiliates’ health care facilities other than the Seller Facilities;

         (h)     all Employee Benefit Plans maintained by, sponsored in whole or in part by, contributed
to by, or required to be contributed to by, any Seller or any of its Affiliates (including, without limitation,
each Facility Employee Benefit Plan) or with respect to which any Seller or any of its Affiliates has any
actual or contingent liability (each such Employee Benefit Plan described in this Section 2.2(h), a “Seller
Plan”) and all Contracts, assets and insurance policies relating to any Seller Plan;

        (i)    all minute books and organizational records relating to Sellers and their Affiliates and all
other books and records that a Seller is required by Law to retain in its possession (provided that Sellers
shall provide Buyers copies of such books and records that a Seller is required by Law to retain in its
possession);

        (j)       except as set forth in Section 2.1(j), all insurance policies and rights thereunder;

        (k)       those pharmaceuticals that cannot by Law be sold by Sellers to Buyers;




                                                       10
4822-2950-0804.2
25094706.19.BUSINESS
              Case 18-12491-CSS           Doc 355-2        Filed 12/26/18      Page 30 of 159



         (l)    all claims, rights, interests and proceeds with respect to federal, state or local Tax
payments, refunds and credits (including property Tax refunds) to the extent such amounts relate to Taxes
that are Excluded Liabilities;

         (m)    all claims, causes of action, choses in action, rights of recovery, rights of set off and
rights of recoupment of Sellers and their Affiliates with respect to periods prior to the Effective Time, and
any payments, awards or other proceeds resulting therefrom;

         (n)      all claims, causes of action, choses in action, rights of recovery of Sellers and their
Affiliates that arise under Chapter 5 of Title 11 of the United States Code;

       (o)      peer review materials and any writings, documents and other items that are protected
from discovery by the attorney-client privilege, the attorney work product doctrine or any other
cognizable privilege or protection, in each case, except to the extent related to the Assumed Liabilities;

        (p)      Sellers’ National Provider Identifiers;

       (q)     any assets or businesses used exclusively in the operations of any hospitals or facilities
owned or operated by Sellers’ Parent or its subsidiaries other than the Seller Facilities;

        (r)      the rights of Sellers’ Parent, Sellers and their Affiliates under this Agreement;

        (s)      all Accounts Receivable as of the Closing Date (other than those described in Sections
2.1(n) and (o)); and

       (t)       all other assets of Sellers that are not Purchased Assets, including those set forth in
Schedule 2.2(t).

2.3     Assumed Liabilities.

          (a)      In connection with the sale of the Purchased Assets to Buyers at the Closing and effective
as of the Effective Time, Buyers shall assume and be responsible only for Accrued PTO and the following
liabilities, obligations and duties of Seller to the extent (x) relating to operation of the Seller Facilities
(and not to the extent arising from or related to any Excluded Asset, Excluded Liability or any breach,
violation or infringement of Contract, tort or Law) and (y) arising on or after the Closing Date (all such
liabilities other than the Excluded Liabilities, collectively, the “Assumed Liabilities”):

                (i)    subject to Section 2.3(b), liabilities, obligations and duties of Sellers under the
        Assigned Contracts as and to the extent any such liability, obligation or duty arises on or after the
        Closing Date;

              (ii)    all liabilities and obligations to the extent arising out of the operation of the
        Owned Real Property and Leased Real Property on or after the Closing Date;

               (iii)    capital lease obligations of Seller under the Assumed Contracts set forth on
        Schedule 2.3(a)(iii);

               (iv)   claims, recoupments, set-offs, adjustments and other liabilities relating to the
        Medicare and Medicaid provider agreements of the Seller Facilities;

                 (v)     the Assumed Cure Amounts; and

                                                      11
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS           Doc 355-2        Filed 12/26/18       Page 31 of 159



                 (vi)   other specifically assumed liabilities set forth in Schedule 2.3(a)(vi).

          (b)     Schedule 2.3(b) attached hereto sets forth Sellers’ Parents’ good faith estimate as of the
Effective Date (the “Effective Date Cure Amount Schedule”) of the Cure Amount for each Proposed
Assumed Contract, Proposed Tenant Lease and Proposed Lessor Lease (collectively, the “Proposed
Assigned Contracts”). With respect to any Proposed Assigned Contract, Buyers’ Parent shall have the
right to designate any such Contract as an Excluded Contract that shall thereafter cease to be a Proposed
Assigned Contract and be deemed to be listed on Schedule 2.2(e) and any Cure Amount in respect thereof
shall be deemed an Excluded Cure Amount. Following the Bid Deadline, Buyers’ Parent may not
designate any Excluded Contract as a Proposed Assigned Contract. Without limiting the obligations of
Sellers’ Parent and Sellers pursuant to Section 5.6(b), prior to any bid deadline (“Bid Deadline”) set by
the Bankruptcy Court to approve a sale pursuant to this Agreement (the “Sale Hearing”), Sellers’ Parent
shall commence appropriate proceedings before the Bankruptcy Court and otherwise take all reasonably
necessary actions requested by Buyers’ Parent to determine the actual amount of the Cure Amounts,
including resolving any disputes as to Cure Amounts prior to or at the Sale Hearing, such that all
Proposed Assigned Contracts may be assumed by the applicable Seller and assigned to the applicable
Buyer in accordance with Section 365 of the Bankruptcy Code (each such Contract, an “Assigned
Contract”). Sellers’ Parent shall deliver an updated version of Schedule 2.3(b) (i) at least two (2)
Business Days prior to the Bid Deadline reflecting any increase in the Cure Amounts set forth on the
Effective Date Cure Amount Schedule resulting from any filed objections (the updated version of
Schedule 2.3(b) delivered in accordance with this clause (i), the “Bid Deadline Cure Amount Schedule”)
and (ii) at least two (2) Business Days prior to the Closing setting forth the Assumed Cure Amount for
each Proposed Assigned Contract determined in accordance with the Sale Order and the maximum
claimed amount of any Disputed Cure Amount with respect to each Disputed Contract that is not resolved
prior to the Sale Hearing (the updated version of Schedule 2.3(b) delivered in accordance with this clause
(ii), the “Final Cure Amount Schedule”); provided that the Cure Amounts set forth on the Final Cure
Amount Schedule shall not exceed the corresponding amount set forth on the Bid Deadline Cure Amount
Schedule and Buyers’ Parent shall be solely responsible for the payment of any Assumed Cure Amount in
respect of an Assigned Contract. Sellers’ Parent shall facilitate Buyers’ Parent’s negotiation of any Cure
Amounts with the applicable third parties.

         (c)     Nothing in this Agreement shall be construed as an attempt to assign, and Buyers shall
not assume any liabilities or obligations with respect to, any Contract, lease, agreement or Permit intended
to be included in the Purchased Assets that by applicable Law is non-assignable, or that by its terms is
non-assignable without the consent of the other party or parties thereto to the extent such party or parties
assert in writing that such assignment is a breach of such Contract, lease or agreement or Permit as to
which all the remedies for the enforcement thereof enjoyed by any Seller would not, as a matter of Law,
pass to the applicable Buyer as an incident of the assignments provided for by this Agreement unless the
Bankruptcy Court shall have determined that such Contract, lease, agreement or Permit may be assigned
notwithstanding the claim or objection of the counterparty that the Contract or Permit may not be
assigned without its consent or approval. Sellers’ Parent and each Seller shall, at the request and under
the direction of Buyers’ Parent, take all reasonable actions (including, without limitation, the appointment
of Buyers’ Parent or any Buyer as attorney-in-fact for each Seller) and do or cause to be done all such
things as shall in the reasonable judgment of Buyers’ Parent be necessary or proper (i) to assure that the
rights and benefits of each Seller under such Contracts or Permits shall be preserved for the benefit of the
applicable Buyer, and (ii) to facilitate receipt of the consideration to be received by the Sellers in and
under every such Contract or Permit, which consideration shall be held for the benefit of, and shall be
delivered to, the applicable Buyer.




                                                    12
4822-2950-0804.2
25094706.19.BUSINESS
               Case 18-12491-CSS            Doc 355-2         Filed 12/26/18       Page 32 of 159



2.4      Excluded Liabilities. Buyers shall not assume, and under no circumstances shall Buyers be
obligated to pay, discharge, perform or assume any debt, obligation, expense or liability of Sellers or any
Affiliates thereof that is not an Assumed Liability (collectively, the “Excluded Liabilities”), including the
following:

        (a)       any liabilities owed by a Seller to an Affiliate of Seller;

         (b)      all trade payables, accounts payable and other current liabilities of Sellers or relating to
the Seller Facilities, including without limitation any patient credit balances;

         (c)      all liabilities and obligations to the extent not arising out of the operation of the Seller
Facilities;

        (d)       all liabilities and obligations relating to or arising from any Excluded Asset;

        (e)       all liabilities arising out of or relating to any Seller Plan;

         (f)     all liabilities, other than Accrued PTO and the liabilities specifically set forth on Schedule
2.3(a)(vi), with respect to employment, termination of employment, compensation, severance and
employee benefits of any nature owed to any Facility Employee or any other current or former officer,
manager, director, member, employee or independent contractor (or any of their respective dependents or
beneficiaries) of any Seller or any of its Affiliates relating to or arising out of such individual’s
employment or service (or the termination of employment or service) with such Seller or any of its
Affiliates or any of their respective predecessors, whether or not such individual becomes a Transferred
Employee, including, without limitation, any obligation to pay or provide any Facility Employee or other
current or former officer, manager, director, member, employee or independent contractor (or any of his
or her respective dependents or beneficiaries) of any Seller or any of its Affiliates any severance or
change in control payments, transaction bonuses, retiree benefits, salary, wages or commissions;

       (g)      any and all (i) Taxes of Sellers’ Parent, Sellers or any of their respective Affiliates and
any Tax related to the operations of the Seller Facilities or the Purchased Assets and (ii) Seller’s Transfer
Taxes;

        (h)       any Environmental Liabilities;

        (i)       any Excluded Cure Amounts;

         (j)     any and all fees, costs and expenses (including legal fees and accounting fees) that have
been incurred or that are incurred by Sellers’ Parent or any Seller in connection with the transactions
contemplated by this Agreement or any prior attempted sale transaction or the Bankruptcy Case,
including all fees, costs and expenses incurred in connection with or by virtue of the negotiation,
preparation and review of this Agreement and all Ancillary Agreements and the consummation of the
transactions contemplated by this Agreement and the Ancillary Agreements; provided however this
provision shall not prohibit any fees, costs or expenses from being paid from the proceeds received by or
on behalf of the Sellers at Closing; and

        (k)       any liabilities or other obligations set forth on Schedule 2.4(k).

2.5     Purchase Price and Cure Amounts.



                                                         13
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18     Page 33 of 159



        (a)     Buyers’ Parent shall deposit $3,780,000 within two (2) Business Days following the
Effective Date (the “Deposit”) into an escrow account established pursuant to that certain Escrow
Agreement of even date herewith among U.S. Bank National Association (the “Escrow Agent”), Sellers’
Parent and Buyers’ Parent (the “Escrow Agreement”). At the Closing, the Deposit shall be credited
towards payment of the Purchase Price and released to Sellers. If the Closing does not occur and this
Agreement is terminated, the Deposit shall be released as provided in Section 8.1(c).

       (b)      At the Closing, Buyers shall pay all Assumed Cure Amounts for Assigned Contracts in
accordance with the Sale Order and any Disputed Cure Amounts shall be paid when resolved (if not at
Closing) subject to Section 5.6(b). Buyers will have no responsibility for the Excluded Cure Amounts.

        (c)      At the Closing, Sellers will assign and transfer the Purchased Assets to Buyers, and
Buyers’ Parent (on behalf of Buyers) will pay, or shall cause to be paid, by wire transfer of immediately
available funds, (x) an amount of cash equal to (i) the Purchase Price (as may be reduced in respect of any
Non-Compliant Facility pursuant to Section 2.6(b)) less (ii) the amount of the Deposit and (iii) less the
aggregate amount of the Disputed Cure Amounts (the “Aggregate Disputed Amount”) to Sellers’ Parent
(on behalf of Sellers) to the account set forth in wiring instructions provided by Sellers’ Parent at least
three (3) Business Days prior to the Closing and (y) an amount of cash equal to the Aggregate Disputed
Amount into an escrow account established pursuant to the Escrow Agreement (the “Cure Amount
Escrow Account”).

        (d)      Sellers’ Parent and Buyers’ Parent shall agree upon an allocation of the Purchase Price
among the Purchased Assets for tax reporting and other purposes consistent with the allocation methods
and principles required by the Code. Buyers and Sellers shall report, act and file all tax returns, including
IRS Form 8594, with their respective federal income tax returns for the tax year in which the Closing
Date occurs consistent with such agreed upon allocation.

       (e)      Buyers’ Parent shall be entitled to deduct and withhold from any payment under this
Agreement any Taxes required to be deducted and withheld by Buyers’ Parent under applicable Law, and
Buyers’ Parent shall pay such amounts to the appropriate Governmental Authority.

        (f)      Sellers and Sellers’ Parent shall pay Seller’s Transfer Taxes incurred in connection with
the purchase and sale of the Purchased Assets and Buyer shall pay the remainder of the Transfer Taxes.
The Parties hereto will cooperate in all reasonable respects in timely making all filings, returns, reports
and forms as may be required to comply with the provisions of applicable Law relating to any such
Transfer Taxes, fees or charges and in executing and delivering certificates that accurately set forth
relevant facts to entitle the Parties hereto to exemptions from the payment of such Transfer Taxes, fees or
charges (if applicable).

2.6     Closing.

         (a)     Subject to the terms and conditions of this Agreement, the consummation of the
transactions contemplated pursuant to this Agreement (the “Closing”) shall take place electronically no
later than on the third (3rd) Business Day immediately following the day on which the last of the
conditions to Closing set forth in ARTICLE VI and ARTICLE VII (other than those conditions which are
to be satisfied at Closing, but subject to such conditions being satisfied at the Closing) are satisfied or
waived; provided, however, that, notwithstanding the satisfaction or waiver of the conditions set forth in
ARTICLE VI and ARTICLE VII (other than those conditions which are to be satisfied at Closing, but
subject to such conditions being satisfied at the Closing), if the Post-Order Period has not ended at least
three (3) Business Days prior to such time, then Buyers’ Parent and Buyers shall not be required to effect


                                                     14
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18      Page 34 of 159



the Closing until the earliest of (subject to the continued satisfaction or waiver of the conditions set forth
in ARTICLE VI at such time), (i) any Business Day during the Post-Order Period as may be specified by
Buyers’ Parent on no less than three (3) Business Days’ prior written notice to Sellers’ Parent, (ii) the
third (3rd) Business Day after the final day of the Post-Order Period or (iii) such other date as the Sellers’
Parent and Buyers’ Parent may mutually agree upon (the day the Closing actually occurs, the “Closing
Date”). The Closing shall be deemed to have occurred and to be effective as between the parties as of
12:01 a.m. (determined by reference to the local time zone in which the applicable Seller Facility is
located) on the Closing Date (the “Effective Time”). Except as otherwise may be required by the Title
Company or as agreed by Buyers’ Parent and Sellers’ Parent, the Closing will take place remotely by
electronic mail or other electronic exchange of documents, among and between the parties and/or their
respective counsel.

         (b)     In the event that the Closing has not occurred prior to the Outside Date and the only
condition remaining to be satisfied is the condition set forth in Section 6.10 with respect to a Seller
Facility (the “Non-Compliant Facility”) (other than those conditions which are to be satisfied at Closing,
but subject to such conditions being satisfied at the Closing), the applicable Buyers shall consummate the
purchase and sale of the Seller Facilities (and related Purchased Assets) that satisfy such condition (the
“Partial Closing”) on the Outside Date in accordance with this Agreement and the Purchase Price shall be
reduced by the Allocated Portion of the Purchase Price with respect to the Non-Compliant Facility. In the
event of a Partial Closing, the Sellers shall not transfer to the Buyers any assets owned, exclusively used
or held for use by Sellers in connection with the operation of the Non-Compliant Facility (and such assets
shall be Excluded Assets for purposes of this Agreement) and the Buyers shall not assume any liabilities
relating to the operation of the Non-Compliant Facility (and such liabilities shall be Excluded Liabilities
for purposes of this Agreement).

2.7     Actions of Sellers’ Parent at Closing. At the Closing or within such other timeframes as
specified below and unless otherwise waived in writing by Buyers’ Parent, Sellers’ Parent shall deliver or
cause to be delivered to Buyers’ Parent the following:

       (a)     A Bill of Sale and Assignment in the form attached as Exhibit 6 (each, a “Bill of Sale”)
executed by each applicable Seller in favor of each applicable Buyer;

       (b)    An Assignment and Assumption Agreement in the form attached as Exhibit 7 (each, an
“Assignment and Assumption”) executed by each applicable Seller in favor of each applicable Buyer;

        (c)     An Assignment and Assumption of Lease for Real Property which is leased by, or to, the
applicable Seller in the form attached as Exhibit 8 (each, an “Assignment and Assumption of Lease”)
executed by each applicable Seller in favor of each applicable Buyer;

        (d)    The Drug Enforcement Administration (DEA) Power of Attorney in the form attached
hereto as Exhibit 10 and executed by or on behalf of each applicable Seller in favor of each applicable
Buyer;

         (e)     Certificates of existence and good standing of each Seller and Sellers’ Parent from the
state of its incorporation or formation, each dated the most recent practicable date prior to the Closing
Date;

       (f)      A Special Warranty Deed in the form attached as Exhibit 11 (each, a “Special Warranty
Deed”) with respect to each parcel of Owned Real Property executed by each applicable Seller in favor of
each applicable Buyer;


                                                     15
4822-2950-0804.2
25094706.19.BUSINESS
              Case 18-12491-CSS         Doc 355-2           Filed 12/26/18   Page 35 of 159



        (g)      A non-foreign affidavit of the applicable Seller, dated as of the Closing Date, in form and
substance consistent with the Treasury Regulations issued pursuant to Section 1445 of the Code stating
that such Seller is not a “foreign person” as defined in Section 1445 of the Code;

        (h)      With respect to each Seller that owns a parcel of Owned Real Property and with respect
to each Seller that is the lessee of Leased Real Property on which a long term acute care hospital is
located, a duly executed affidavit in the form attached hereto as Exhibit 12 and other documents
reasonably required by the Title Company to issue an extended coverage ALTA Owner’s and Lessee’s
Policy of Title Insurance consistent with each Title Commitment (the “Title Policy”), subject only to the
Permitted Encumbrances;

       (i)      Certificates of title with respect to any vehicles included in the Purchased Assets duly
executed by the applicable Seller;

        (j)      The certificate contemplated by Section 6.6; and

        (k)      A certified copy of the Sale Order.

2.8     Actions of Buyers’ Parent at Closing. At the Closing and unless otherwise waived in writing
by Sellers’ Parent, Buyers’ Parent shall deliver or cause to be delivered to Sellers’ Parent the following:

        (a)     The Purchase Price by wire transfer of immediately available funds to an account
designated in writing by Sellers’ Parent;

        (b)      A Bill of Sale executed by each applicable Buyer;

        (c)      An Assignment and Assumption executed by each applicable Buyer;

        (d)      An Assignment and Assumption of Lease executed by each applicable Buyer;

         (e)     Certificates of existence and good standing of each Buyer and Buyers’ Parent from the
state of its incorporation or formation, each dated the most recent practicable date prior to the Closing
Date; and

        (f)      The certificate contemplated by Section 7.4.

2.9     Real Estate Closing Matters.

        (a)     Title Commitments and Surveys. Prior to the Effective Date, Sellers’ Parent has made
available to Buyers’ Parent, (i) those certain title commitments for the Owned Real Property and Leased
Real Property issued by the Title Company (collectively, the “Title Commitments”) described on
Schedule 2.9(a)(i), together with the exception documents referenced therein and (ii) certain
ALTA/ACSM surveys of the Owned Real Property described on Schedule 2.9(a)(ii) (“Seller Surveys”).
Buyers’ Parent and each Buyer hereby approve all title exception matters set forth in the Title
Commitments and Seller Surveys as Permitted Encumbrances.

         (b)     Environmental Assessments. Prior to the Effective Date, Sellers’ Parent has made
available to Buyers’ Parent copies of those certain environmental site assessments performed by Partner
Engineering and Science, Inc. (collectively, the “Phase I’s”) described on Schedule 2.9(b). Buyers’
Parent and each Buyer hereby agree and acknowledge to accept the Real Property subject to any and all
limitations, recommendations or potential violations of applicable Law reflected therein.

                                                       16
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18      Page 36 of 159



         (c)     Property Condition Reports. Prior to the Effective Date, Sellers’ Parent has made
available to Buyers’ Parent copies of those certain property condition reports performed by Partner
Engineering and Science, Inc. (collectively, the “PCRs”) described on Schedule 2.9(c). Buyers’ Parent
and each Buyer hereby agree and acknowledge to accept the Real Property subject to any and all
limitations, recommendations or potential violations of applicable Law reflected therein.

2.10    Risk of Loss.

         (a)    The risk of loss or damage to any of the Purchased Assets, including the Owned Real
Property or any personal property used in connection with the Healthcare Business by the Sellers, shall
remain with the Sellers until the Effective Time and Sellers shall maintain their respective insurance
policies covering such property through the Effective Time.

        (b)     With respect to the Owned Real Property, if prior to the Closing, all or any part of such
Owned Real Property is destroyed or damaged by fire or the elements or by any other cause, the
applicable Seller shall assign, transfer and set over to the applicable Buyer all of the Seller’s right, title
and interest in and to any insurance proceeds on account of such damage or destruction and, if such
insurance policy proceeds are insufficient to repair, restore and/or replace the Owned Real Property, the
Purchase Price shall be reduced by the amount equal to the difference between the cost to repair, restore
and/or replace and the amount of such proceeds.

        (c)      If prior to the Closing, all or any part of a parcel of the Real Property is made subject to
an eminent domain or condemnation proceeding which would in Buyers’ Parent’s commercially
reasonable judgment materially adversely impair access to the Real Property or be materially adverse to
the operations of the Real Property, notwithstanding anything to the contrary in this Agreement, Buyers
may elect to (i) purchase the applicable Seller Facility and the Closing with respect to the applicable
Seller Facility shall proceed as scheduled (provided, however, at the Closing Sellers shall assign, transfer
and set over to the applicable Buyer all of the applicable Seller’s right, title and interest in and to any
award in such eminent domain or condemnation proceeding) or (ii) not purchase the applicable Seller
Facility (and Purchased Assets solely related thereto) and, in such event, the Purchase Price shall be
reduced by an amount equal to the Allocated Portion applicable to such Seller Facility.

        (d)      With respect to any Purchased Assets other than Owned Real Property which is destroyed
or damaged by fire or the elements prior to the Closing, Sellers shall assign, transfer and set over to
Buyers all of Sellers’ right, title and interest to any insurance proceeds on account of such damage or
destruction and shall reimburse Buyers for any deductible a Buyer is required to pay in connection with
the receipt of such insurance proceeds.

         (e)     Solely for the purposes set forth in this Section 2.10 and Section 2.6(b), the Purchase
Price allocated to each Seller Facility and its related Purchased Assets are set forth on Schedule 2.10(e)
(each such amount, the “Allocated Portion”).

                       ARTICLE III - REPRESENTATIONS AND WARRANTIES
                               OF SELLERS AND SELLERS’ PARENT

         Except to the extent a representation or warranty speaks as of another date, as of the Effective
Date and as of the Closing Date, when read in light of any corresponding sections of the Schedules to this
ARTICLE III (“Article III Schedules”) as may be updated prior to Closing in accordance with Section
5.2, Sellers’ Parent and Sellers represent and warrant to Buyers’ Parent and Buyers the following:



                                                     17
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS           Doc 355-2        Filed 12/26/18      Page 37 of 159



3.1     Corporate Capacity, Authority and Governmental Consents.

         (a)     Sellers’ Parent and each Seller are duly organized and validly existing in good standing
under the Laws of the state of their formation or incorporation with the requisite organizational power and
authority to enter into this Agreement, to perform its respective obligations hereunder and to conduct its
business as now being conducted. Sellers’ Parent and each Seller is duly licensed or qualified to do
business and is in good standing in the jurisdictions where the nature of the property owned or leased by it
or the nature of the business conducted makes such qualification necessary, except where failure to so
qualify would not have a Material Adverse Effect. Copies of the Governing Documents of each Seller,
each as in effect as of the date of this Agreement, have been made available to Buyers. Subject to the
entry of the Sales Procedure Order and Sale Order, the execution, delivery and performance of this
Agreement and all Ancillary Agreements to which Sellers’ Parent or any Seller are or will become a party
and the actions to be taken by Sellers’ Parent and each Seller in connection with the consummation of the
transactions contemplated hereby and thereby, and the consummation of the transactions contemplated
hereby and thereby:

                 (i)     are within the organizational powers of each of Sellers’ Parent and each Seller,
        are not in contravention of applicable Law or the terms of the applicable Governing Documents;

                 (ii)    have been duly authorized by all actions and proceedings on behalf of Sellers’
        Parent and each Seller, and no other actions or proceedings on the part of Sellers’ Parent, Sellers,
        their respective boards of directors (or similar governing body) or equity holders are necessary;

                (iii)   except as otherwise expressly herein provided or as set forth in
        Schedule 3.1(a)(iii) do not require any approval or consent of, or filing with, any Governmental
        Authority; and

                 (iv)   will not violate any Law to which Sellers’ Parent or any Seller is subject.

         (b)     Subject to the entry of the Sales Procedure Order and Sale Order, the execution, delivery
and performance by Sellers’ Parent and Sellers of this Agreement and all Ancillary Agreements to which
any of Sellers’ Parent or a Seller is or will become a party, consummation of the transactions
contemplated by this Agreement or such Ancillary Agreements and compliance with the terms of this
Agreement or such Ancillary Agreements will not result in the creation of, or require the creation of, any
Encumbrance upon any properties or assets of Sellers’ Parent or Sellers or conflict with, constitute or
result in any violation or default (with or without notice or passage of time, or both) under, require the
consent of any Person under, or give rise to a right of termination, modification, cancellation or
acceleration of any obligation under any Permits or any Contract to which Sellers’ Parent or any Seller is
a party (including any Proposed Assumed Contracts) or any Permit.

3.2     Binding Agreement. Subject to the entry of the Sales Procedure Order and Sale Order, this
Agreement and all Ancillary Agreements to which any of Sellers’ Parent or a Seller is or will become a
party are and will constitute the valid and legally binding obligations of Sellers’ Parent and Sellers, and
are and will be enforceable against Sellers’ Parent and Sellers in accordance with the respective terms
hereof or thereof, except as enforceability may be restricted, limited or delayed by applicable bankruptcy
or other Laws affecting creditors’ rights generally and except as enforceability may be subject to general
principles of equity.




                                                    18
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2         Filed 12/26/18      Page 38 of 159



3.3     Assets.

        (a)     Sellers own valid title to, or possesses valid leasehold interests in, all of the Purchased
Assets. Sellers have sole custody and control of all of the Purchased Assets, except with respect to any
Permitted Encumbrances or as otherwise set forth on Schedule 3.3(a)(i). Schedule 3.3(a)(ii) identifies all
Purchased Assets that are subject to a lease or not otherwise owned by Sellers.

        (b)       Subject to the entry of the Sale Order, the Purchased Assets are free and clear of all
Encumbrances except Permitted Encumbrances and, subject to the entry of the Sale Procedure Order or
any Sale Order, Sellers have the power and the right to sell, assign and transfer the Purchased Assets, free
and clear of all Encumbrances except Permitted Encumbrances.

        (c)      Except as set forth on Schedule 3.3(c), there are no tangible or intangible assets used in
the operation of the Seller Facilities and owned by any Person other than Sellers that are not currently
leased or licensed to Sellers pursuant to a Contract.

        (d)     Except as set forth on Schedule 3.3(d), no portion of the operations of the Seller Facilities
is conducted through any partnership in any joint venture or similar arrangement.

3.4      Financial Statements. Attached as Schedule 3.4 are copies of the consolidated unaudited
balance sheets and statements of income of Sellers with respect to the operation of the Seller Facilities for
the years ended December 31, 2017 and December 31, 2016 and statements of income of Sellers with
respect to the operation of the Seller Facilities for the period ended November 4, 2018 and the unaudited
balance sheet of the Sellers as of November 4, 2018 (the “Balance Sheet Date”) (collectively, the
“Financial Statements”). Except as set forth on Schedule 3.4, the Financial Statements present fairly in
all material respects the financial condition and results of operations of Sellers and the Seller Facilities as
of the dates and for the periods indicated therein in accordance with GAAP consistently applied
throughout the periods indicated, except that the Financial Statements (i) that are not for a fiscal year-end
do not reflect normal recurring year-end adjustments (that would not, individually or in the aggregate, be
material in amount), (ii) do not contain footnotes that may be required by GAAP, (iii) were prepared
without physical inventories, (iv) do not contain a statement of cash flow, (v) are not restated for
subsequent events, (vi) may not reflect any adjustments for impairment of long-lived assets, or
restructuring charges or the reclassification of assets held for sale on the applicable balance sheet, and
(vii) that are balance sheets reflect the following liabilities in intercompany liabilities: (A) accruals in
respect of Sellers’ self-insured employee health benefits, (B) liabilities payable in connection with
workers’ compensation claims, (C) liabilities payable pursuant to any employee welfare benefit plan
(within the meaning of Section 3(1) of ERISA) maintained by Sellers or any Affiliate of Sellers on
account of any of the Facility Employees, and (D) payroll and bonuses payable and vacation, holiday and
similar accruals with respect to some but not all Facility Employees. The Financial Statements were
prepared based on the historical accounting records of Sellers. Federal, state and local income or
franchise taxes accruals are not reflected on the balance sheets or income statements. Except as set forth
on Schedule 3.4, there are no material obligations or liabilities, whether absolute, accrued, contingent or
otherwise, of Sellers that would be required to be set forth on a balance sheet in accordance with GAAP
except for obligations or liabilities (a) reflected or disclosed in the Financial Statements and (b) incurred
in the ordinary course of business since the Balance Sheet Date.

3.5       Licenses and Accreditations. Sellers hold all Permits required to be held by them to own,
occupy and operate the Healthcare Business, as they are currently being operated. Schedule 3.5 sets forth
a list of all such Permits that are material to the operation of the Healthcare Business, true and complete
copies of which have been made available to Buyers, and all of which are valid and in full force and


                                                      19
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2         Filed 12/26/18      Page 39 of 159



effect. All of such Permits are valid, binding and in full force and effect and none of Sellers is in breach
in any material respect of any of the Permits set forth on Schedule 3.5, and no Action is pending, or to the
Knowledge of Sellers threatened, to revoke or limit any of the Permits set forth on Schedule 3.5. Sellers
have made available to Buyers complete and accurate copies of (a) the most recent accreditation survey
reports for the Seller Facilities; (b) the most recent Statement and Deficiencies and Plan of Correction on
Form CMS-2567 issued by CMS or the state survey agency on behalf of CMS for the Seller Facilities;
(c) the most recent state licensing report and list of deficiencies relating to any of the Permits for the
Seller Facilities; and (d) the most recent fire marshal’s survey and deficiency list for the Seller Facilities,
and (e) all material plans of correction relating to each of the foregoing.

3.6     Regulatory Compliance.

        (a)      Except as set forth on Schedule 3.6(a), (i) Sellers are, and during the six (6) years
preceding the date hereof, have been in compliance in all material respects with all applicable Laws
including the Healthcare Laws and (ii) none of the Sellers has received during the last six (6) years any
written notice from any Governmental Authority regarding any actual or alleged violation of, or failure to
comply with, any Laws including the Healthcare Laws.

        (b)     Except as otherwise set forth on Schedule 3.6(b), during the preceding six (6) years,
neither Sellers nor, to the Knowledge of Sellers, any of their respective Affiliates, officers, directors,
agents, or employees have been convicted of or charged with, or, to the Knowledge of Sellers,
investigated by any Governmental Authority with respect to any alleged violation of any Law including
the Healthcare Laws, or with respect to any activities that are cause for criminal or civil penalties or
mandatory or permissive exclusion from Medicare or Medicaid.

         (c)      Without limiting the generality of the foregoing, neither Sellers nor, to the Knowledge of
Sellers, any of their respective officers, directors, agents, or employees has, directly or indirectly
(i) offered, paid or received, or made arrangements to offer, pay or receive, any remuneration, in cash or
in kind, to any past, present or potential customers, past or present suppliers, patients, medical staff
members, contractors or Third Party Payors of the Seller Facilities in order to obtain business, referrals or
payments from such Persons in violation of any Healthcare Laws, (ii) established or maintained any
unrecorded fund or asset for any improper purpose or made any misleading, false, or artificial entries on
any of its books or records for any reason; or (iii) made any payment for or agreed to make any payment
for any goods, services, or property in excess of fair market value in violation of any Healthcare Laws.
All of the Sellers’ contracts with physicians, healthcare facilities, and other persons or entities in a
position to make or influence referrals to or generate business for the Seller Facilities are in writing,
provide for fair market value compensation and comply in all material respects with all Laws. With
respect to the Seller Facilities, none of the officers, directors, agents, managing employees (as such term
is defined in 42 U.S.C. §1320a-5(b)), employees, contractors, or members of the medical staff of any
Seller Facility (w) has been excluded or suspended from participation in any federal health care program
(as defined in 42 U.S.C. § 1320a-7b(f)) or been disbarred, suspended or otherwise determined ineligible
to participate in federal programs, nor to the Knowledge of Seller is any such exclusion threatened in
writing; (x) has had a civil monetary penalty assessed against it under Section 1128A of the Social
Security Act or any regulations promulgated thereunder; or (y) has been convicted of, charged with, or
indicted for a federal health care program related offense, or convicted of, charged with, or indicted for a
violation of federal or state law relating to fraud, theft, embezzlement, breach of fiduciary responsibility,
financial misconduct, obstruction of an investigation or controlled substances.

        (d)     With respect to the Seller Facilities, there are no pending or, to the Knowledge of Seller,
threatened disciplinary or corrective actions or appeals involving physician applicants, medical staff


                                                      20
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS             Doc 355-2        Filed 12/26/18      Page 40 of 159



members or affiliated health professionals under the medical staff bylaws at any Seller Facility. Sellers
have made available to Buyers copies of the bylaws, rules and regulations of the medical staff and its
medical executive committee at each Seller Facility, as well as a list of all current members of the medical
staff of each Seller Facility.

         (e)     With respect to the Seller Facilities, Sellers have not, during the preceding six (6) years,
made and are not in the process of making a voluntary self-disclosure under the Self-Referral Disclosure
Protocol established by the Secretary of HHS pursuant to Section 6409 of the Patient Protection and
Affordable Care Act, or under the self-disclosure protocol established and maintained by the HHS Office
of the Inspector General, or to any United States Attorney or other Governmental Authority.

3.7     Compliance Program.

         (a)      Except as set forth on Schedule 3.7, during the preceding six (6) years, with respect to the
operations of the Seller Facilities, no Seller (i) has been a party to a Corporate Integrity Agreement,
Certification of Compliance Agreement or similar government-mandated compliance program or
obligations; (ii) has had reporting obligations pursuant to any settlement agreement entered into with any
Governmental Authority; (iii) has been served with or received any search warrant, subpoena, civil
investigation demand, or contact letter from any Governmental Authority; or (iv) to the Knowledge of
Sellers, has been a defendant in any qui tam/False Claims Act litigation.

         (b)     The Sellers have adopted and maintained a compliance program that is in all material
respects consistent with the OIG’s compliance program guidance for hospitals, and includes: (i)
appointing a dedicated compliance officer; (ii) developing policies and procedures designed to ensure any
referral source arrangement complies with applicable Healthcare Laws; (iii) conducting training sessions
for employees and contractors with respect to the Compliance Program; and (iv) establishing a process to
allow for anonymous reporting of compliance concerns (altogether, the “Compliance Program”).

3.8     Material Contracts.

         (a)      Schedule 3.8 sets forth a list of the following Contracts of Sellers, in each case relating to
the Seller Facilities or the Purchased Assets: (a) Contracts involving the lease of equipment or personal
property that require payments by a Seller of greater than $50,000 during the remaining term or on an
annual basis; (b) leases or subleases with respect to the Owned Real Property; (c) employment contracts;
(d) Contracts with respect to patents, trademarks, trade names or service names; (e) collective bargaining
agreements; (f) partnership or joint venture agreements and Contracts involving the sharing of profits,
losses, costs or liability with any other Person; (g) Contracts limiting the freedom of the Sellers to engage
in any line of business, acquire any entity or compete with any Person or in any market or geographical
area, including any non-competition, non-solicit or other restrictive covenant agreement; (h) Contracts
with any hospitals, ambulatory surgery centers or other healthcare facilities; (i) Contracts with any
physicians or other providers of healthcare services; (j) Contracts with recipients of referrals from the
Seller Facilities and Contracts with sources of referrals to the Seller Facilities; (k) Contracts (A) providing
for exclusivity, preferred treatment or any similar requirement, (B) containing a “requirements” obligation
requiring any Seller to purchase a designated portion of any type of material, product or other supplies,
(C) with a “most favored nations” clause or other similar provision or (D) with take-or-pay obligations;
(l) Contracts with Governmental Authorities; (m) Contracts with any Material Suppliers and any Material
Payors; (n) Contracts relating to capital expenditures that involves total remaining payments of more than
$50,000; and (o) any other Contracts that involve payments, performance of services or provision of items
in an amount exceeding $50,000 or that cannot be canceled by the applicable Seller, without penalty on
90 days’ notice or less (collectively, the “Material Contracts”). Sellers have made available to Buyers


                                                      21
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS           Doc 355-2        Filed 12/26/18      Page 41 of 159



true and complete copies of all of the Material Contracts (and all amendments or other modifications
thereto) and a complete summary of all material terms of each oral Material Contract is set forth on
Schedule 3.8.

        (b)     The Sellers, in each case relating to the Seller Facilities or the Purchased Assets, are not
party to any oral agreement, license, lease, contract, arrangement, obligation, undertaking, indenture or
commitment to which such Seller or its assets is bound, except as designated as an oral contract and
summarized on Schedule 3.8.

3.9     Real Property. (a) The Owned Real Property constitutes all real property owned by Sellers that
is primarily used in connection with the operation of the Seller Facilities. There are no tenants or other
Persons occupying any space in the Owned Real Property, other than pursuant to leases or subleases to
third party tenants under any Proposed Lessor Lease listed on Schedule 2.1(c). The applicable Seller has
good, valid and marketable title to such Owned Real Property, free and clear of all Encumbrances except
Permitted Encumbrances.

         (b)     Except as otherwise set forth on Schedule 3.9(b), Schedule 2.1(b) contains a list of all
Proposed Tenant Leases. Sellers have made available to Buyers true and complete copies of all of such
Proposed Tenant Leases. With respect to each Proposed Tenant Lease, (i) to the Knowledge of Sellers,
no such Proposed Tenant Lease has been breached or canceled by the other parties thereto, (ii) except for
defaults that will be cured through payment of the Cure Amounts, no Seller is in default or breach under
the terms of any Proposed Tenant Lease, and (iii) no Seller has assigned, subleased or otherwise
transferred to any Person any of its rights, title or interest under any Proposed Tenant Lease (other than
subleases).

        (c)      With respect to each parcel of Real Property, except as disclosed on Schedule 3.9(c):
(i) none of Sellers’ Parent or any Seller has received written notice of any pending or, to the Knowledge
of Sellers, threatened expropriation, condemnation or eminent domain proceedings or their local
equivalent affecting or relating to such Real Property; (ii) to the Knowledge of Sellers, such Real
Property, and its continued use, occupancy and operation as currently used, occupied and operated, does
not constitute a nonconforming use under all applicable Laws; (iii) none of Sellers’ Parent or any Seller
has received written notice from any Governmental Authority or other Person that the use and occupancy
of such Real Property, as currently used and occupied, and the conduct of the business thereon, as
currently conducted, violates in any material respect any applicable Law; and (iv) the applicable Seller (or
landlord) holds current and valid certificates of occupancy for each Seller Facility located on such Real
Property.

          (d)    To the Knowledge of Sellers, each parcel of Real Property is adequately served by proper
utilities and other building services as necessary for its current use by the applicable Seller and, to the
Knowledge of Sellers and except as set forth in the PCRs, all of the buildings and structures located at
each Real Property are structurally sound with no material defects that are not being addressed in the
ordinary course of business and are otherwise in operating condition in all material respects, ordinary
wear and tear excepted.

3.10     Insurance. Attached as Schedule 3.10 is a list and description of all insurance policies, including
all self-funded plans or trusts, maintained by or for the benefit of the Seller Facilities or the Purchased
Assets (including coverage amounts and expiration dates). All of such policies and plans or trusts are in
full force and effect with no premium or contribution arrearage, and none of Sellers’ Parent or any Seller
has received any written notice of cancellation, termination or non-renewal of any such insurance policy.



                                                    22
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18     Page 42 of 159



3.11    Employee Benefit Plans.

         (a)       Schedule 3.11(a) sets forth a list of each Employee Benefit Plan maintained by,
sponsored in whole or in part by, contributed to by, or required to be contributed to by, any Seller or any
of its Affiliates for the benefit of any Facility Employee or any of their respective dependents, spouses, or
other beneficiaries (each, a “Facility Employee Benefit Plan”). The term “Employee Benefit Plan”
means (i) each “employee benefit plan” as defined in Section 3(3) of ERISA (whether or not subject to
ERISA), and (ii) each other retirement, pension, stock option or equity-based compensation, employee
stock ownership, deferred compensation, severance pay, change in control, retention, transaction bonus,
time off, bonus, commission or other incentive, health, life, disability, group insurance or other welfare or
fringe benefit agreement, arrangement, plan, contract or policy.

        (b)      As applicable to each Facility Employee Benefit Plan, Seller has made available to
Buyers copies of (i) the complete plan document (and all amendments thereto) or in the case of an
unwritten Facility Employee Benefit Plan, a written description thereof, (ii) the current summary plan
description, and (iii) the most recent IRS determination, advisory or opinion letter.

        (c)     Except as set forth on Schedule 3.11(c), no Seller nor any ERISA Affiliate has any actual
or contingent liability with respect to (i) a “multiemployer plan” (as defined in Section 4001(a)(3) or
3(37) of ERISA), (ii) an employee pension benefit plan subject to Title IV of ERISA or the minimum
funding requirements of Section 412 or 430 of the Code or Section 302 of ERISA, (iii) a “multiple
employer welfare arrangement” (as defined in Section 3(40) of ERISA) or (iv) a “multiple employer
plan” (as defined in Section 413(c) of the Code).

        (d)     Each Facility Employee Benefit Plan has been maintained, operated and administered in
all material respects in compliance with its terms and all applicable Laws, including the applicable
provisions of ERISA and the Code.

        (e)      Each Facility Employee Benefit Plan that is intended to qualify under Section 401(a) of
the Code has received a favorable determination, opinion or advisory letter from the IRS on which it may
currently rely and nothing has occurred that would be reasonably expected to materially adversely affect
the qualification of such plan.

         (f)     No Facility Employee Benefit Plan is subject to any audit, investigation or examination
by any Governmental Authority and there are no pending or, to the Knowledge of Sellers, threatened
claims (except for individual claims for benefits in the normal operation of the Employee Benefit Plans)
suits or proceedings involving any Facility Employee Benefit Plan that are material to the business or
operations of the Sellers.

        (g)     Neither the execution of, nor the consummation of the transactions contemplated by, this
Agreement will, either alone or in connection with any other event, (i) result in any payment becoming
due to any Facility Employee, (ii) increase any amount of compensation or benefits otherwise payable to
any Facility Employee or (iii) result in the acceleration of the time of payment, funding or vesting of any
benefits owed to any Facility Employee.

        (h)     Neither the execution of, nor the consummation of the transactions contemplated by this
Agreement, either alone or in connection with any other event (including without limitation, a termination
of employment) will result in the receipt or retention by any person who is a “disqualified individual”
(within the meaning of Section 280G of the Code) of any payment or benefit that is or could be
characterized as a “parachute payment” (within the meaning of Section 280G of the Code), determined
without regard to the application of Section 280G(b)(5) of the Code.

                                                     23
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS           Doc 355-2        Filed 12/26/18      Page 43 of 159



        (i)     No Facility Employee Benefit Plan provides death, medical, dental, vision, life insurance
or other welfare benefits beyond termination of service or retirement other than coverage mandated by
Law and none of Sellers or their ERISA Affiliates has made a written or oral representation promising the
same.

3.12    Employee Relations.

                (a)      Schedule 3.12(a) contains: a complete and accurate list of all Facility Employees
as of the date of this Agreement, which list includes each such employee’s job title, job location, base
salary or wage rate, bonus or other incentive compensation, date of hire, status as full-time or part-time,
status as exempt or non-exempt for purposes of the Fair Labor Standards Act and similar state and local
laws. No later than the Closing Date, Sellers shall provide Buyer with a list of all Facility Employees
who have experienced an employment loss within the meaning of the Worker Adjustment and Retraining
Notification Act or similar state or local laws within ninety (90) days prior to the Closing Date.

                 (b)     There is no pending or, to the Knowledge of Sellers, threatened employee strike,
lockout, work stoppage or other labor dispute concerning the Facility Employees. Except as set forth on
Schedule 3.12(b), (i) no collective bargaining agreement exists or is currently being negotiated in respect
of the Facility Employees; (ii) no written demand has been made in the preceding four (4) years for
recognition by a labor organization by or with respect to any Facility Employees; (iii) no union organizing
activities by or with respect to any Facility Employees are taking place or, to the Knowledge of Sellers,
have taken place during the preceding four (4) years; (iv) none of the Facility Employees is represented
by any labor union or organization; and (v) no unfair labor practice charge or complaint is pending or, to
the Knowledge of Sellers, threatened by or on behalf of any Facility Employees.

                  (c)     With respect to the operation of the Seller Facilities and the Facility Employees,
Sellers are at all, and at all time during the past three (3) years have been, in compliance in all material
respects with all Laws respecting labor employment and employment practices, including all applicable
Laws relating to terms and conditions of employment, wages and hours, unemployment insurance,
workers’ compensation, equal employment opportunity, fair employment practices, employment
discrimination, retaliation, misclassification of employees and independent contractors, plant closure and
mass layoff issues, collective bargaining, leaves of absence, occupational safety and health and
immigration control.

                (d)      Except as disclosed on Schedule 3.12(d), there are no outstanding claims, suits,
charges, complaints or other Actions against any Seller asserted by, on behalf of, or with respect to any
present or former Facility Employees or any applicant for employment at any Seller Facility pending or,
to the Knowledge of Sellers, threatened in writing.

              (e)       Except as disclosed on Schedule 3.12(e), as of the date hereof, no management or
supervisory employee at any of the Seller Facilities has submitted his or her resignation or, to the
Knowledge of Sellers, intends to resign.

3.13     Litigation and Proceedings. Except as set forth on Schedule 3.13, there are no, and in the past
four (4) years there have been no, (a) Actions pending or, to the Knowledge of Sellers, threatened or
(b) to the Knowledge of Sellers, examinations or investigations pending or threatened in writing, in each
case, against Sellers or involving any of the Seller Facilities, at law or in equity, before or by any
Governmental Authority. No Seller is as of the date hereof subject to any Order other than Orders of the
Bankruptcy Court. There is no Action pending or, to the Knowledge of Sellers, threatened against
Sellers’ Parent, Sellers or their Affiliates which seeks to prevent or delay consummation of the

                                                    24
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18     Page 44 of 159



transactions contemplated herein, seeks damages in connection with transactions contemplated herein or
would impair the ability of Sellers’ Parent or Sellers to perform their obligations under this Agreement.

3.14    Third Party Reimbursement.

        (a)     The Seller Facilities are certified to participate in the Medicare, Medicaid and TRICARE
programs with valid and current provider or supplier agreements under such programs. Except as set
forth on Schedule 3.14(a) or as would not result in a Material Adverse Effect, the Seller Facilities are in
compliance with the terms and conditions of participation in the Medicare, Medicaid and TRICARE
programs and are not subject to any pending or, to Sellers’ Knowledge, threatened Actions with respect to
participation in such programs, other than routine audits and investigations conducted through the
Medicare Recovery Audit Contractor programs.

         (b)     For the six (6) years preceding the Effective Date, Sellers and their Affiliates have timely
filed all Cost Reports in respect of the Seller Facilities; such reports accurately reflect, in all material
respects, the information required to be included thereon and have been prepared and filed in all material
respects in compliance with applicable Laws; and all amounts shown on such cost reports as owed by any
Seller Facility have been timely paid. Except as set forth on Schedule 3.14(b), there are no pending
Actions, adjustments or audits relating to such Cost Reports. To the Knowledge of Sellers, Sellers are not
subject to any pending but unassessed Medicare or Medicaid claim payment adjustments arising from the
Seller Facilities, except (i) to the extent Sellers have established reserves for such adjustments in
accordance with Sellers’ accounting policy for establishing any such reserves and that are reflected on the
Financial Statements and (ii) such claims that have arisen in the ordinary course of business.

        (c)    Schedule 3.14(c) sets forth is a list of all National Provider Identifiers and all provider
numbers of the Seller Facilities under the Government Reimbursement Programs (including the Medicare
CMS Certification Number (CCN)) and other Third Party Payor programs, all of which are in full force
and effect.

        (d)      All billing by or on behalf of the Sellers to Third Party Payors has been conducted, and
all claims submitted in connection with such billing have been made, in compliance in all material
respects with all applicable Laws and billing guidelines of such Third Party Payors. Except as set forth on
Schedule 3.14(d), other than incidental and routine overpayments that may occur in the ordinary course of
the operations of the Seller Facilities, the Sellers have not billed or received any payment or
reimbursement in excess of amounts allowed by Laws or the billing guidelines of any Third Party Payor.
Except as set forth on Schedule 3.14(d), other than random post-payment audits conducted in the normal
course by a Third Party Payors, there is no proceeding, audit review, investigation, survey, or other action
pending, or, to the Seller’s Knowledge, threatened, involving any Third Party Payor programs, including
the participation in and the reimbursement received by the Sellers from any such Third Party Payor
program. No Seller has committed a material violation of any Laws relating to payments and
reimbursements under any Third Party Payor program, including the Medicare and Medicaid fraud and
abuse provisions.

        (e)     Except as listed on Schedule 3.14(e), each Seller Facility satisfies in all material respects
and has satisfied in all material respects the requirements for exclusion from the Medicare hospital
inpatient prospective payment system specified in 42 C.F.R. § 412.1(a)(1) by complying with the
requirements set forth at 42 C.F.R. §412.23(e), including the requirements concerning the average length
of stay at each Seller Facility set forth at 42 C.F.R. §412.23(e)(2). No Seller Facility is a “hospital-
within-hospital” as described at 42 C.F.R. § 412.22(e) nor a “satellite facility” as described at 42 C.F.R. §
412.22(h). No Seller Facility operates any satellite facilities, off-campus provider-based locations or other


                                                     25
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18     Page 45 of 159



remote locations. Each Seller Facility meets the conditions for payment under the Medicare prospective
payment system for long-term care hospitals at 42 C.F.R. §§ 412.500 et seq. in all material respects.

        (f)     Each Seller Facility has submitted, in all material respects, the quality data required under
the Medicare Long Term Care Hospital Quality Reporting Program (QRP) to CMS or its agent, and all
material quality data required to The Joint Commission, for all full calendar quarters prior to the date
hereof. All such submissions have been made in all material respects in accordance with applicable
reporting deadlines and as required by CMS and The Joint Commission.

3.15    Tax Liabilities.

        (a)      Sellers and their subsidiaries have timely filed, or will timely file, all Tax Returns,
including in respect of the Purchased Assets and the operations of the Seller Facilities, and each Tax
Return is true, correct, and complete in all material respects.

         (b)     Except as set forth on Schedule 3.15(b), all Taxes shown as due on any Tax Return, and
any assessments in respect of Tax Returns have been timely paid, there is no pending Tax examination or
audit of, nor any action, investigation or claim asserted against Sellers by any Governmental Authority in
respect of the Sellers.

        (c)      No Seller has requested or obtained any extension of time within which to file any Tax
Return in respect of the Purchased Assets and the operations of the Seller Facilities or in which any Tax
may be assessed or collected by any Governmental Authority (other than any extension which is no
longer in effect).

        (d)     The Sellers have withheld and collected all material Taxes, including any sales, use, and
similar Taxes, that they were required by applicable Law to withhold and collect in respect of the
Purchased Assets and the operations of the Seller Facilities, and all such Taxes have been paid over to the
proper Governmental Authority or, if not yet due, are being held by the Sellers for payment.

       (e)      Except as set forth on Schedule 3.15(e), there are no Encumbrances with respect to Taxes
upon any of the Purchased Assets or related to the operations of the Seller Facilities, other than Permitted
Encumbrances.

3.16     Absence of Changes. Except as expressly required by this Agreement or as set forth on
Schedule 3.16 or as required in connection with the Bankruptcy Case, no Seller has, since the Balance
Sheet Date, (a) written off as uncollectible, or established any extraordinary reserve with respect to, any
material account receivable or other material indebtedness of such Seller; (b) amended or restated, or
approved the amendment or restatement of, the Governing Documents of such Seller; (c) made or
changed any material tax election, entered into any settlement or compromise of any material Tax liability
or surrendered any right to claim a material Tax refund; (d) settled or compromised any pending or
threatened Action; (e) sold, transferred, leased, optioned or otherwise disposed of any material assets
except in the ordinary course of business consistent with past practice; (f) granted or incurred any
obligation for any increase in the compensation or benefits of any of the Facility Employees except in the
ordinary course of business consistent with past practice; (g) received any written notice from any
Governmental Authority of any material liability, potentially material liability or claimed material
liability based on any violation of Law by a Seller; (h) instituted any material change in a Seller’s
accounting practices or methods; (i) established, adopted, terminated or materially amended any Facility
Employee Benefit Plan; (j) hired or terminated, or given a notice of termination to or received a notice of
termination from, any Facility Employee that receives annual base compensation in excess of $100,000,
or (k) agreed or committed to take any of the foregoing actions.

                                                     26
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18      Page 46 of 159



3.17      Intellectual Property. Except as set forth on Schedule 3.17, with respect to the Seller Facilities:
(a) the conduct of the Healthcare Business does not and has not infringed, misappropriated or otherwise
violated any Intellectual Property of any Person; (b) Sellers have not received any written notice that they
are infringing on or has misappropriated or otherwise violated the Intellectual Property rights of any
Person; and (c) to Sellers’ Knowledge, there is no infringement or misappropriation, or other violation by
any Person of the Facility IP. The Sellers own or hold a valid license to use all Facility IP free and clear
of all Encumbrances other than Permitted Encumbrances and, excluding (A) the right to use any names,
trade names, trademarks and service marks including the name “Promise” and (B) all proprietary
software, data processing programs, or source codes used by Sellers or its Affiliate, Facility IP constitutes
all Intellectual Property currently used in the operation of the Healthcare Business in the ordinary course
of business. The Sellers maintain commercially reasonable confidentiality, security, disaster recovery and
business continuity plans, procedures and facilities with respect to the operation of the Healthcare
Business (including in respect of any data stored or contained in connection with the operation of the
Healthcare Business) and in the last three (3) years there have been no material failures or unauthorized
access of the information technology systems used in the operation of the Healthcare Business, including
any data stored or transmitted therein.

3.18      Environmental Matters. Except as otherwise set forth in the Phase I’s: (a) the Seller Facilities
and the Healthcare Business and operations conducted thereon are and for the past four (4) years have
been in compliance in all material respects with all applicable Environmental Laws, except for such
noncompliance that has been fully and finally resolved; (b) with respect to the Seller Facilities and the
Healthcare Business, the Sellers have obtained and possess all Permits required by applicable
Environmental Laws (collectively referred to as “Environmental Permits”); (c) all such Environmental
Permits are valid and in full force and Sellers are and for the past four (4) years have been in compliance
in all material respects with the terms and conditions of such Environmental Permits; (d) Sellers have not
received written notice of any Action or written notice of potential responsibility alleging material
liability under any Environmental Law, except for such notices or Actions that have been fully and finally
resolved; and (e) there has been no Release of or exposure to Hazardous Materials on, in, at, under or
migrating from the Seller Facilities by any of the Sellers or, to Sellers’ Knowledge, any other Person, in
material violation of applicable Environmental Laws or that would reasonably be expected to result in any
material liability or obligation pursuant to Environmental Law. To the Knowledge of Sellers, the Sellers
have made available to Buyers’ Parent true and complete copies of all material environmental reports of
investigations, audits, site assessments, risk assessments and sampling reports in their possession.

3.19    Material Suppliers and Material Payors.

         (a)     Schedule 3.19(a) sets forth (i) the top ten (10) suppliers of the Seller Facilities based on
the total paid consideration to each such supplier for goods or services rendered for each of the year ended
December 31, 2017 and the period beginning January 1, 2018 and ended December 12, 2018
(collectively, the “Material Suppliers”) and the corresponding amount of such total paid consideration.
All Material Suppliers continue to be suppliers of the applicable Seller Facility.

        (b)       Schedule 3.19(b) sets forth (i) the top ten (10) Third Party Payors of the Seller Facilities
based on the total paid consideration by each such Third Party Payor in respect of services provided at the
Seller Facilities during each of the year ended December 31, 2017 and the period beginning January 1,
2018 and ended December 12, 2018 (collectively, the “Material Payors”) and the corresponding amount
of such total paid consideration.

3.20    Brokers. Except as disclosed on Schedule 3.20, none of Sellers’ Parent, Sellers or any of their
respective Affiliates has employed or retained any broker, finder or agent to act on their behalf in


                                                     27
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS           Doc 355-2        Filed 12/26/18     Page 47 of 159



connection with this Agreement or the transactions contemplated hereby, or incurred any liability to any
broker, finder or agent for any brokerage fees, finder’s fees, commissions or other amounts with respect
to this Agreement or the transactions contemplated hereby.

3.21     Affiliate Transactions. Schedule 3.21 sets forth all Contracts between Sellers’ Parent or any of
its Affiliates or Representatives, on the one hand, and any Seller, on the other hand, with respect to the
Seller Facilities or the Purchased Assets.

3.22    Privacy and Security. Each Seller Facility has complied in all material respects with the
administrative simplification provisions required under HIPAA, including the electronic data interchange
regulations and the health care privacy regulations, as of the applicable effective dates for such
requirements. No Seller has agreed or committed to pay or otherwise provide all or any portion of any
meaningful use payments to any physician or other individual employed in connection with, providing
services to or otherwise associated with the applicable Seller Facility.

3.23    Disclaimer of Warranties. Notwithstanding anything in this Agreement to the contrary, and
except as expressly set forth in ARTICLE III hereof, the Article III Schedules or in any Ancillary
Agreement to which Sellers’ Parent or Seller is a party, the Purchased Assets will be sold by Sellers and
purchased by Buyers “AS IS, WHERE IS AND WITH ALL FAULTS AND NONCOMPLIANCE WITH
LAWS” WITH NO WARRANTY OF HABITABILITY OR FITNESS FOR HABITATION, with respect
to the Owned Real Property or Leased Real Property, and WITH NO WARRANTIES, INCLUDING,
WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE, with respect to the physical condition of the personal property and Inventory,
any and all of which warranties (both express and implied) Sellers hereby disclaim. Buyers’ Parent and
each Buyer acknowledges that Buyers’ Parent has examined, reviewed and inspected all matters which in
Buyers’ Parent’s judgment bears upon the Purchased Assets and their value and suitability for Buyers’
purposes and, except as affirmatively represented and warranted by Sellers’ Parent or Sellers, is relying
solely on its own examination, review and inspection of the Purchased Assets.

                       ARTICLE IV - REPRESENTATIONS AND WARRANTIES
                               OF BUYERS AND BUYERS’ PARENT

        Except to the extent a representation or warranty speaks as of another date, as of the Effective
Date and as of the Closing Date, when read in light of any corresponding sections of the Schedules to this
ARTICLE IV, Buyers’ Parent and each Buyer represents and warrants to Sellers’ Parent and Sellers the
following:

4.1      Capacity, Authority and Consents. Buyers’ Parent and each Buyer is duly organized and
validly existing in good standing under the Laws of the state of its incorporation or formation with the
requisite power and authority to enter into this Agreement, to perform its respective obligations hereunder
and to conduct its business as now being conducted. The execution, delivery and performance of this
Agreement and all Ancillary Agreements to which Buyers’ Parent or a Buyer is or will become a party
and the actions to be taken by Buyers’ Parent or a Buyer in connection with the consummation of the
transactions contemplated herein:

        (a)     are within the powers of Buyers’ Parent or a Buyer, are not in contravention of applicable
Law or the terms of the Governing Documents of Buyers’ Parent or a Buyer and have been duly
authorized by all appropriate action;




                                                    28
4822-2950-0804.2
25094706.19.BUSINESS
              Case 18-12491-CSS          Doc 355-2        Filed 12/26/18      Page 48 of 159



        (b)      have been duly authorized by all actions and proceedings on behalf of Buyers’ Parent and
each Buyer, and no other actions or proceedings on the part of Buyers’ Parent, Buyers, their respective
boards of directors (or similar governing body) or equity holders are necessary

          (c)     except as otherwise expressly herein provided or as set forth on Schedule 4.1(c) and
subject to the entry of the Sale Procedure Order or any Sale Order, do not require any approval or consent
of, or filing with, any third party or any Governmental Authority;

        (d)      except as otherwise expressly provided herein, will not result in any material breach or
contravention of, nor permit the acceleration of the maturity of or termination of or constitute a default
under, the terms of any material indenture, mortgage, contract, agreement or other instrument to which
Buyers is a party or otherwise bound that, in each case, could be reasonably expected to materially impair
Buyers’ ability to fulfill its obligations under this Agreement; and

        (e)       will not violate any Law to which Buyers’ Parent or a Buyer is subject.

4.2     Binding Agreement. This Agreement and all Ancillary Agreements to which Buyers’ Parent or
a Buyer is or will become a party are and will constitute the valid and legally binding obligations of
Buyers Parent or a Buyer, and are and will be enforceable against Buyers’ Parent and each Buyer in
accordance with the respective terms hereof or thereof, except as enforceability may be restricted, limited
or delayed by applicable bankruptcy or other Laws affecting creditors’ rights generally and except as
enforceability may be subject to general principles of equity.

4.3     Litigation and Proceedings. There are no Actions pending or, to Buyers’ knowledge, threatened
against Buyers’ Parent or a Buyer, or any governing Persons thereof, at Law or in equity, or before or by
any Governmental Authority, that if adversely determined could be reasonably expected to materially
impair Buyers’ Parent or a Buyers’ ability to fulfill its obligations under this Agreement.

4.4     Availability of Funds. Buyers’ Parent has the ability to obtain funds in cash in amounts equal to
the Purchase Price by means of credit facilities or otherwise and will at the Closing have immediately
available funds in cash which are sufficient to pay the Purchase Price in accordance with Section 2.5(b)
and to pay any other amounts payable pursuant to this Agreement and to consummate the transactions
contemplated by this Agreement.

4.5      Representations of Sellers. Except as expressly set forth in ARTICLE III of this Agreement or
the Article III Schedules or provided by Sellers’ Parent or any Seller in any Ancillary Agreement, Buyer’s
Parent and each Buyer acknowledges that it is purchasing the Purchased Assets on an “AS IS, WHERE
IS” basis (as more particularly described in Section 3.23), and that neither Buyers’ Parent nor a Buyer is
relying on any representation or warranty (expressed or implied, oral or otherwise) made on behalf of
Sellers other than as expressly set forth in this Agreement.

               ARTICLE V- COVENANTS OF THE PARTIES PRIOR TO CLOSING

5.1     Access.

        (a)      From and after the Effective Date until the Closing or the earlier termination of this
Agreement (the “Interim Period”), Sellers and Sellers’ Parent shall (i) provide Buyers and their
Representatives reasonable access to and, as applicable, the right to inspect, the plants, properties, assets,
Contracts, data, books and records of or relating to the Seller Facilities and the Purchased Assets, (ii) the
personnel of Sellers and Sellers’ Parent involved in the operation or management of the Seller Facilities
and the Purchased Assets, and (iii) furnish Buyers with such additional financial and operating data and

                                                     29
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18     Page 49 of 159



other information as to the business and properties of or relating to the Seller Facilities and the Purchased
Assets as reasonably requested, including copies of the updated Financial Statements following each
calendar month during the Interim Period; provided however that such access shall be coordinated
through such persons as may be designated in writing by Sellers’ Parent. Furthermore, during the Interim
Period, Buyers’ Parent and Buyers, as coordinated by Sellers’ Parent and subject to Sellers’ Parent’s
reasonable input, may communicate with the Transferred Employees concerning the terms of employment
for such Transferred Employees following the Closing; provided that, until the entry of the Sale Order,
Buyers’ Parent and Buyers may only have such communications with the Transferred Employees set forth
on Schedule 5.1(a); provided, further, that the failure of such persons to agree upon the terms and
conditions of such employment shall not be a condition to the obligations of the Buyers’ Parent and
Buyers to consummate the transactions contemplated hereby and shall not constitute a Material Adverse
Effect. Notwithstanding the foregoing, all disclosures of information shall be consistent with all joint
defense agreements and any other nondisclosure agreements entered into between the Parties.

         (b)     Buyers’ right of access and inspection shall be exercised during normal business hours
and in such a manner as not to interfere unreasonably with the operations of the Seller Facilities.
Notwithstanding the foregoing, Buyers understand that (i) with respect to documents and information
deemed by Sellers’ Parent in good faith to be market sensitive or competitive in nature, Sellers’ shall
provide Buyers with access to such information, and Buyers shall use such information solely, in
accordance with that certain letter agreement dated as November 16, 2018 which amends the
Confidentiality Agreement, dated July 30, 2018, by and between Sellers’ Parent and Buyers’ Parent, (ii)
litigation and other materials (including internal/external legal audit letters or reviews, PRO information,
National Data Bank reports, quality review information and other physician specific confidential
information) that are deemed privileged or confidential by Sellers’ Parent will not be made available to
Buyers, and (iii) Sellers shall not be obligated to generate or produce information in any prescribed
format not customarily produced by Sellers.

5.2       Update of Schedules. After the Effective Date, and no later than five (5) Business Days prior to
the Closing Date, Sellers’ Parent may deliver to Buyers’ Parent a written notice with respect to any matter
first arising or occurring after the Effective Date that, if existing as of the Effective Date, would have
been required to be set forth or described in the Article III Schedules (a “Schedule Supplement”). Any
Schedule Supplement shall set forth in reasonable detail the nature and circumstances of the matter being
disclosed. If Sellers’ Parent provides Buyers’ Parent with a Schedule Supplement relating to an event or
circumstance that first occurred or arose following the Effective Date and prior to the Closing Date, such
Schedule Supplement shall be deemed to have amended the Article III Schedules and to have qualified
the particular representations and warranties contained in ARTICLE III that relate to such event or
circumstance and are specifically referenced in the Schedule Supplement; provided, however, that any
Schedule Supplement setting forth an event or circumstance that (a) has had, and would reasonably be
expected to have, individually or in the aggregate with all other breaches of this Agreement, a Material
Adverse Effect, (b) relates to a breach of any of the Fundamental Representations or any Healthcare Laws
or (c) involves a crime punishable as a felony (such circumstances identified in clauses (a), (b) or (c),
“Excluded Occurrences”) shall not be deemed to have amended the Article III Schedules or to have
qualified any representations and warranties contained in ARTICLE III, including for purposes of Section
6.1. If the events or circumstances included in such Schedule Supplement constitute an Excluded
Occurrence, Buyers’ Parent has the unqualified right to terminate this Agreement pursuant to ARTICLE
VIII hereof; provided that, in order to exercise such termination right, Buyers’ Parent shall be required to
deliver such notice within five (5) Business Days after receipt of such Schedule Supplement setting forth
an Excluded Occurrence.




                                                     30
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18      Page 50 of 159



5.3     Consents and Approvals.

         (a)      Sellers shall use commercially reasonable efforts (i) at their sole cost and expense, to
obtain all consents and approvals listed on Schedule 5.3 and any other consents and approvals necessary
to consummate the transactions contemplated hereby, (ii) to make, as reasonably requested by Buyers’
Parent, all filings, applications, statements and reports to all Governmental Authorities that are required to
be made prior to the Closing Date by or on behalf of Sellers or any of their Affiliates pursuant to any
applicable Laws in connection with this Agreement and the transactions contemplated hereby, and (iii) to
obtain, as reasonably requested by Buyers’ Parent, all required consents and approvals (if any) necessary
to assign and transfer Sellers’ Permits to Buyers at Closing and, to the extent that one or more of Sellers’
Permits (including all Environmental Permits) are not transferable, to reasonably assist Buyers in
obtaining replacements therefor.

        (b)     Each of the parties shall file or cause to be filed any notifications required to be filed
with, and use commercially reasonable efforts to obtain any other authorizations, consents and approvals
of, any Governmental Authority in connection with the matters contemplated by this Agreement.

         (c)    Sellers’s Parent and Buyers’ Parent shall each keep the other fully advised with respect to
any requests from or communications with any Governmental Authority in connection with the matters
contemplated by this Agreement and shall consult with the other with respect to all filings and responses
thereto.

5.4     Operating Covenants. During the Interim Period, except with the prior written consent of
Buyers’ Parent or as required by this Agreement or a Bankruptcy Court Order, each Seller and Sellers’
Parent shall:

        (a)     carry on its businesses in respect of the Seller Facilities and the Purchased Assets in the
ordinary course of business consistent with past practice;

        (b)      perform its obligations relating to or affecting the Seller Facilities and the Purchased
Assets in the ordinary course of business consistent with past practice;

       (c)     keep in full force and effect current insurance policies, self-funded plans or trusts or other
comparable insurance relating to or affecting the Seller Facilities and the Purchased Assets;

       (d)     comply in all material respects with all Laws applicable to the Seller Facilities and the
Purchased Assets; and

        (e)      use its commercially reasonable efforts to: (i) maintain the Purchased Assets in the
ordinary course of business consistent with past practice and not remove any such Purchased Assets from
any Seller Facility outside the ordinary course of business; (ii) keep in force all Permits necessary for the
operation of the Seller Facilities and the Purchased Assets; (iii) maintain and preserve its business
organizations intact and retain the current Facility Employees; and (iv) maintain the goodwill of the
business of the Seller Facilities and preserve its relationships with physicians, suppliers, customers and
others having business relations with the Seller Facilities.

5.5      Negative Covenants. During the Interim Period, except as required by Law or as ordered by the
Bankruptcy Court, and without limiting the generality of Section 5.4, except as set forth on Schedule 5.5,
Sellers and Sellers’ Parent shall not, with respect to the Seller Facilities or the Purchased Assets, without
the prior written consent of Buyers’ Parent (which shall not be unreasonably withheld, conditioned or
delayed):

                                                     31
4822-2950-0804.2
25094706.19.BUSINESS
              Case 18-12491-CSS         Doc 355-2        Filed 12/26/18     Page 51 of 159



         (a)      amend, modify, reject or terminate (other than at its stated expiration date) any of its
Contracts, or enter into any Contract or commitment, other than any such Contract or commitment that
(i) is entered into in the ordinary course of business, (ii) would not have been a Material Contract if it
were entered into on or prior to the Effective Date and (iii) over the term of such Contract or commitment
involves less than $100,000 or can be terminated without cause by a Seller on 90 days’ notice or less
without penalty;

        (b)     acquire (including by merger, consolidation, acquisition of stock or equity), or by
purchasing a substantial portion of the assets of, any Person, or business or division thereof;

       (c)     make any change in accounting methods, principles or practices or change any of the
assumptions underlying, or methods of calculating, any bad debt, contingency or other reserve;

         (d)     enter into any lease that would be categorized as a capital lease under GAAP, other than
in the ordinary course of business consistent with past practice;

        (e)      license, sell, transfer, acquire, abandon or permit to lapse any material Intellectual
Property;

         (f)     waive or cancel any material claim or right, account receivable or trade account outside
of the ordinary course of business in excess of $50,000 in the aggregate;

        (g)      enter into any commitment for capital expenditures;

        (h)      make any loan, advance or capital contribution to, or investment in any Person;

        (i)     (i) make, modify or revoke any Tax election, (ii) change its method of Tax accounting,
(iii) amend any Tax Return, (iv) settle or compromise any Tax liability, claim or dispute, (v) enter into
any Tax sharing agreement, (vi) surrender any right to claim a refund of Taxes or (vii) consent to any
extension or waiver of the statute of limitations applicable to any Tax claim or assessment;

         (j)     settle any Action, or threatened Action, that (i) imposes any limitation on the conduct of
the Seller Facilities or the Purchased Assets or (ii) affects or would reasonably be expected to affect the
transactions contemplated by this Agreement;

        (k)      fail to use commercially reasonable efforts to cause its current insurance policies (other
than directors’ and officer’s policies) or any of the coverage thereunder not to lapse, unless
simultaneously with such termination, cancellation or lapse, replacement policies underwritten by
insurance companies of nationally recognized standing providing coverage equal to or greater than the
coverage under the cancelled, terminated or lapsed policies for substantially similar premiums are in full
force and effect;

          (l)     (i) increase the salary, wages, bonus opportunity, benefits, commission or other
compensation of any Facility Employee other than increases in base salaries or hourly wage rates in the
ordinary course of business consistent with past practice for any Facility Employee that earns less than
$100,000 in annual compensation that do not exceed 3% per employee and which increases are not
material in the aggregate, (ii) establish, adopt, terminate or materially amend any Employee Benefit Plan;
(iii) hire any Facility Employee that receives (or is expected to receive) aggregate annual compensation in
excess of $100,000; or (iv) terminate or give notice of termination to any Facility Employee (other than
for cause) that receives (or is expected to receive) aggregate annual compensation in excess of $100,000.


                                                    32
4822-2950-0804.2
25094706.19.BUSINESS
              Case 18-12491-CSS          Doc 355-2        Filed 12/26/18         Page 52 of 159



         (m)     sell, assign, lease, convey, mortgage, license, encumber or otherwise transfer or dispose
of any Purchased Assets, property, plant or equipment used in connection with the operation of the Seller
Facilities except in the ordinary course of business;

         (n)     transfer or otherwise relocate any of the Purchased Assets as located in the Seller
Facilities on the Effective Date, whether to other locations owned, directly or indirectly, by Sellers’
Parent, or to locations owned by third parties other than in the ordinary course of business;

        (o)     seek the return of any amount deposited under any real property lease unless Sellers
obtain a written agreement from the applicable landlord in form and substance acceptable to Buyers’
Parent specifying that none of Buyers’ Parent or Buyers will be required to deliver a deposit in connection
with the assignment of the lease or any pre-Closing defaults under the lease; or

        (p)      authorize, agree, resolve or consent to any of the foregoing.

5.6     Bankruptcy Court Approval; Executory Contracts; Sale Procedures; and Stalking Horse
Provisions.

        (a)      Reserved.

         (b)      Within three (3) Business Days after the execution of this Agreement, Sellers’ Parent
shall file and serve a motion (together with supporting papers and with proper notice thereof on interested
parties as required by the Bankruptcy Code and the Bankruptcy Rules) seeking approval by the
Bankruptcy Court of the purchase and sale of the Purchased Assets and the assumption and assignment of
all Proposed Assumed Contracts contemplated hereby to the extent required by Sections 363 and 365 and
all other applicable provisions of the Bankruptcy Code within the terms of the Sale Procedures Order and
Sale Order (collectively, the “Sale Motion”). Sellers’ Parent shall serve on all non-Seller counterparties
to all of the Proposed Assumed Contracts a notice specifically stating that a Seller may be seeking the
assumption and assignment of such Proposed Assumed Contracts and shall notify such non-Seller
counterparties of the deadline for objecting to the proposed Cure Amounts stated in such notices, if any,
which deadline shall not be less than five (5) Business Days prior to the Sale Hearing (such deadline, the
“Objection Deadline”). Upon objection by any non-debtor counterparty to the Cure Amounts asserted by
Sellers and Sellers’ Parent with respect to any Proposed Assumed Contract (such contract, a “Disputed
Contract”), Sellers and Sellers’ Parent, in cooperation with Buyers’ Parent and Buyers will either settle
the objection of such party or will litigate such objection under procedures approved and proscribed by
the Bankruptcy Court. In no event will any Seller or Sellers’ Parent settle such an objection with regard
to any Proposed Assumed Contract without the express written consent of Buyers’ Parent (with an email
consent being sufficient). Upon entry of an Order determining any Cure Amount regarding any Disputed
Contract after the Closing (the “Disputed Contract Order”), Buyers’ Parent will have the option, no later
than five (5) Business Days after the entry of the Disputed Contract Order, to designate the Disputed
Contract as an Excluded Asset (and, for the avoidance of doubt, Buyer will not assume the Disputed
Contract and will not be responsible for the associated Cure Amount (if any) or liabilities with respect to
such Disputed Contract). If Buyers’ Parent elects for any Buyer to assume a Disputed Contract, Sellers’
Parent and Buyers’ Parent shall promptly thereafter deliver written instructions directing the Escrow
Agent to release an amount in cash from the Cure Amount Escrow Account to the Person set forth in such
notice in an amount equal to the final Cure Amount in respect of such Disputed Contract. In the event
that, following the Closing, Buyers’ Parent elects not to assume a Disputed Contract, Buyers’ Parent and
Sellers’ Parent shall promptly deliver written instructions directing the Escrow Agent to disburse an
amount in cash from the funds available in the Cure Amount Escrow Account equal to the Disputed Cure
Amount allocated to such Disputed Contract; provided that the parties shall discuss every two (2) weeks,


                                                     33
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18      Page 53 of 159



commencing as of the Sale Hearing and ending as of the first date following the Closing on which there
are no longer funds in the Cure Amount Escrow Account, the status of Buyers’ Parent’s decisions with
respect thereto. Once the Buyers have assumed or rejected all Disputed Contracts in accordance with this
Section 5.6(b) and all Cure Amounts in respect of any Disputed Contracts assumed by Buyers’ Parent or
any Buyer have been paid, Sellers’ Parent and Buyers’ Parent shall promptly thereafter deliver written
instructions directing the Escrow Agent to release all amounts (if any) remaining in the Cure Amount
Escrow Account to Sellers’ Parent.

        (c)     Between the time the Sale Motion is filed and the Auction is held, the Sellers’ Parent may
contact, through whatever means are reasonable, other potential buyers for the Purchased Assets and
engage in discussions with such potential buyers that would be higher and better than reflected in this
Agreement.

         (d)     The Sale Motion shall seek approval of the transactions contemplated by this Agreement
and entry of the Sale Order and the Sale Procedures Order, substantially in the form set forth on Exhibits
3 and 4. As promptly as practicable after the filing of the Sale Motion, Sellers’ Parent and Buyers’ Parent
shall use reasonable efforts to obtain the entry of the Sale Procedures Order and the Sale Order. Sellers’
Parent shall promptly provide Buyers’ Parent with copies of any objections to the Sale Motion. Buyers’
Parent shall take such actions as are reasonably requested by Sellers’ Parent to assist Sellers’s Parent and
Sellers in obtaining a finding by the Bankruptcy Court that Buyers are deemed to have purchased the
Seller Facilities and the Purchased Assets in good faith pursuant to Section 363(m) of the Bankruptcy
Code. The purchase and sale of the Purchased Assets will be in accordance with (and only in accordance
with) the Sale Procedures Order. Neither Sellers’ Parent, Sellers, nor any of their respective Affiliates
shall change or modify, or request that the Bankruptcy Court change or modify, any of the dates or
procedures set forth in this Agreement or the Sale Procedures Order without the prior written consent of
Buyers’ Parent.

         (e)      In the event an appeal is taken, or a stay pending appeal is requested or reconsideration is
sought, from the Sale Order, and Buyers have not also been served with papers related to such appeal,
stay or reconsideration, Sellers’ Parent shall promptly notify Buyers’ Parent of such appeal or stay request
and shall provide to Buyers’ Parent within one (1) Business Day a copy of the related notice of appeal or
order of stay or application for reconsideration. Sellers’ Parent shall also provide Buyers’ Parent with
written notice (and copies) of, any other or further notice of appeal, motion or application filed in
connection with any appeal from or application for reconsideration of, either of such orders and any
related briefs if Buyers are not also included on such additional documents and communications.

         (f)     Counsel for Sellers’ Parent shall promptly notify counsel for Buyers’ Parent in writing
and, as is required by the Bankruptcy Code, all parties entitled to notice pursuant to the Bankruptcy Code,
the Bankruptcy Rules and orders of the Bankruptcy Court, of all motions, notices and orders required to
consummate the transactions contemplated by this Agreement, including the Sale Order, as modified by
orders in respect of notice which may be issued at any time and from time to time by the Bankruptcy
Court. At least three (3) Business Days prior to filing any papers or pleadings in the Bankruptcy Case
that relate primarily to this Agreement or Buyers, Sellers’ Parent shall provide Buyers’ Parent with a copy
of such papers or pleadings for review and comment. Sellers’ Parent shall consider such changes thereto
as reasonably requested by Buyers’ Parent or its Representatives.

        (g)     If Buyers are the highest and best bidder as reasonably determined by Sellers’ Parent
along with such other parties as may be given the right to have input pursuant to the Sales Procedures
Order at the auction which the Bankruptcy Court shall schedule pursuant to the Sales Procedures Order
(the “Auction”), neither Sellers’ Parent nor any Seller shall, directly or indirectly, take any action which


                                                     34
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS              Doc 355-2         Filed 12/26/18       Page 54 of 159



is intended to, or fail to take any action the intent of such failure to act is to, result in the reversal, voiding,
modification or staying of the Sale Order or this Agreement.

        (h)      This Agreement is subject to approval by the Bankruptcy Court. Following completion
of the Auction, in the event that the Buyers are designated as the highest and best bidder, neither Sellers’
Parent nor any Seller shall initiate contact with, solicit or encourage submission of any inquiries,
proposals or offers by, any Person in connection with any sale or other disposition of the Seller Facilities
or the Purchased Assets. In the event that the Buyers are designated as the highest and best bidder unless
otherwise directed by the Bankruptcy Court, neither Sellers’ Parent nor any Seller shall, after completion
of the Auction, respond to or pursue any other proposed material transaction, including a refinancing or
reorganization, involving any Seller Facility or all or any material portion of the Purchased Assets (each
an “Alternative Transaction”) or perform any other acts related thereto.

          (i)     Sellers’ Parent and Sellers shall use commercially reasonable efforts to ensure that the
Sale Procedures Order shall provide, inter alia, that in the event (i) the Bankruptcy Court approves a sale
of all or some of the Seller Facilities or the Purchased Assets to a buyer other than the Buyers or
(ii) Sellers’ Parent or a Seller enters into a definitive agreement for an Alternative Transaction, Sellers’
Parent and Sellers shall be required to (x) pay Buyers a fee in the amount of One Million Eight Hundred
Ninety Thousand Dollars ($1,890,000) (the “Break-Up Fee”), (y) reimburse Buyers’ Parent and Buyers
in cash an amount up to $250,000 of the reasonable and actual out-of-pocket and third-party costs and
expenses (including expenses of counsel and other outside consultants) incurred and documented by
Buyers’ Parent and Buyers (and each of their designated Affiliate(s)) in connection with Buyers’ Parent’s
due diligence investigation of Sellers’s Parent, Sellers, the Seller Facilities and the Purchased Assets and
the negotiation, execution and delivery of this Agreement and the transactions contemplated by this
Agreement (the “Expense Reimbursement”), and (z) the Parties shall promptly take any and all actions
pursuant to the Escrow Agreement or otherwise to release to Buyers’ Parent the Deposit and any interest
accrued thereon. The Break-Up Fee and Expense Reimbursement are an integral part of the transactions
contemplated by this Agreement and is not a penalty but rather is a reasonable amount that will
compensate Buyers’ Parent and Buyers for the efforts and resources expended and opportunities foregone
while negotiating this Agreement. The Break-Up Fee and Expense Reimbursement shall be allowed
administrative expense claims of Sellers pursuant to Section 364(c)(1) of the Bankruptcy Code with
priority over any and all administrative expenses of any kind, including those specified in Sections 503(b)
or 507(b) of the Bankruptcy Code, and, if such amounts are to be paid pursuant to this Section 5.6(i), the
Expense Reimbursement and the Break-Up Fee shall be paid at the closing of an Alternative Transaction
including the sale of any Seller Facility to another buyer; provided that, if earlier, the Expense
Reimbursement shall be paid to Buyers’ Parent upon Sellers’ Parent directly or indirectly receiving
proceeds from the sale of any of its or its subsidiaries’ assets following the Effective Date. The Sale
Procedures Order shall provide, in the event of an Auction, for an initial overbid protection in an amount
equal to $2,750,00 and minimum bid increments thereafter of $500,000. The Sale Procedures Order shall
provide for qualified bidders to be identified by Sellers’ Parent that may bid for all of the Purchased
Assets and shall contemplate the same transaction form and structure as contemplated by this Agreement
and the transactions contemplated herein.

5.7     Confidentiality. Following the Closing, Sellers’ Parent and each Seller shall, and shall cause
their subsidiaries to, keep confidential and not disclose to any other Person or use for its own benefit or
the benefit of any other Person any confidential information, proprietary information, technology, know-
how, trade secrets (including all results of research and development), industrial designs, customer lists,
franchises, inventions or other intellectual property regarding Buyers’ Parent, Buyer, the Seller Facilities,
the Purchased Assets or the operation thereof (“Buyer Confidential Information”) in its possession or
control. The obligations of Sellers’ Parent and each Seller under this Section 5.7 shall not apply to Buyer


                                                        35
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18      Page 55 of 159



Confidential Information which (a) is or becomes generally available to the public without breach of the
commitment provided for in this Section 5.7; (b) is required to be disclosed by Law; provided, however,
that, in any such case, Sellers’ Parent shall notify Buyers’ Parent (to the extent permitted by Law) prior to
disclosure and agrees that Buyers’ Parent and Buyer may take appropriate measures to preserve the
confidentiality of such Buyer Confidential Information; (c) is received by Sellers or Sellers’ Parent on a
non-confidential basis from a source other than Buyers’ Parent, Buyer or their respective subsidiaries or
Representatives not in violation of a confidentiality obligation to Buyers’ Parent, Buyer or their respective
subsidiaries; (d) is independently developed by Sellers or Sellers’ Parent, or their respective Affiliates or
Representatives without reference to or use of any Buyer Confidential Information; or (e) is or was
disclosed in connection with the Bankruptcy Case.

5.8      Public Announcements. Prior to the Closing, no Party shall issue or release or make any news
release, public statement or other similar public announcement, written or oral, whether relating to this
Agreement or any of the other Ancillary Agreements or the existence of any arrangement between the
Parties, without the prior written consent of the other Party whether or not named in such news release,
public statement or other similar public announcement, except (x) the Parties shall no later than the
submission of this Agreement to the Bankruptcy Court issue a joint press release, together with a
communication to the Facility Employees in connection with the execution and delivery of this
Agreement in form and substance agreed by the Parties prior to the Effective Date, and (y) any Party may
issue or release or make any such news release, public statement or other similar public announcement
(including a copy of this Agreement and any Ancillary Agreement) as may be required by Law, by the
rules or regulations of any stock exchange or in connection with the Bankruptcy Case. Notwithstanding
the foregoing, in no event shall the foregoing be construed to restrict or prevent any Party or its Affiliates
from making any internal announcements (including announcements to financing sources) regarding the
transactions contemplated by this Agreement. Any subsequent release, public statement or other similar
public announcement by a Party that solely contains information included in a prior release, public
statement or other similar public announcement made by such Party in accordance with this Section 5.8
shall be deemed consented to by the other Parties.

5.9      Incorporation of Buyers. Following the Effective Date and prior to the Closing, Buyers’ Parent
shall incorporate direct or indirect subsidiaries of Buyers’ Parent (each, a “Buyer” and, collectively, the
“Buyers”) and deliver to Sellers’ Parent a list in the form of Exhibit 2 specifying for each Seller Facility
and the related Purchased Assets the entity that will be the Buyer. Prior to the Closing, each Buyer shall
execute and deliver to Sellers’ Parent a joinder to this Agreement and any provisions of this Agreement
relating to any Buyer shall be effective only as of the execution and delivery of such joinder (including
that any representations and warranties with respect to a Buyer shall be as of the execution and delivery of
such joinder, as opposed to the Effective Date).

          ARTICLE VI- CONDITIONS PRECEDENT TO OBLIGATIONS OF BUYERS

         Notwithstanding anything herein to the contrary, the obligations of Buyers’ Parent and Buyers to
consummate the transactions described herein are subject to the fulfillment, as of the Closing, of the
following conditions precedent unless (but only to the extent) waived in writing by Buyers’ Parent on or
prior to the Closing:

6.1     Representations and Warranties; Covenants.

        (a)     The Fundamental Representations shall be true and correct in all respects as of the
Effective Date and the Closing Date, as though made as of the Closing Date (except for representations
and warranties which address matters only as of a specific date, which representations and warranties


                                                     36
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18      Page 56 of 159



shall continue as of the Closing Date to be true and correct as of such specific date). The representations
of the Sellers and Sellers’ Parent contained in ARTICLE III hereof (other than the Fundamental
Representations), shall be true and correct (without giving effect to any “materiality,” “in all material
respects,” “Material Adverse Effect” or similar qualifiers) as of the Effective Date and the Closing Date
when read in light of any Article III Schedules that are updated prior to the Closing Date in accordance
with Section 5.2, as though made on the Closing Date (except for representations and warranties which
address matters only as of a specific date, which representations and warranties shall continue as of the
Closing Date to be true and correct as of such specific dates), except to the extent that the failure to be so
true and correct has not had, and would not reasonably be expected to have, a Material Adverse Effect.

        (b)     All of the covenants, agreements and other obligations in this Agreement to be complied
with or performed by Sellers and Sellers’ Parent on or before the Closing Date pursuant to the terms
hereof shall have been duly complied with and performed in all material respects (without giving effect to
any “materiality,” “in all material respects,” “Material Adverse Effect” or similar qualifiers).

6.2      Required Governmental Approvals and Consents. Buyers shall have obtained documentation
or other evidence reasonably satisfactory to Buyers’ Parent that the Parties have obtained from applicable
Governmental Authorities the approvals and consents set forth on Schedule 6.2 to effect the transactions
set forth in this Agreement and to enable Buyers to operate the Seller Facilities and Purchased Assets (the
“Required Governmental Approvals”).

6.3      Title and Survey. The Title Company shall be irrevocably committed to issue both the Title
Policy insuring the applicable Buyer’s valid and enforceable leasehold title in and to the Leased Real
Property and good and marketable fee simple title to the Owned Real Property, subject to no
Encumbrances other than the Permitted Encumbrances, together with such endorsements to such Title
Policy as the applicable Buyer deems necessary in its reasonable discretion. Further, the Surveys shall
not reflect any Encumbrance other than Permitted Encumbrances and shall otherwise be acceptable to the
Title Company for purposes of providing “survey coverage” in the Title Policy.

6.4    Actions and Proceedings. No Governmental Authority shall have issued any Order or enacted
any Law that is then in effect and that enjoins, restrains, makes illegal or otherwise prohibits the
consummation of the transactions contemplated by this Agreement, and no Action, claim or investigation
seeking to enjoin, restrain or prohibit the consummation of the transactions contemplated by this
Agreement shall be pending.

6.5    Material Adverse Effect. There shall not have been any Material Adverse Effect since the
Balance Sheet Date.

6.6      Closing Certificate. Sellers and Sellers’ Parent shall have delivered to Buyers’ Parent a
certificate dated as of the Closing Date and executed by an authorized officer of each of Sellers and
Sellers’ Parent to the effect that each of the conditions specified in Section 6.1, Section 6.5 and Section
6.10 are satisfied in all respects.

6.7     Bankruptcy Court Approval. The Sale Order shall have been entered by the Bankruptcy Court.

6.8     Closing Deliveries. Sellers shall have executed and delivered, or caused to have been executed
and delivered, to Buyers the documents and items described in Section 2.7.

6.9     Objection Deadline. The Objection Deadline shall have passed and Sellers’ Parent shall have
delivered to Buyers’ Parent the Final Cure Amount Schedule.


                                                     37
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS           Doc 355-2        Filed 12/26/18     Page 57 of 159



6.10    Maintenance of LTCH Classification.

        (a)       Each of the Seller Facilities shall have maintained an average Medicare inpatient length
of stay of greater than 25 days (calculated in accordance with 42 C.F.R. section 412.23(e)(3)(i)) during
the period of at least five (5) months of the six (6) months immediately preceding the Closing;

        (b)     Each of Promise Hospital of Florida at The Villages and Promise Hospital of Fort Myers
shall have maintained an average Medicare inpatient length of stay of greater than 25 days (calculated in
accordance with 42 C.F.R. section 412.23(e)(3)(i)) during such Seller Facility’s most recent complete cost
reporting period; and

         (c)     Promise Hospital of Miami shall have maintained an average Medicare inpatient length
of stay greater than 25 days (calculated in accordance with 42 C.F.R. § 412.23(e)(3)(i)) during its LTCH
requalification period (that is, at least five months of the six month period ending February 28, 2019) and
shall not have received any notification from its Medicare Administrative Contractor that it has failed to
requalify as an LTCH or that its LTCH classification has expired or been revoked.

         ARTICLE VII- CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLERS

         Notwithstanding anything herein to the contrary, the obligations of Sellers’ Parent and Sellers to
consummate the transactions described herein are subject to the fulfillment, as of the Closing, of the
following conditions precedent unless (but only to the extent) waived in writing by Sellers’ Parent on or
prior to the Closing:

7.1     Representations and Warranties; Covenants.

         (a)    The representations and warranties of Buyers’ Parent and Buyers contained in this
Agreement shall be true and correct in all respects (without giving effect to any “materiality,” “in all
material respects,” “material adverse effect” or similar qualifiers) as of the Effective Date and as of the
Closing Date (except for representations and warranties which address matters only as of a specific date,
which representations and warranties shall continue as of the Closing Date to be true and correct as of
such specific date), except to the extent the failure of such representations and warranties to be true and
correct would not materially and adversely affect Buyers’ or Buyers’ Parent’s ability to consummate the
transactions contemplated by this Agreement.

        (b)      All of the covenants, agreements and other obligations in this Agreement to be complied
with or performed by Buyers and Buyers’ Parent on or before the Closing pursuant to the terms hereof
shall have been duly complied with and performed in all material respects (without giving effect to any
“materiality,” “in all material respects,” “material adverse effect” or similar qualifiers).

7.2    Pre-Closing Confirmations. Sellers’ Parent shall have obtained documentation or other
evidence reasonably satisfactory to Sellers that the Parties have obtained the Required Governmental
Approvals.

7.3    Actions and Proceedings. No Governmental Authority shall have issued any Order or enacted
any Law that is then in effect and that enjoins, restrains, makes illegal or otherwise prohibits the
consummation of the transactions contemplated by this Agreement, and no Action, claim or investigation
seeking to enjoin, restrain or prohibit the consummation of the transactions contemplated by this
Agreement shall be pending.



                                                    38
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS             Doc 355-2        Filed 12/26/18      Page 58 of 159



7.4      Closing Certificate. Buyers and Buyers’ Parent shall have delivered to Sellers’ Parent a
certificate dated as of the Closing Date and executed by an authorized officer of each of Buyers and
Buyers’ Parent to the effect that each of the conditions specified in Section 7.1 is satisfied in all respects.

7.5     Closing Deliveries. Buyers shall have executed and delivered, or caused to have been executed
and delivered, to Sellers the documents and items described in Section 2.8.

7.6     Cure Amounts. Any and all Assumed Cure Amounts shall have been paid by or on behalf of
Buyers or Buyers’ Parent, except for (i) those Assumed Cure Amounts that are to be paid in full at the
Closing (and subject to the payment of such Assumed Cure Amounts at the Closing) and (ii) any Disputed
Cure Amounts.

                           ARTICLE VIII- ADDITIONAL AGREEMENTS

8.1     Termination Prior to Closing.

         (a)     Notwithstanding anything herein to the contrary, this Agreement may be terminated and
the transactions contemplated hereby may be abandoned at any time prior to the Closing:

                 (i)     by the mutual written consent of Sellers’ Parent and Buyers’ Parent;

                 (ii)    by Buyers’ Parent, if a Seller or Sellers’ Parent breach or fail to perform in any
        respect any of its representations, warranties, agreements, covenants or other obligations
        contained in this Agreement and such breach or failure to perform would, if the Closing otherwise
        were to occur on the date of written notice of such breach or failure to perform, give rise to the
        failure of a condition set forth in Section 6.1 that is incapable of being cured by the Outside Date;

                 (iii)   by Sellers’ Parent, if Buyers’ Parent or a Buyer breaches or fails to perform in
        any respect any of its representations, warranties, agreements, covenants or other obligations
        contained in this Agreement and such breach or failure to perform would, if the Closing otherwise
        were to occur on the date of written notice of such breach or failure to perform, give rise to the
        failure of a condition set forth in Section 7.1 that is incapable of being cured by the Outside Date;

                 (iv)    by Sellers’ Parent or Buyers’ Parent after the Outside Date, provided that the
        right to terminate this Agreement under this Section 8.1(a)(iv) shall not be available to a Party if
        the breach of or inaccuracy in any representation or warranty or breach of or failure to perform
        any covenant, agreement or other obligation of such Party (or in the case of Buyers’ Parent, of
        any Buyer, and, in the case of Sellers’ Parent, of any Seller) set forth in this Agreement has been
        the primary cause of or resulted in the failure of the Closing to occur on or prior to such date;

               (v)      by Sellers’ Parent in the event the Bankruptcy Court approves an Alternative
        Transaction; and

                 (vi)    by Buyers’ Parent pursuant to Section 5.2 hereof.

The Party seeking to terminate this Agreement pursuant to this Section 8.1(a) (other than
Section 8.1(a)(i)) shall give prompt written notice of such termination to the other Parties.

          (b)     In the event of any termination of this Agreement by either Buyers’ Parent or Sellers’
Parent as provided in Section 8.1(a), this Agreement shall forthwith become void, and there shall be no
liability on the part of any Party or any of its or their Affiliates to any other Person resulting from, arising

                                                      39
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18     Page 59 of 159



out of, relating to, or in connection with this Agreement or any other document related to the transactions
contemplated herein, except that (i) ARTICLE IX (Miscellaneous), Section 5.6 and this Section 8.1 shall
survive any termination of this Agreement and each Party shall be entitled to all remedies available at
Law or in equity in connection with any breach of any such provision and (ii) Sellers’ and Sellers’
Parent’s obligations to pay Buyers’ Parent the Break-Up Fee, if earned, in accordance with Section 5.6
shall survive any termination of this Agreement.

        (c)     If this Agreement is terminated by Sellers’ Parent pursuant to Section 8.1(a)(iii) at such
time when Buyers’ Parent is not otherwise entitled to terminate this Agreement pursuant to Section 8.1(a)
(a “Qualifying Termination”), the Parties shall promptly take any and all actions pursuant to the Escrow
Agreement or otherwise to release to Sellers’ Parent the Deposit and any interest accrued thereon as a
reverse termination fee (the “Reverse Termination Fee”). If this Agreement is terminated and such
termination is not a Qualifying Termination, then Sellers’ Parent will not be entitled to the Reverse
Termination Fee and the Parties shall promptly take any and all actions pursuant to the Escrow
Agreement or otherwise to release to Buyers’ Parent the Deposit and any interest accrued thereon.

        (d)     Notwithstanding anything in this Agreement to the contrary, (i) in no event shall Buyers
or Buyers’ Parent be required to pay or cause to be paid the Reverse Termination Fee on more than one
occasion and (ii) in no event shall Sellers or Sellers’ Parent be entitled to both (x) receive the Reverse
Termination Fee and (y) specific performance of Buyers’ obligation to pay the Purchase Price and effect
the Closing.

        (e)      Notwithstanding anything in this Agreement to the contrary, (i) in the event that Buyers
and Buyers’ Parent fail to effect the Closing for any reason or no reason or otherwise breach this
Agreement (or any representation, warranty, covenant or agreement herein) prior to the Closing or
otherwise fail to perform hereunder prior to the Closing (whether willfully, intentionally, unintentionally
or otherwise), then Sellers’ Parent’s right (subject to the terms, conditions and limitations hereof) to
terminate this Agreement pursuant to Sections 8.1(a)(iii), 8.1(a)(iv) or 8.1(a)(v) and, solely in the case of
a Qualifying Termination, receive the Reverse Termination Fee pursuant to Section 8.1(c) shall be the
sole and exclusive right and remedy (whether at law, in equity, in contract, in tort or otherwise) of Sellers
and Sellers’ Parent, their respective successors and permitted assigns, and any Person claiming by,
through or on behalf of any of them (it being expressly agreed that no other Person shall have any right or
remedy in such circumstances) against any Person, arising out of or relating to (A) this Agreement,
(B) any breach by Buyers’ Parent or any Buyer of any representation, warranty, covenant, obligation or
agreement in this Agreement or Buyers’ Parent’s or any Buyer’s failure to perform under this Agreement,
(C) the failure of Buyers and Buyers’ Parent to consummate the Closing, or (D) the transactions
contemplated by this Agreement and (ii) upon payment of the Reverse Termination Fee, none of Sellers’
Parent, Sellers, their respective successors and permitted assigns, or any Person claiming by, through or
on behalf of any of them (it being expressly agreed that no other Person shall have any right or remedy in
such circumstances) shall have any right or remedy (whether at law, in equity, in contract, in tort or
otherwise) with respect to any of the matters described in clauses (A) through (D) of the immediately
preceding subsection (i).

        (f)      Notwithstanding anything to the contrary in this Agreement, in the event that Sellers’
Parent is paid the Reverse Termination Fee, the receipt of the Reverse Termination Fee by Sellers’ Parent
shall not be deemed a penalty, but shall be deemed to be liquidated damages for any and all losses or
damages suffered or incurred by Sellers’ Parent, Sellers and any other Person with respect to the matters
described in clauses (A) through (D) of Section 8.1(e), and none of Sellers’ Parent, Sellers or any other
Person shall have any other right or remedy (whether at law, in equity, in contract, in tort or otherwise)



                                                     40
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2         Filed 12/26/18      Page 60 of 159



against Buyers’ Parent, Buyers or any other Person (it being expressly agreed that no other Person shall
have any right or remedy in such circumstances).

         (g)      The provisions of Sections 8.1(b) through 8.1(f) and this Section 8.1(g) are intended to be
for the benefit of, and shall be enforceable by, Buyers’ Parent, Buyers and any other Person against whom
any right or remedy is sought. The Parties agree that the agreements contained in this Section 8.1 are an
integral part of this Agreement and the transactions contemplated hereby and, without these agreements,
the parties would not enter into this Agreement. In light of the difficulty of accurately determining actual
damages with respect to the foregoing matters, the Reverse Termination Fee constitutes a reasonable
estimate of the losses that will be suffered if this Agreement is terminated or the transactions
contemplated by this Agreement are otherwise abandoned or not consummated and constitutes liquidated
damages (and not a penalty).

8.2     Post-Closing Filings and Access to Information.

         (a)     After the Closing, each Party shall promptly deliver to any other Party, upon reasonable
request of such other Party, copies of any post-Closing filings, financial statements or reports regarding
the Seller Facilities, the Purchased Assets, the Assumed Liabilities, the Excluded Assets or the Excluded
Liabilities that may be reasonably necessary for such other Party to prepare and deliver any filings or
reports required to be delivered to any Governmental Authority as a result of the consummation of the
transactions described herein, in each case at the sole cost and expense of the requesting Party.

         (b)     The Parties acknowledge that, subsequent to the Closing, Sellers may need access to
information or documents in the control or possession of Buyers for the purposes of concluding the
transactions herein contemplated, audits, compliance with Laws, and the prosecution or defense of third
party claims. Accordingly, for a period of three (3) years following the Closing, Buyers shall make
reasonably available to Sellers and their respective Representatives, upon written request, during normal
business hours, without undue interruption of the operations of Buyers or their Affiliates, and at the
expense of Sellers, such documents and information as may be available relating to the Seller Facilities
for periods prior to the Closing Date to the extent necessary to facilitate concluding the transactions
herein contemplated, audits, compliance with Laws and the prosecution or defense of claims (except
where such access jeopardizes attorney-client privileged communications or is prohibited by applicable
Law and other than in connection with a dispute, claim or Action between Buyers or Buyers’ Parent, on
the one hand, and Sellers or Sellers’ Parent, on the other hand, or any of their respective Affiliates).
Sellers’ Parent agrees to reimburse Buyers for reasonable expenses incurred in connection with providing
such access.

         (c)     The Parties acknowledge that, subsequent to the Closing, Buyers may need access to
information or documents in the control or possession of Sellers for the purposes of concluding the
transactions herein contemplated, audits, compliance with Laws, and the prosecution or defense of third
party claims. Accordingly, for a period of three (3) years following the Closing, Sellers shall make
reasonably available to Buyers and their Representatives, upon written request, during normal business
hours, without undue interruption of the operations of Sellers or their Affiliates and at the expense of
Buyers, such documents and information as may be available relating to the Seller Facilities to the extent
necessary to facilitate concluding the transactions herein contemplated, audits, compliance with Laws and
the prosecution or defense of claims (except where such access jeopardizes attorney-client privileged
communications or is prohibited by applicable Law and other than in connection with a dispute, claim or
Action between Buyers or Buyers’ Parent, on the one hand, and Sellers or Sellers’ Parent, on the other
hand, or any of their respective Affiliates); provided that nothing herein shall require the Sellers’ Parent to



                                                      41
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18      Page 61 of 159



continue the Bankruptcy Case or restrict the dissolution of any Seller. Buyers’ Parent agrees to reimburse
Sellers for reasonable expenses incurred in connection with providing such access.

8.3     Employee Matters.

         (a)      Upon the Closing Date, each Seller and each of its Affiliates shall terminate the
employment of each Facility Employee that is not a Leave Employee and all such Facility Employees
shall cease to participate in or accrue benefits under any Facility Employee Benefit Plan (except as
required by Law or by the terms of such Facility Employee Benefit Plan). Subject to satisfactory results
from background screening conducted pursuant to Buyers’ personnel policies, one or more Buyers shall
make offers of employment, effective as of the Closing, to each Facility Employee that is not a Leave
Employee. Each Facility Employee that accepts such an offer of employment shall be referred to as a
“Transferred Employee.” With respect to each Transferred Employee, Buyers shall assume Sellers’ or its
Affiliates’ liability to each Transferred Employee for such Transferred Employee’s Accrued PTO. Such
Accrued PTO assumed by Buyers will be credited to the Transferred Employees and administered and
used by the Transferred Employee in accordance with Buyers’ employee policies and procedures.

         (b)     In respect of each Leave Employee, the offer of employment to be made by Buyer (or its
designated Affiliate) pursuant to Section 8.3 will not be made as of the Closing Date, but as otherwise
provided in this Section 8.3(b). If, within six months after the Closing Date, such Leave Employee
notifies Buyer that he or she is capable of returning to work and, if applicable, is cleared for return to
work, in each case in accordance with the normal policies of Buyer for employees returning to work
following a disability leave or other approved leave (as applicable), then Buyer (or its designated
Affiliate) will offer such Leave Employee employment and the effective date of such employment with
Buyer (or its designated Affiliate) will be the date on which such employee returns to work with Buyer
(or its designated Affiliate) (the “Delayed Hire Date”). Notwithstanding anything contained in this
Agreement to the contrary, until such Leave Employee’s Delayed Hire Date, such Leave Employee will
remain employed by Sellers; such Leave Employee will not be considered a Transferred Employee for
any purpose; and none of the Buyers nor any of their respective Affiliates will have any liability with
respect to such Leave Employee with respect to any period prior to such Leave Employee becoming an
employee of Buyer (or its designated Affiliate). If such offer is accepted, then such Leave Employee will
become a Transferred Employee from and after the Delayed Hire Date. If such Leave Employee does not
make such notification to Buyer (or, if applicable, is not cleared for work) within six months after the
Closing Date, then none of the Buyers nor any of their respective Affiliates will be obligated to offer
employment to such Leave Employee and such individual will not be treated as a Transferred Employee
for any purpose under this Agreement. In the event that a Leave Employee does not become a
Transferred Employee until the Leave Employee’s Delayed Hire Date, this Section 8.3 will be interpreted
and applied accordingly with respect to such Leave Employee (such as, where appropriate, by substituting
“Delayed Hire Date” for “Closing” or “Closing Date”).

         (c)     For purposes of vesting, eligibility to participate, and solely with respect to severance and
paid time off plans, level of benefits under the employee benefit plans of the Buyers or their Affiliates
providing benefits to any Transferred Employee after the Closing (the “Buyer Benefit Plans”), each
Transferred Employee shall be credited with his or her years of service with any Seller and their
respective predecessors to the same extent as such Transferred Employee received credit for such service
under any similar Facility Employee Benefit Plan in which such Transferred Employee participated, or
was eligible to participate, immediately prior to the Closing; provided that the foregoing shall not apply to
the extent it would result in a duplication of benefits. With respect to each Buyer Benefit Plan in which
any Transferred Employee becomes eligible to participate following the closing that provides medical,
dental, vision or prescription drug coverage, Buyer shall, or shall cause its Affiliates to, use commercially


                                                     42
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18     Page 62 of 159



reasonable efforts to waive all limitations as to pre-existing conditions and waiting periods (to the extent
waived or satisfied under a comparable Facility Employee Benefit Plan immediately prior to Closing) with
respect to participation and coverage requirements for any Transferred Employees and their eligible
dependents.

         (d)     Following the Closing, Buyer or one of its Affiliates will permit each Transferred
Employee to participate in a defined contribution Buyer Benefit Plan that is qualified under
Section 401(a) of the Code (“Buyer Savings Plan”), subject to satisfying such plan’s eligibility
requirements (it being acknowledged that the first payroll period for which deferral elections will be
processed may not be for several weeks after the Closing Date). Following the Closing Date, to the extent
permitted by applicable Law, Buyer and its Affiliates will allow the Buyer Savings Plan, to the extent so
elected by a Transferred Employee within 60 days after the Closing Date, to accept “eligible rollover
distributions” (within the meaning of Section 401(a)(31) of the Code) from any Facility Employee Benefit
Plan that is qualified under Section 401(a) of the Code (each, a “Seller Savings Plan”). For purposes of
this Section 8.3(d), the term “eligible rollover distribution” will also include the balance of any
Transferred Employee’s outstanding participant loan under any Seller Savings Plan. Prior to the Closing,
the Seller Savings Plan shall be amended to the extent necessary to allow any such rollover.

         (e)     Sellers will, and will cause their respective Affiliates to, waive any non-competition, non-
solicitation, confidentiality and other restrictive covenant that exists for the benefit of Sellers or their
respective Affiliates, to which any Transferred Employee is subject that would prevent such Transferred
Employee from being employed by any Buyer or any of their respective Affiliates or that otherwise would
restrict any Transferred Employee from performing his or her duties or responsibilities for any Buyer or
any of their respective Affiliates.

        (f)      Sellers and Sellers’ Parent will be solely responsible and liable for providing all coverage
required by the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, to all current and
former employees of any Seller or any ERISA Affiliate (and their dependents) with respect to any
“qualifying event” (as defined in Treasury Regulation Section 54.4980B-4) occurring on or prior to the
Closing Date under any Seller Plan but only to the extent such is required by applicable Law and nothing
herein shall obligate any Seller or Sellers’ Parent to maintain any health or other Seller Plan following the
Closing.

      (g)     The Sellers and the Buyers agree to use the “Standard Procedure” as described in IRS
Revenue Procedure 2004-53, I.R.B. 2004-34, with respect to the Transferred Employees.

        (h)     Except for the Accrued PTO assumed by Buyers pursuant to this Agreement, Buyers
shall not assume any obligations of Sellers or any of their respective Affiliates related to any Employee
Benefit Plan.

         (i)     This Section 8.3 shall be binding upon and inure solely to the benefit of each of the
Parties to this Agreement, and nothing in this Section 8.3 or this Agreement, express or implied, shall
confer upon any Transferred Employee or any other Person any rights or remedies of any nature
whatsoever under this Section 8.3. Nothing contained herein, express or implied, shall be construed to
establish, amend or modify any benefit plan, program, agreement or arrangement, nor shall this
Section 8.3 be deemed to limit the right of Buyer or any of its Affiliates from modifying, terminating or
amending any Buyer Benefit Plan. The Parties acknowledge and agree that no provision of this
Agreement shall create any right in any employee, any Transferred Employee or any other Person to any
continued employment or compensation or benefits of any nature or kind whatsoever, or otherwise
interfere with the right of Buyers or any of their respective Affiliates to terminate the employment of any


                                                     43
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18      Page 63 of 159



Person at any time and for any reason. Sellers and Buyers, and their respective Affiliates, shall cooperate
to effect the foregoing provisions of this Section 8.3.

8.4      Medical Staff. To ensure continuity of care in the applicable community, Buyers agree that the
medical staff members of the Seller Facilities who are in good standing as of the Closing Date shall
maintain medical staff privileges at the Seller Facilities as of the Closing. After the Closing, the medical
staff will be subject to the Medical Staff Bylaws of the Seller Facilities then in effect, as amended from
time to time.

8.5      Refunds and Remittances. After the Closing: (a) if Sellers or any of their Affiliates receive any
refund or other amount that is a Purchased Asset or is otherwise properly due and owing to Buyers in
accordance with the terms of this Agreement, Sellers promptly shall remit, or shall cause to be remitted,
such amount to Buyers; and (b) if Buyers or any of their Affiliates receive any refund or other amount
that is an Excluded Asset or is otherwise properly due and owing to Sellers or any of their Affiliates in
accordance with the terms of this Agreement, Buyers promptly shall remit, or shall cause to be remitted,
such amount to Sellers.

8.6      Insurance. Sellers’ Parent and Sellers (as their sole cost and expense) shall (a) maintain their
directors’ and officers’ liability insurance policies providing for terms and conditions that are not less
advantageous to the directors, managers and officers (as applicable) of Sellers’ Parent and Sellers than
those set forth in the directors’ and officers’ insurance policies in effect as of the date of this Agreement
until such time that Sellers’ Parent and Sellers dissolve and (b) if Sellers’ Parent or any Seller obtains a
“tail” insurance policy applicable to any period following the Closing Date and covering Transferred
Employees, Sellers’ Parent and Sellers shall make such policy available to such Transferred Employees
(to the extent applicable) with respect to claims arising out of or relating to events which occurred on or
prior to the Closing Date (including in connection with the transactions contemplated by this Agreement).

8.7     Assurances.

        (a)      Subject to Section 2.3(c), at any time or from time to time following the Closing Date, if
(a) any of the Parties or their respective Affiliates becomes aware that any of the Purchased Assets has not
been transferred to the applicable Buyer or that any of the Excluded Assets has been transferred to a
Buyer, or (b) Sellers’ Parent, any Seller or any of their respective Affiliates receives or otherwise
possesses any asset (including cash, accounts and notes receivable) that should have been transferred to a
Buyer under this Agreement, such Person shall promptly notify the other and the Parties shall, as soon as
reasonably practicable, ensure that such property is transferred with any necessary prior third-party
consent or approval, to:

                         (i)      the applicable Buyer, in the case of any Purchased Asset which was not
transferred at the Closing or otherwise as set forth above, at the sole cost and expense of the Sellers; or

                         (ii)      the applicable Seller, in the case of any Excluded Asset which was
transferred at the Closing, at the sole cost and expenses of the Sellers.

Prior to any such transfer, the Person in receipt of or then possessing such asset shall hold such asset in
trust for such other Person, shall exercise, enforce and exploit, only at the direction of and for the benefit
of such other Person, any and all claims, rights and benefits arising in connection with such asset, shall
promptly pay, assign and remit to such other Person when received all monies and other consideration
relating to such asset in the period after the Closing Date, and, to the extent applicable, provide the Person
that should possess such asset pursuant to the terms of this Agreement a royalty-free license to use or


                                                     44
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2         Filed 12/26/18      Page 64 of 159



shall otherwise be able to obtain the benefits from the asset and shall hold such asset in trust for such
other Person.

         (b)      In the event (i) Buyers’ Parent requests that Sellers’ Parent, Sellers or any of their
respective Affiliates or (ii) Sellers’ Parent requests that Buyers’ Parent or Buyers provide any customary
transition services or other services consistent with the past practice of Sellers’ Parent (or any of its
Affiliates) and the Seller Facilities, in each case reasonably necessary to the transition the operation of the
Seller Facilities, Sellers’ Parent or Buyers’ Parent (as applicable) shall provide (or cause Sellers or Buyers
to provide) such transition services to the requesting Party during the six (6) month period following the
Closing. In the event any such additional services are provided, the requesting Party shall pay, or cause to
be paid, the providing Party or its designee a reasonable market rate for the performance of any such
services and Buyers’ Parent and Sellers’ Parent shall work together in good faith to determine such
market rate.

8.8     Terminating Cost Reports.

         (a)     Buyers’ Parent, at Buyers’ Parent’s expense, shall prepare and timely file all Cost
Reports and related filings (including requests to reopen any such Cost Reports) relating to the periods
ending on or prior to the Closing Date or required as a result of the consummation of the transactions
contemplated herein (the “Seller Cost Reports”). To the extent relating to Sellers’ Bad Debts, Buyers
shall provide Sellers’ Parent at least five (5) Business Days to review such Seller Cost Reports before
they are filed and forward to Sellers’ Parent any and all correspondence relating to such Seller Cost
Reports and the Seller Agency Settlements within five (5) Business Days after receipt by Buyers’ Parent
or Buyers. Subsequent to the Closing Date, neither Buyers’ Parent nor Buyers shall reply to any such
correspondence to the extent relating to Sellers’ Bad Debts without Sellers’ Parent’s written approval
(which approval shall not be unreasonably withheld, conditioned or delayed). Except as contemplated by
Section 8.11, Buyers shall hold all rights relating to the Seller Cost Reports and Seller Agency
Settlements, including the right to appeal, reopen or otherwise challenge any Medicare determinations
relating to the Seller Agency Settlements and the Seller Cost Reports. Buyers shall possess the originals
of the Seller Cost Reports, correspondence, work papers and other documents relating to the Seller Cost
Reports and the Seller Agency Settlements, and furnish copies of such documents to Sellers’ Parent upon
reasonable request.

        (b)     Sellers, upon reasonable notice, during normal business hours and at the sole cost and
expense of Buyers’ Parent, shall cooperate with Buyers in regard to the preparation, filing, handling and
appeals of the Seller Cost Reports. Such cooperation shall include the coordination with Buyers pursuant
to adequate notice of Medicare and Medicaid exit conference or meetings.

8.9     Waiver of Bulk Sales Law Compliance. Buyers’ Parent and each Buyer hereby waives
compliance by Sellers with the requirements, if any, of Article VI of the Uniform Commercial Code as in
force in any state in which the Purchased Assets are located and all other similar laws applicable to bulk
sales and transfers.

8.10     Closing Of Financials. Buyers shall use commercially reasonable efforts to cause the
individual(s) acting as the chief financial officer of the Seller Facilities after the Effective Time or such
other person(s) as may be responsible for financial closings and reconciliations (the “Finance Team”) to
complete (or take such action as shall be necessary for Buyers or Sellers to complete) the standardized
closing of Sellers’ financial records for the Seller Facilities through the Closing Date including, without
limitation, the closing of general ledger account reconciliations (collectively, the “Closing of
Financials”). Buyers shall use commercially reasonable efforts to cause the Finance Team to use their


                                                      45
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2         Filed 12/26/18      Page 65 of 159



good faith efforts to complete the Closing of Financials by no later than the date which is thirty (30) days
after the Closing Date. The Finance Team and other appropriate personnel shall be reasonably available
to Sellers for the period ending sixty (60) days after the Closing Date as reasonably requested during
normal business hours by Sellers.

8.11     Medicare Bad Debts. Sellers shall be entitled to receive Medicare reimbursement for bad debts
of the Seller Facilities under 42 C.F.R. § 413.89 associated with services furnished prior to the Effective
Time (“Sellers’ Bad Debts”). Sellers shall have the right, in their sole discretion, to require that Buyers
submit a claim for reimbursement to the CMS for a Sellers’ Bad Debts on Buyers’ cost report(s) for the
period in which Sellers’ Bad Debt becomes uncollectible by Sellers; provided, however, that the Buyers
shall not be required to submit any such claim to the extent that the Buyers reasonably determine that
such claim is not a supportable, valid and permissible claim under applicable Medicare regulations and
payment policies. If and to the extent that Buyers receive payment for Sellers’ Bad Debts, Buyers shall
remit such receipts to Sellers’ Parent within ten (10) Business Days of receipt. The Buyers shall have the
right to offset any such payments by any reduction in Buyers’ Medicare reimbursement attributable to the
collection of amounts claimed as Sellers’ Bad Debts on prior Cost Reports.

8.12    Non-Solicitation. Until the two (2) year anniversary of the Closing, Sellers’ Parent and Sellers
shall not, and shall cause their respective Affiliates not to, solicit or hire any employees of Buyers’ Parent,
any Buyer or any of their respective Affiliates (including any Transferred Employees); provided, that
nothing in this Section 8.12 shall prohibit Seller’s Parent, any Seller or any of their respective Affiliates
from (x) soliciting any such employee as a result of a general solicitation to the public or general
advertising (so long as not specifically directed at such employees) or (y) the solicitation or hiring of any
individual whose employment with Buyers’ Parent or its Affiliates has been terminated for at least six (6)
months at the time of such solicitation or hiring.

8.13    Straddle Patients. Payments received by a Party with respect to patients who are admitted to the
Seller Facilities prior to the Closing Date but who are not discharged until on or after the Closing Date
and whose medical care is paid for based on a diagnosis related group, case rate (such as under the
Medicare LTCH-PPS) or other similar arrangement (“Straddle Patients”) shall be prorated on a per diem
basis. Based on the prorated per diem amount for each Straddle Patient, (i) if Buyers’ Parent or any Buyer
receives payment for such Straddle Patient, Buyers’ Parent or the applicable Buyer shall pay Sellers’
Parent for the number of each Straddle Patient’s inpatient days at the applicable Seller Facility prior to the
Closing Date to which such payment relates and (ii) if Sellers’ Parent or any Seller receives payment for
such Straddle Patient, Sellers’ Parent or the applicable Seller shall pay Buyers’ Parent for the number of
each Straddle Patient’s inpatient days at the applicable Seller Facility following the Closing Date to which
such payment relates. Buyers’ Parent and Sellers’ Parent will reconcile the payments with respect to the
treatment of Straddle Patients on a monthly basis.

8.14     Transitional Trademark License. Effective as of the Closing Date, each Seller and Sellers’
Parent hereby grants to Buyers’ Parent and Buyers, and their Affiliates, for a period of ninety (90) days
after the Closing Date a worldwide, royalty-free, fully-paid up, non-exclusive, irrevocable and
sublicensable license to use any names, trade names, trademarks and service marks including the name
“Promise” in connection with the operation of the Seller Facilities including the use of such names and
marks on existing signage, business cards, letterhead, invoice forms, intranet, advertising materials,
buildings, equipment, uniforms, inventory and other documents and materials bearing any such marks and
names. Any and all goodwill arising from the use of such marks and names shall inure solely to such
Seller’s benefit.




                                                      46
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS           Doc 355-2        Filed 12/26/18     Page 66 of 159



                              ARTICLE IX- GENERAL PROVISIONS

9.1     Survival. The representations and warranties of the Parties set forth herein shall not survive the
Closing.

9.2      Additional Assurances. The provisions of this Agreement shall be self-operative and shall not
require further agreement by the Parties except as may be herein specifically provided to the contrary;
provided, however, at the request and expense of a Party, the other Party or Parties shall execute such
additional instruments and take such additional action as the requesting Party may reasonably deem
necessary to effectuate this Agreement. In addition and from time to time after the Closing Date, Sellers
and Buyers shall each execute and deliver such other instruments of conveyance and transfer, and take
such other actions as any Party may reasonably request, to more effectively convey and transfer full right,
title and interest to, vest in, and place Buyers in legal and actual possession of the Purchased Assets.

9.3     [RESERVED]

9.4     [RESERVED]

9.5     Choice of Law; Venue.

        (a)    This Agreement and all disputes or controversies arising out of or relating to this
Agreement or the transactions contemplated hereby (in contract or tort) shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard to conflicts of law
principles.

         (b)     WITHOUT LIMITING ANY PARTY’S RIGHT TO APPEAL ANY ORDER OF THE
BANKRUPTCY COURT, THE PARTIES HEREBY AGREE THAT ANY AND ALL CLAIMS,
ACTIONS, CAUSES OF ACTION, SUITS, AND PROCEEDINGS RELATING TO THE
TRANSACTION DOCUMENTS SHALL BE FILED AND MAINTAINED ONLY IN THE
BANKRUPTCY COURT, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF
SUCH COURT; provided, however, that if the Bankruptcy Case has closed or the Bankruptcy Court lacks
jurisdiction for whatever reason, the Parties agree to unconditionally and irrevocably submit to the
exclusive jurisdiction of the state or federal courts situated in New Castle County, Delaware and any
appellate court from any decision thereof, for the resolution of any such claim or dispute. The Parties
hereby irrevocably waive, to the fullest extent permitted by applicable law, any objection which they may
have now or hereafter have to the laying of venue of any such dispute brought in such court or any
defense of inconvenient forum for the maintenance of such dispute. Each Party agrees that a judgment in
any such dispute may be enforced in other jurisdictions by suit on the judgment.

        (c)     Each Party hereby consents to process being served by any party to this Agreement in
any legal proceeding by delivery of a copy thereof in accordance with the provisions of Section 9.9.

     (d)  EACH PARTY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY ACTION,
MATTER OR PROCEEDING REGARDING THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY PROVISION HEREOF.

9.6      Benefit, Assignment and Third Party Beneficiaries. Subject to provisions herein to the
contrary, this Agreement shall inure to the benefit of and be binding upon the Parties and their respective
legal representatives, successors and assigns; provided, however, that no Party may assign this Agreement
without the prior written consent of the other Party except that (a) Buyers may assign this Agreement
and/or any of their rights hereunder to a wholly owned (directly or indirectly) subsidiary of Buyers’

                                                    47
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS           Doc 355-2        Filed 12/26/18     Page 67 of 159



Parent or any purchaser of substantially all of Buyers’ business and (b) each Buyer may collaterally
assign its rights, but not its obligations, under this Agreement to any party that provides funding for the
transactions hereunder as additional security for Buyers’ obligations to such party without the prior
written consent of Sellers. The Parties acknowledge that Buyers may assign ownership and title to certain
of the Purchased Assets to certain designees of Buyers, such that more than one entity may own the
Purchased Assets at Closing. This Agreement is intended solely for the benefit of the Parties and is not
intended to, and shall not, create any enforceable third party beneficiary rights except as expressly
provided herein.

9.7     Cost of Transaction. Except as may be provided to the contrary elsewhere herein: (a) Buyers
shall pay the fees, expenses and disbursements incurred by Buyers’ Parent, Buyers and its Representatives
in connection with the subject matter hereof and any amendments hereto; (b) Sellers shall pay the fees,
expenses and disbursements incurred by Sellers’ Parent, Sellers and their Representatives in connection
with the subject matter hereof and any amendments hereto; and (c) Buyers shall pay the costs of any Title
Commitments, Title Policy, surveys and environmental site assessments, and any amounts due to a
Governmental Authority to effect the change of ownership of the Seller Facilities contemplated hereby.

9.8     Waiver of Breach. The waiver by any Party of a breach or violation of any provision of this
Agreement shall not operate as, or be construed to constitute, a waiver of any subsequent breach of the
same or any other provision hereof. Any agreement on the part of either Party to any such waiver shall be
valid only if set forth in a written instrument executed and delivered by a duly authorized officer on
behalf of such Party.

9.9     Notice. Any notice, demand or communication required, permitted or desired to be given
hereunder shall be in writing and deemed effectively given or made (a) when personally delivered, (b) on
the date sent when delivered by facsimile or other electronic means (so long as written notice of such
transmission is sent within two (2) Business Days thereafter by another delivery method hereunder)
(unless not delivered on a Business Day or delivered after 5:00 p.m. Eastern Time on a Business Day, in
which case such delivery shall be deemed effective on the next succeeding Business Day), (c) one (1)
Business Day following the date sent if sent by overnight courier with signed receipt, or (d) when
delivered by registered United States mail, with postage prepaid and return receipt requested, addressed to
the addresses below or to such other address as any Party may designate, with copies thereof to the
respective counsel thereof as notified by such Party.

        Buyers’ Parent or Buyers:

                                c/o Select Medical Corporation
                                4714 Gettysburg Road
                                Mechanicsburg, PA 17088
                                Attention: Michael E. Tarvin
                                Facsimile No.: (717) 412-9142
                                Email: MTarvin@selectmedical.com
        With a copy to:         Dechert LLP
                                Cira Centre
                                2929 Arch Street
                                Philadelphia, PA 19104
                                Attention: Stephen M. Leitzell
                                Facsimile No.: (215) 994-2222
                                Email: stephen.leitzell@dechert.com


                                                    48
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18     Page 68 of 159



        Sellers:




        With Copies to:          Waller Lansden Dortch & Davis, LLP
                                 Nashville City Center
                                 511 Union Street, Suite 2700
                                 Nashville, TN 37219
                                 Attention: John Tishler and Brian Browder
                                 Facsimile No.: (615) 244-6804
                                 Email: john.tishler@wallerlaw.com and brian.browder@wallerlaw.com

9.10    Severability. In the event any provision of this Agreement is held to be invalid, illegal or
unenforceable for any reason and in any respect, such invalidity, illegality, or unenforceability shall in no
event affect, prejudice or disturb the validity of the remainder of this Agreement, which shall be and
remain in full force and effect, enforceable in accordance with its terms.

9.11     Interpretation. In the interpretation of this Agreement, except where the context otherwise
requires, (a) “including” or “include” does not denote or imply any limitation and shall mean “including,
without limitation,” whether or not so specified, (b) “or” has the inclusive meaning “and/or”, (c) “and/or”
means “or” and is used for emphasis only, (d) “$” refers to United States dollars, (e) the singular includes
the plural, and vice versa, and each gender includes each other gender, (f) captions or headings are only
for reference and are not to be considered in interpreting this Agreement, (g) “Section” refers to a section
of this Agreement, unless otherwise stated in this Agreement, (h) “Exhibit” refers to an exhibit to this
Agreement (which is incorporated herein by reference), unless otherwise stated in this Agreement,
(i) “Schedule” refers to a schedule to this Agreement and incorporates any attachments thereto (which are
incorporated herein by reference), unless otherwise stated in this Agreement, (j) all references to times are
times in Boca Raton, Florida, (k) “day” refers to a calendar day unless expressly identified as a Business
Day, (l) the word “extent” in the phrase “to the extent” shall mean the degree to which a subject or other
theory extends and such phrase shall not mean “if,” (m) references to agreements and other documents
shall be deemed to include all subsequent amendments and other modifications thereto, (n) references to
statutes shall include all regulations promulgated thereunder and references to statutes or regulations shall
be construed as including all statutory and regulatory provisions consolidating, amending or replacing the
statute or regulation, (o) capitalized terms shall have the meaning assigned to them herein, and (p) “made
available to Buyers” or similar phrases means information included in a virtual data room maintained by
Houlihan Lokey to which Buyers and their Representatives have had access as of five (5) Business Days
prior to the Effective Date. If any period under this Agreement expires on a day which is not a Business
Day or any action is required by the terms of this Agreement to be taken on a day which is not a Business
Day, such period shall expire on or such action may be deferred until, as the case may be, the next
succeeding Business Day.

9.12    Entire Agreement, Amendments and Counterparts. This Agreement supersedes all previous
contracts, agreements and understandings between the Parties regarding the subject matter hereof and,
together with the Ancillary Agreements and the Exhibits and Schedules hereto, constitutes the entire
agreement existing between or among the Parties respecting the subject matter hereof and no Party shall
be entitled to benefits other than those specified herein. As between or among the Parties, no oral
statements or prior written material not specifically incorporated herein shall be of any force and effect,
and neither Party is relying on any such oral statements or prior written material. All prior representations
or agreements, whether written or oral, not expressly incorporated herein are superseded and no changes


                                                     49
4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS           Doc 355-2        Filed 12/26/18     Page 69 of 159



in or additions to this Agreement shall be recognized unless and until made in writing and signed by all
Parties. This Agreement may be executed in counterparts, each and all of which shall be deemed an
original and all of which together shall constitute but one and the same instrument. Signatures received
via facsimile or other electronic transmission shall be accepted as originals. Notwithstanding any oral
agreement or course of conduct of the Parties or their Representatives to the contrary, no Party shall be
under any legal obligation to enter into or complete the transactions contemplated hereby unless and until
this Agreement shall have been executed and delivered by each Party.

9.13     Disclosure Generally. Notwithstanding anything to the contrary contained in the Article III
Schedules or in this Agreement, the information and disclosures contained in any Article III Schedule
shall be deemed to be disclosed and incorporated by reference in any other Schedule as though fully set
forth in such Article III Schedule for which applicability of such information and disclosure is reasonably
apparent on its face. The fact that any item of information is disclosed in any Article III Schedule shall
not be construed to mean that such information is required to be disclosed by this Agreement. Such
information and the dollar thresholds set forth therein shall not be used as a basis for interpreting the
terms “material” or “Material Adverse Effect” or similar terms in this Agreement.

9.14  Time of Essence. Time is of the essence with regard to all dates and time periods set forth in this
Agreement.

                                        [Signature Pages Follow]




                                                    50
4822-2950-0804.2
25094706.19.BUSINESS
             Case 18-12491-CSS      Doc 355-2     Filed 12/26/18      Page 70 of 159



         IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be executed
by their authorized officers as of the Effective Date.



                                            SELLERS’ PARENT:


                                            PROMISE HEALTHCARE, INC.

                                            By:
                                            Name:Andrew Hinkelman
                                            Title: Chief Restructuring Officer



                                            SELLERS:


                                            PROMISE HOSPITAL OF FLORIDA AT THE
                                            VILLAGES, INC., a Florida corporation

                                            By:
                                            Name: Andrew Hinkelman
                                            Title: Chief Restructuring Officer


                                            HLP PROPERTIES AT THE VILLAGES, L.L.C.,
                                            a Florida limited liability company

                                            By:
                                            Name:   Andrew Hinkelman
                                            Title: Chief Restructuring Officer




4811-0939-0466

25094706.BUSINESS
             Case 18-12491-CSS   Doc 355-2   Filed 12/26/18     Page 71 of 159



                                       PROMISE PROPERTIES OF LEE, INC., a Florida
                                       corporation

                                       By:
                                       Name:      Andrew Hinkelman
                                       Title:   Chief Restructuring Officer


                                       PROMISE HOSPITAL OF LEE, INC., a Delaware
                                       corporation dba Promise Hospital of Ft. Myers

                                       By:
                                       Name:      Andrew Hinkelman
                                       Title:   Chief Restructuring Officer




4811-0939-0466

25094706.BUSINESS
             Case 18-12491-CSS   Doc 355-2   Filed 12/26/18    Page 72 of 159



                                       PROMISE HOSPITAL OF DADE, INC., a Delaware
                                       corporation dba Promise Hospital of Miami

                                       By:
                                       Name:      Andrew Hinkelman
                                       Title:   Chief Restructuring Officer


                                       PROMISE PROPERTIES OF DADE, INC., a
                                       Florida corporation

                                       By:
                                       Name:        Andrew Hinkelman
                                       Title:     Chief Restructuring Officer




4811-0939-0466

25094706.BUSINESS
Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 73 of 159
            Case 18-12491-CSS             Doc 355-2     Filed 12/26/18    Page 74 of 159



                                                 Exhibit 1


                                                Applicable
             Seller                            Seller Facility               Applicable State
Promise Hospital of Florida at        Promise Hospital of Florida at Florida
The Villages, Inc., a Florida         The Villages
corporation                           5050 County Road 472, Oxford,
                                      Florida
HLP Properties at the Villages,
L.L.C., a Florida limited liability
company

Promise Properties of Lee, Inc.,      Promise Hospital of Fort Myers Florida
a Florida corporation                 3050 Champion Ring Road, Fort
                                      Myers, Florida
Promise Hospital of Lee, Inc., a
Delaware corporation dba
Promise Hospital of Ft. Myers

Promise Hospital of Dade, Inc.,       Promise Hospital of Miami Florida
a Delaware corporation dba            14001 NW 82nd Ave, Miami
Promise Hospital of Miami             Lakes, Florida

Promise Properties of Dade,
Inc., a Florida corporation




4822-2950-0804.2
25094706.19.BUSINESS
            Case 18-12491-CSS   Doc 355-2   Filed 12/26/18      Page 75 of 159



                                     Exhibit 2


                                                              Applicable
                       Buyer                                 Seller Facility




4822-2950-0804.2
25094706.19.BUSINESS
              Case 18-12491-CSS      Doc 355-2       Filed 12/26/18   Page 76 of 159



                                              Exhibit 3

                                              Sale Order

[The Sale Order is Exhibit B to the Motion]




4822-2950-0804.2

25094706.19.BUSINESS
              Case 18-12491-CSS     Doc 355-2     Filed 12/26/18   Page 77 of 159



                                           Exhibit 4

                                     Sale Procedures Order

[The Sale Procedures Order is Exhibit A to the Motion]




4822-2950-0804.2

25094706.19.BUSINESS
              Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 78 of 159



                                       Exhibit 5

[RESERVED]




4822-2950-0804.2

25094706.19.BUSINESS
              Case 18-12491-CSS   Doc 355-2    Filed 12/26/18   Page 79 of 159



                                       Exhibit 6

                                       Bill of Sale

[See attached]




4822-2950-0804.2

25094706.19.BUSINESS
             Case 18-12491-CSS              Doc 355-2        Filed 12/26/18         Page 80 of 159

                                                                                                        FINAL FORM
                                           FORM
                                             OF
                            GENERAL BILL OF SALE AND ASSIGNMENT

        THIS GENERAL BILL OF SALE AND ASSIGNMENT (“Bill of Sale”) is entered into as of
___________, 201_, by and among the entities listed as Sellers on the signature pages hereto (each a
“Seller” and collectively, the “Sellers”) and the entities listed as Buyers on the signature pages hereto
(each a “Buyer” and collectively, the “Buyers”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in that certain Asset Purchase Agreement, dated
_____________, 201_, by and among Sellers, Buyers and certain of their respective affiliates (the
“Purchase Agreement”).

                                                 RECITALS

        A.      Pursuant to the Purchase Agreement, Sellers have agreed to sell to Buyers and Buyers
have agreed to purchase from Sellers, the Purchased Assets.

         B.     The parties are entering into this Bill of Sale to satisfy a condition to the Closing of the
transactions contemplated by the Purchase Agreement.

        NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants and
other agreements set forth herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Sellers and Buyers hereby agree as follows:

         1.       Sale and Assignment. Sellers hereby irrevocably and unconditionally sell, assign, convey,
transfer and deliver to Buyers, their successors and assigns forever, all of Sellers’ right, title and interest to the
Purchased Assets (other than Purchased Assets that are Owned Real Property or Assigned Contracts, which
are specifically identified in the Purchase Agreement to be sold, conveyed, transferred or delivered to Buyers
at the Closing pursuant to an instrument other than this Bill of Sale) (collectively the “Transferred Assets”),
free and clear of all Encumbrances other than Permitted Encumbrances, to have and to hold the same and
each and all thereof unto Buyers, their successors and assigns forever, to their own use and benefit forever.
For the avoidance of doubt, the Excluded Assets are not Purchased Assets.

        2.       Additional Conveyance Instruments. Notwithstanding the foregoing, this Bill of Sale is not
applicable to any Seller’s sale, assignment, conveyance, transfer or delivery of (a) the Owned Real Property,
the conveyance of which is governed by one or more deeds being delivered by Sellers or their Affiliates to
Buyers in connection with the Closing or (b) the Assigned Contracts, the assignment of which is governed by
an assignment and assumption agreement being delivered by Sellers or their Affiliates to Buyers in
connection with the Closing.

        3.       Further Assurances. Sellers covenant that they will do or cause to be done all such
further acts, and shall execute and deliver, or cause to be executed and delivered, all transfers,
assignments and conveyances, evidences of title, notices and assurances reasonably necessary or
appropriate to assure fully to Buyers and their respective successors or permitted assigns, all of the
properties, rights, titles, interests, estates, remedies, powers and privileges relating to the Transferred
Assets intended to be conveyed to Buyers pursuant to the transactions contemplated by the Purchase
Agreement.

         4.     Entire Agreement. This Bill of Sale supersedes any and all prior agreements, either oral or
written, between the parties with respect to the subject matter of this Bill of Sale (including any term sheet or
similar agreement or document relating to the transaction contemplated hereby) other than the Purchase


4852-7201-4202.2
25328119.4.BUSINESS
              Case 18-12491-CSS            Doc 355-2        Filed 12/26/18        Page 81 of 159


Agreement, any such agreements contemplated by the Purchase Agreement, or the other transaction
documents entered into pursuant to the terms and conditions of the Purchase Agreement (the “Transaction
Documents”). This Bill of Sale, together with the Purchase Agreement and other Transaction Documents,
constitutes the entire agreement between the parties with respect to the subject matter hereof.

        5.       Waiver. No waiver of any term or condition of this Bill of Sale shall be valid or enforceable
unless and until made in writing and signed by all parties hereto. A waiver on one occasion shall not be
deemed to be a waiver of the same or any other breach, provision or requirement on any other occasion.

        6.      Amendment. This Bill of Sale may be modified or amended only by a written instrument
duly executed by each of the parties hereto.

         7.      Counterparts and Facsimile Signatures. This Bill of Sale may be executed in counterparts,
each and all of which shall be deemed an original and all of which together shall constitute but one and the
same instrument. Signatures received via facsimile or other electronic transmission shall be accepted as
originals.

         8.       No Third Party Beneficiary. The terms and provisions of this Bill of Sale are intended solely
for the benefit of the parties hereto and their respective permitted successors and assigns or delegates, and are
not intended to, and shall not, create any enforceable third party beneficiary.

        9.      Binding Effect. Subject to provisions herein to the contrary, this Bill of Sale shall inure to
the benefit of and be binding upon the parties and their respective legal Representatives, successors and
permitted assigns and delegates.

        10.      Governing Law.

                       (a) The parties agree that this Bill of Sale and all disputes or controversies arising out of
or relating to this Bill of Sale or the transactions contemplated hereby (in contract or tort) shall be governed
by and construed in accordance with the laws of the State of Delaware, without regard to conflicts of law
principles.

                      (b) WITHOUT LIMITING THE RIGHT OF ANY PARTY HERETO TO APPEAL
ANY ORDER OF THE BANKRUPTCY COURT, THE PARTIES HERETO HEREBY AGREE THAT
ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, SUITS, AND PROCEEDINGS
RELATING TO THIS BILL OF SALE SHALL BE FILED AND MAINTAINED ONLY IN THE
BANKRUPTCY COURT, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF
SUCH COURT; provided, however, that if the Bankruptcy Case has closed or the Bankruptcy Court lacks
jurisdiction for whatever reason, the Parties agree to unconditionally and irrevocably submit to the exclusive
jurisdiction of the state or federal courts situated in New Castle County, Delaware and any appellate court
from any decision thereof, for the resolution of any such claim or dispute. The parties hereto hereby
irrevocably waive, to the fullest extent permitted by applicable law, any objection which they may have now
or hereafter have to the laying of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each party hereto agrees that a judgment in any
such dispute may be enforced in other jurisdictions by suit on the judgment.

                      (c) Each party hereto hereby consents to process being served by any party to this Bill
of Sale in any legal proceeding by delivery of a copy thereof in accordance with the provisions of Section 9.9
of the Purchase Agreement.




4852-7201-4202.2
25328119.4.BUSINESS
            Case 18-12491-CSS             Doc 355-2        Filed 12/26/18       Page 82 of 159


              (d) EACH PARTY HERETO WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, MATTER OR PROCEEDING REGARDING THIS BILL OF SALE, THE TRANSACTIONS
CONTEMPLATED HEREBY OR ANY PROVISION HEREOF.

         11.      Construction. Wherever from the context it appears appropriate, each term stated in either
the singular or the plural shall include the singular and the plural, and pronouns stated in the masculine, the
feminine or the neuter gender shall include the masculine, feminine and neuter. No provision of this Bill of
Sale shall be interpreted for or against any party hereto on the basis that such party was the draftsman of such
provision, each party having participated equally in the drafting hereof, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship of any of the provisions of this
Bill of Sale.

        12.       Headings. The divisions of this Bill of Sale into sections and the use of the captions and
headings in connection therewith are solely for convenience and shall have no legal effect in construing the
provisions of this Bill of Sale.

          13.      Severability; Invalid Provisions. If any provision of this Bill of Sale is held to be illegal,
invalid or unenforceable under any present or future Law and if the rights or obligations of Sellers or Buyers
under this Bill of Sale will not be materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Bill of Sale will be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof, (c) the remaining provisions of this Bill of Sale will remain in
full force and effect and will not be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom; and (d) in lieu of such illegal, invalid or unenforceable provision, there will be added
automatically as a part of this Bill of Sale a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

        14.     Conflicts Between Agreements. This Bill of Sale is made pursuant to the Purchase
Agreement and is subject to the terms and conditions thereof. If any conflicts exist between this Bill of Sale
and the Purchase Agreement, the Purchase Agreement shall control.


                                     [SIGNATURE PAGE FOLLOWS]




4852-7201-4202.2
25328119.4.BUSINESS
                                                                                           FINAL FORM
           Case 18-12491-CSS           Doc 355-2       Filed 12/26/18     Page 83 of 159



         IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale or caused this Bill of
Sale to be executed by their duly authorized representatives as of the date first above written.

       SELLERS:                                     [____________________________________]

                                                    By: ___________________________________
                                                    Name: ___________________________________
                                                    Title: ___________________________________


                                                    [____________________________________]

                                                    By: ___________________________________
                                                    Name: ___________________________________
                                                    Title: ___________________________________



       BUYERS:                                      [____________________________________]

                                                    By: ___________________________________
                                                    Name: ___________________________________
                                                    Title: ___________________________________


                                                    [____________________________________]

                                                    By: ___________________________________
                                                    Name: ___________________________________
                                                    Title: ___________________________________




                                     [Signature Page to Bill of Sale]
25328119.4.BUSINESS
              Case 18-12491-CSS   Doc 355-2   Filed 12/26/18     Page 84 of 159



                                        Exhibit 7

                           Assignment and Assumption Agreement

[See attached]




4822-2950-0804.2

25094706.19.BUSINESS
            Case 18-12491-CSS            Doc 355-2        Filed 12/26/18       Page 85 of 159
                                                                                                  FINAL FORM


                                        FORM
                                         OF
                        ASSIGNMENT AND ASSUMPTION AGREEMENT

         THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is entered into as
of ____________, 201_, by and among the entities listed as Assignors on the signature pages hereto (each
an “Assignor” and collectively, the “Assignors”) and the entities listed as Assignees on the signature
pages hereto (each an “Assignee” and collectively, the “Assignees”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in that certain Asset Purchase
Agreement, dated _________, 201_, by and among Assignors, Assignees and certain of their respective
affiliates (the “Purchase Agreement”).

                                              RECITALS

       A.     Pursuant to the Purchase Agreement, Assignors have agreed to sell to Assignees, and
Assignees have agreed to purchase from Assignors, the Purchased Assets, including the Assigned
Contracts.

        B.     Pursuant to the Purchase Agreement, Assignors have agreed to transfer to Assignees, and
Assignees have agreed to accept and assume from Assignors, all of each Assignor’s interest in and the
future payment and performance of the Assigned Contracts.

         C.      The parties hereto are entering into this Assignment to satisfy a condition to the Closing
of the transactions contemplated in accordance with the Purchase Agreement.

        NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants and
other agreements set forth herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignors and Assignees hereby agree as follows:

        1.       Assignment. Each applicable Assignor, as set forth on Exhibit A hereto, hereby
irrevocably sells, assigns, transfers, conveys and delivers to the corresponding applicable Assignee, as set
forth on Exhibit A hereto, and its successors and assigns all of such Assignor’s right, title and interests in,
to and under any Assigned Contract effective as of 12:01 a.m. on ____________, 201_, including any
Disputed Contracts that subsequently become Assigned Contracts.

        2.      Assumption. By execution hereof, Assignees accept assignment of, agree to and hereby
do assume all of the Assumed Liabilities. For the avoidance of doubt, notwithstanding anything to the
contrary contained herein, Assignees do not hereby assume or agree to perform or discharge, indemnify
the Assignors against, or otherwise have any responsibility for, any Excluded Liabilities. This
Assignment does not release the Assignors from any, and the Assignors shall remain liable for all,
Excluded Liabilities.

         3.     Other Assignment and Assumption Agreements. Notwithstanding any provision herein
to the contrary, this Assignment does not apply to tenant leases or lessor leases, which are being
transferred pursuant to a separate agreement.




4821-5014-3354.2



25328899.4.BUSINESS
              Case 18-12491-CSS         Doc 355-2       Filed 12/26/18       Page 86 of 159



        4.     Cooperation. Each of Assignors and Assignees agree to execute such other documents
and take such other actions as may be reasonably necessary or appropriate to confirm or effectuate the
assignments and assumptions contemplated hereby or by the Purchase Agreement.

        5.      Remedies. Assignors’ and Assignees’ remedies with respect to any claim arising from a
breach of this Assignment shall be subject to the Purchase Agreement.

         6.     Entire Agreement. This Assignment supersedes any and all prior agreements, either oral
or written, between the parties with respect to the subject matter of this Assignment (including any term
sheet or similar agreement or document relating to the transaction contemplated hereby) other than the
Purchase Agreement, any such agreements contemplated by the Purchase Agreement, or the other
transaction documents entered into pursuant to the terms and conditions of the Purchase Agreement (the
“Transaction Documents”). This Assignment, together with the Purchase Agreement and the other
Transaction Documents, constitutes the entire agreement between the parties with respect to the subject
matter hereof.

        7.      Waiver. No waiver of any term or condition of this Assignment shall be valid or
enforceable unless and until made in writing and signed by all parties hereto. A waiver on one occasion
shall not be deemed to be a waiver of the same or any other breach, provision or requirement on any other
occasion.

       8.       Amendment. This Assignment may be modified or amended only by a written
instrument duly executed by each of the parties hereto.

        9.      Counterparts and Facsimile Signatures. This Assignment may be executed in
counterparts, each and all of which shall be deemed an original and all of which together shall constitute
but one and the same instrument. Signatures received via facsimile or other electronic transmission shall
be accepted as originals.

        10.      No Third Party Beneficiary. The terms and provisions of this Assignment are intended
solely for the benefit of the parties hereto and their respective permitted successors and assigns or
delegates, and are not intended to, and shall not, create any enforceable third party beneficiary.


        11.     Binding Effect. Subject to the provisions herein to the contrary, this Assignment shall
inure to the benefit of and be binding upon the parties and their respective legal Representatives,
successors and permitted assigns and delegates.

        12.      Governing Law.

                      (a) The parties agree that this Assignment and all disputes or controversies arising
out of or relating to this Assignment or the transactions contemplated hereby (in contract or tort) shall be
governed by and construed in accordance with the laws of the State of Delaware, without regard to
conflicts of law principles.

               (b) WITHOUT LIMITING THE RIGHT OF ANY PARTY HERETO TO APPEAL
ANY ORDER OF THE BANKRUPTCY COURT, THE PARTIES HERETO HEREBY AGREE THAT
ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, SUITS, AND PROCEEDINGS
RELATING TO THIS ASSIGNMENT SHALL BE FILED AND MAINTAINED ONLY IN THE
BANKRUPTCY COURT, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF
SUCH COURT; provided, however, that if the Bankruptcy Case has closed or the Bankruptcy Court lacks

4821-5014-3354.2
25328899.4.BUSINESS
            Case 18-12491-CSS            Doc 355-2       Filed 12/26/18      Page 87 of 159



jurisdiction for whatever reason, the Parties agree to unconditionally and irrevocably submit to the
exclusive jurisdiction of the state or federal courts situated in New Castle County, Delaware and any
appellate court from any decision thereof, for the resolution of any such claim or dispute. The parties
hereto hereby irrevocably waive, to the fullest extent permitted by applicable law, any objection which
they may have now or hereafter have to the laying of venue of any such dispute brought in such court or
any defense of inconvenient forum for the maintenance of such dispute. Each party hereto agrees that a
judgment in any such dispute may be enforced in other jurisdictions by suit on the judgment.

                     (c) Each party hereto hereby consents to process being served by any party to this
Assignment in any legal proceeding by delivery of a copy thereof in accordance with the provisions of
Section 9.9 of the Purchase Agreement.

             (d) EACH PARTY HERETO WAIVES ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION, MATTER OR PROCEEDING REGARDING THIS ASSIGNMENT, THE
TRANSACTIONS CONTEMPLATED HEREBY OR ANY PROVISION HEREOF.

         13.    Construction. Wherever from the context it appears appropriate, each term stated in
either the singular or the plural shall include the singular and the plural, and pronouns stated in the
masculine, the feminine or the neuter gender shall include the masculine, feminine and neuter. No
provision of this Assignment shall be interpreted for or against any party hereto on the basis that such
party was the draftsman of such provision, each party having participated equally in the drafting hereof,
and no presumption or burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any of the provisions of this Assignment.

        14.     Headings. The divisions of this Assignment into sections and the use of captions and
headings in connection therewith are solely for convenience and shall have no legal effect in construing
the provisions of this Assignment.

        15.      Severability; Invalid Provisions. If any provision of this Assignment is held to be illegal,
invalid or unenforceable under any present or future Law and if the rights or obligations of Assignors or
Assignees under this Assignment will not be materially and adversely affected thereby, (a) such provision
will be fully severable; (b) this Assignment will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof; (c) the remaining provisions of this
Assignment will remain in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom; and (d) in lieu of such illegal, invalid or
unenforceable provision, there will be added automatically as a part of this Assignment a legal, valid and
enforceable provision as similar in terms to such illegal, invalid or unenforceable provision as may be
possible.

       16.    Conflicts Between Agreements. This Assignment is made pursuant to the Purchase
Agreement and is subject to the terms and conditions thereof. If any conflicts exist between this
Assignment and the Purchase Agreement, the Purchase Agreement shall control.


                                    [SIGNATURE PAGE FOLLOWS]




4821-5014-3354.2
25328899.4.BUSINESS
            Case 18-12491-CSS           Doc 355-2       Filed 12/26/18      Page 88 of 159



       IN WITNESS WHEREOF, the parties hereto have executed this Assignment or caused this
Assignment to be executed by their duly authorized representatives as of the date first above written.

        ASSIGNORS:                                   [_________________________________________]

                                                     By: ____________________________________
                                                     Name: ___________________________________
                                                     Title: ___________________________________


                                                     [________________________________________]

                                                     By: ___________________________________
                                                     Name: ___________________________________
                                                     Title: ___________________________________



        ASSIGNEES:                                   [________________________________________]

                                                     By: ___________________________________
                                                     Name: ___________________________________
                                                     Title: ___________________________________


                                                     [________________________________________]

                                                     By: ___________________________________
                                                     Name: ___________________________________
                                                     Title: ___________________________________




25328899.4.BUSINESS
            Case 18-12491-CSS      Doc 355-2      Filed 12/26/18     Page 89 of 159



                                            Exhibit A

                                      Assigned Contracts

                      Applicable Assignor               Applicable Assignee




4821-5014-3354.2
25328899.4.BUSINESS
              Case 18-12491-CSS      Doc 355-2     Filed 12/26/18   Page 90 of 159



                                            Exhibit 8

                       Assignment and Assumption of Lease for Real Property

[See attached]




4822-2950-0804.2

25094706.19.BUSINESS
              Case 18-12491-CSS            Doc 355-2    Filed 12/26/18       Page 91 of 159
                                                                                              FINAL FORM


                                        FORM OF
                     ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT

        THIS ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENT (“Assignment”) is made
and entered into as of the ____ day of _______, 201_ (the “Effective Date”) by and between Promise
Hospital of Dade, Inc., a Delaware corporation (“Assignor”), and __________________________, a
__________ _______________ (“Assignee”).

                                                RECITALS

       A.     Assignor is the tenant under that certain Ground Lease dated July 25, 2012, by and
between TGC LL8, LLC and Assignor, as amended, assigned and supplemented (the “Lease”).

        B.       A legal description of the land subject to such Lease is attached hereto and incorporated
herein by reference as Exhibit A.

        C.      Assignor and Assignee are parties to that certain Asset Purchase Agreement dated as of
December ___, 2018 (the “Purchase Agreement”), pursuant to which Assignor has agreed to assign the
Lease to Assignee and Assignee has agreed to assume the Lease from Assignor.

         D.      In connection with the Purchase Agreement, Assignor desires to assign, and Assignee
desires to assume, the rights, duties, obligations, and liabilities of Assignor as landlord under the Lease.

         NOW, THEREFORE, in consideration of the recitals set forth above, which are made a part of
 this Assignment, the mutual covenants hereinafter contained and other good and valuable consideration,
 the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows:

        1.      Assignment of Lease. Effective as of the Effective Date, Assignor hereby assigns, sets
over and transfers to Assignee all of its right, title and interest in, to and under the Lease.

        2.      Assumption of Lease. Effective as of the Effective Date, Assignee hereby assumes the
performance of all of the terms, covenants, obligations and conditions imposed upon Assignor under the
Lease accruing or arising on or after the Effective Date.

         3.      Assignment Subject to the Purchase Agreement. This Assignment is made, executed and
delivered pursuant to the Purchase Agreement, and is subject to all the terms, provisions and conditions
thereof. Assignor and Assignee acknowledge and agree that neither the representations or warranties nor
any of the rights, obligations or remedies of any party under the Purchase Agreement shall be deemed to
be modified or altered in any way by this Assignment. To the extent of any conflict between the terms of
the Purchase Agreement and this Assignment, the Purchase Agreement shall control.

         4.      Governing Law. This Assignment shall be governed by and construed in accordance
with the internal laws of the State of Florida, without giving effect to the conflict of law rules and
principles of said state.

         5.      Successors, etc., Bound by Assignment. This Assignment shall apply to and bind the
heirs, executors, administrators, successors and assigns of the parties hereto.

        6.      Captions. The marginal headings or titles to the sections and paragraphs of this
Assignment and the title of this instrument are not part of the Assignment but are inserted for convenience
only and shall have no effect upon the construction or interpretation of any part of this Assignment.


4839-8016-8570.2-8016-8570.1-8016-8570.1
25343435.3.BUSINESS
            Case 18-12491-CSS        Doc 355-2      Filed 12/26/18     Page 92 of 159



       7.      Counterparts. This Assignment may be executed in counterparts, each of which shall be
deemed an original, and all of which shall constitute one document. For convenience purposes, this
Assignment may be executed in facsimile or portable document file (PDF) form, all of which shall be
deemed, when taken together, to be originals.

                            (Remainder of Page Intentionally Left Blank)




25343435.3.BUSINESS
            Case 18-12491-CSS        Doc 355-2   Filed 12/26/18   Page 93 of 159




      IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Lease as of the day and year first above written.

                                           ASSIGNOR:



                                           By:
                                           Printed Name:     _____________________________
                                           Title:    _____________________________________

WITNESS my hand and official seal.


Signature ______________________________________


WITNESS my hand and official seal.


Signature ______________________________________




25343435.3.BUSINESS
            Case 18-12491-CSS        Doc 355-2   Filed 12/26/18   Page 94 of 159



                                           ASSIGNEE:



                                           By:
                                           Printed Name:
                                           Title:

WITNESS my hand and official seal.


Signature ______________________________________


WITNESS my hand and official seal.


Signature ______________________________________




25343435.3.BUSINESS
            Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 95 of 159




                                     Exhibit A

                                     Lease Land




25343435.3.BUSINESS
              Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 96 of 159



                                       Exhibit 9

[RESERVED]




4822-2950-0804.2

25094706.19.BUSINESS
              Case 18-12491-CSS        Doc 355-2    Filed 12/26/18   Page 97 of 159



                                             Exhibit 10

                       Drug Enforcement Administration (DEA) Power of Attorney

[See attached]




4822-2950-0804.2

25094706.19.BUSINESS
            Case 18-12491-CSS           Doc 355-2       Filed 12/26/18       Page 98 of 159
                                                                                               FINAL FORM


                                          FORM
                                           OF
                               LIMITED POWER OF ATTORNEY
                             FOR USE OF PHARMACY LICENSES,
                          DEA AND OTHER REGISTRATION NUMBERS,
                                  AND DEA ORDER FORMS

        [SELLER ENTITIES] (“Operator”), operates [a] long term acute care [facility/facilities]
located at [INSERT FACILITY ADDRESS(ES)] (the “[Facility/Facilities]”). In connection with the
operation of the [Facility/Facilities], Operator currently holds: (1) Pharmacy License Numbers
____________________; and (2) [List all additional board of pharmacy related licenses, such as
state controlled dangerous substance licenses, automated medication system registrations, etc., if
applicable]. Operator is also authorized under DEA registration numbers __________________ to sign
the current applications for registration and licensure as the registrant under the Controlled Substances
Act of the United States. This Limited Power of Attorney For Use Of Pharmacy Licenses, DEA And
Other Registration Numbers, and DEA Order Forms (this “Limited POA”) is executed on and effective as
of ______________ (“Effective Date”).

         Operator has made, constituted, and appointed, and hereby makes, constitutes and appoints
[BUYER ENTITY] (“Agent”), as the Operator’s agent and true and lawful attorney-in-fact for the
limited purposes of utilizing Operator’s pharmacy licenses, pharmacy health care entity licenses, DEA
registrations, and any other registrations required under the laws of the United States or the State of
_______________ to continue pharmacy operations located at the [Facility/Facilities] (the
“Pharmacies”). Agent may act in this capacity until such time as Agent or its designee obtains new
pharmacy licenses, pharmacy health care entity licenses, DEA registrations and such other registrations
for the Pharmacies but in no event shall this Limited POA continue more than one hundred eighty (180)
calendar days after the Effective Date, unless, despite Agent’s good faith efforts, the issuance of new
pharmacy licenses, pharmacy health care entity licenses, DEA registrations and such other registrations
for the Pharmacies are delayed by the applicable governmental agency. The Operator further grants this
Limited POA to Agent to act as the true and lawful agent and attorney-in-fact of the Operator, and to act
in the name, place, and stead of the Operator, to execute applications for books of official order forms, to
sign such order forms in requisition for controlled substances, in accordance with Section 308 of the
Controlled Substances Act (21 U.S.C. 828) and part 1305 of Title 21 of the Code of Federal Regulations,
and to carry out the controlled substance activities of the Pharmacies under Operator’s DEA
registration(s).

        The Operator recognizes that it remains legally responsible for the Pharmacies and controlled
substance licenses and DEA and other registrations issued to it, during the period in which this Limited
POA is in effect. Therefore, the Operator grants this Limited POA based upon the following covenants
and warranties of Agent: (a) Agent shall follow and abide by and comply with all federal and state laws
governing the regulation of controlled substances and pharmacy practice at all times while utilizing this
Limited POA; and (b) Agent, or its designee, shall make application for and pursue its own pharmacy and
controlled substance licenses and DEA and other registrations which are required for the distribution of
pharmaceuticals, including but not limited to controlled substances, at the Pharmacies, as soon as
practicable.

        This Limited POA may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same agreement, binding on all
of the parties hereto.
                                        [signature page follows]



4839-7172-2106.3
25351330.1.BUSINESS
              Case 18-12491-CSS       Doc 355-2     Filed 12/26/18    Page 99 of 159



     IN WITNESS WHEREOF, Operator and Agent have executed this Limited POA as of the date first
                                      written above.


OPERATOR:                                            AGENT:

[________________________________]                   [________________________________]

By:                                                  By:

Name:                                                Name:

Title:                                               Title:



WITNESSES:                                           WITNESSES:


1.                                                   1.


2.                                                   2.




4839-7172-2106.3
                          [SIGNATURE PAGE TO LIMITED POWER OF ATTORNEY]
25351330.1.BUSINESS
             Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 100 of 159



                                      Exhibit 11

                                 Special Warranty Deed

[See attached]




4822-2950-0804.2

25094706.19.BUSINESS
             Case 18-12491-CSS           Doc 355-2       Filed 12/26/18        Page 101 of 159
                                                                                                 FINAL FORM




THIS DOCUMENT PREPARED BY AND
AFTER RECORDING RETURN TO:


_________________________, Esq.
Waller Lansden Dortch & Davis, LLP
511 Union Street, Suite 2700
Nashville, TN 37219


Parcel Identification Number: _____________________


                                                   FORM
                                                    OF
                                          SPECIAL WARRANTY DEED

STATE OF _____________                     )
                                           )       KNOW ALL MEN BY THESE PRESENTS
COUNTY OF ___________                      )


       THIS SPECIAL WARRANTY DEED is made this _______ day of ________, 201_, by and
between   _______________________,      a   _________   ___________, whose       address is
__________________________, (“Grantor”), and _________________________, a _________
____________________, whose address is _______________________________, (“Grantee”),

         WITNESSETH: That Grantor, for and in consideration of the sum of Ten Dollars ($10.00), and
other good and valuable considerations in hand paid by Grantee, the receipt whereof is hereby
acknowledged, hereby grants, bargains, sells, aliens, remises, releases, conveys and confirms unto
Grantee, its successors and assigns forever, all the right, title, interest and claim of the said Grantor in and
to the following described land in ___________ County, Florida (the “Property”), to-wit:

         See Exhibit A attached hereto and incorporated herein for legal description.

       TOGETHER with all the tenements, hereditaments and appurtenances thereto belonging or in
anywise appertaining.

         To Have and to Hold, the same in fee simple forever.

          And the Grantor hereby covenants with said Grantee that it is lawfully seized of said land in fee
simple, that it has good right and lawful authority to sell and convey said land, and hereby warrants the
title to said land and will defend the same against the lawful claims of all persons claiming by, through, or
under said Grantor; and that said land is free of all encumbrances except for matters shown on Exhibit B
attached hereto and incorporated herein.

        IN WITNESS WHEREOF, the said Grantor has executed this deed under seal on the date
aforesaid.

4839-1037-3754 (Florida SWD)
25327547.2.BUSINESS
           Case 18-12491-CSS      Doc 355-2     Filed 12/26/18    Page 102 of 159




Signed, sealed and delivered in      GRANTOR:
the presence of:

                                           _______________________________
Witness Signature
Print Name:
                                           By:
                                           Print Name: ____________________
                                           Title: __________________________
Witness Signature
Print Name:



STATE OF ______________              )
COUNTY OF ____________               )

        The foregoing instrument was acknowledged before me this __ day of __________________,
201_, by __________________ as __________________ of __________________________________, a
___________ _______________, on behalf of the _________________. He/She is personally known to
me or has produced _____________________________ as sufficient identification.


                                           Notary Public


                                           Printed Name

My Commission Expires:____________


Send tax bills to:
_____________________
_____________________




4839-1037-3754.1 (Florida SWD)
25327547.2.BUSINESS
           Case 18-12491-CSS     Doc 355-2    Filed 12/26/18   Page 103 of 159




                                       Exhibit A

                                    Legal Description




4839-1037-3754.1 (Florida SWD)
25327547.2.BUSINESS
           Case 18-12491-CSS     Doc 355-2   Filed 12/26/18   Page 104 of 159




                                       Exhibit B

                                 Permitted Encumbrances




4839-1037-3754.1 (Florida SWD)
25327547.2.BUSINESS
             Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 105 of 159



                                      Exhibit 12

                                       Affidavit

[See attached]




4822-2950-0804.2

25094706.19.BUSINESS
               Case 18-12491-CSS             Doc 355-2      Filed 12/26/18   Page 106 of 159
                                                                                               FINAL FORM


                                                     FORM
                                                       OF
                                                FINAL AFFIDAVIT
                                        TO BE SIGNED BY ENTITY SELLER

 State of                                           )                               File #:_________
                                                    ) SS.
 County of                                          )


This Affidavit and the information contained herein pertain to the property commonly known as (the
“Property”): _______________________________________,


 The undersigned, being duly sworn, deposes and says that:

 The limited liability company, corporation, limited partnership, general partnership, or trust (“Entity”)
 signing this Affidavit has owned the Property continuously for __________ years last past, and its
 enjoyment thereof has been peaceable and undisturbed and the title to the Property has never been
 disputed or questioned, nor are there any facts by reason of which the title to, or possession of, the
 property might be disputed or questioned, or by reason of which any claim to any of the Property might
 be asserted adversely against the Entity;

 Proceedings in bankruptcy have been instituted by the Entity, and the Entity made an assignment for the
 benefit of creditors;

 To the undersigned’s knowledge, there are no unpaid bills, actions or proceedings relating to Property
 which are now pending in federal, state or municipal courts in the United States which constitutes a lien
 or charge upon the Property;

 Except as otherwise disclosed on the Commitment, No. _____________, there are no tenancies, leases, or
 other occupancies with respect to the Property;

 To the undersigned’s knowledge, there are no written notices from any public authority, requiring any
 improvement, alteration or change to be made in or about the Property;

 To the undersigned’s knowledge, there are no unpaid bills or claims for labor or services performed or
 material furnished or delivered during the last 12 months for alterations, repair work or new construction
 on the Property, except (if none, state “none”);

 To the undersigned’s knowledge, there are currently no contracts for the making of repairs or
 improvements to the Property and there have been no improvements made on the Property, except (if
 none, state “none”);

 To the undersigned’s knowledge, there are no chattel mortgages, conditional sale contracts, security
 agreements, financing statements, retention of title agreements, or personal property leases affecting any
 materials, fixtures, appliances, furnishings, or equipment placed upon or installed in or upon the Property



 4812-3139-2890.3 (Owner’s Affidavit)

25359451.1.BUSINESS
              Case 18-12491-CSS          Doc 355-2       Filed 12/26/18       Page 107 of 159



 or the improvements thereon, and all plumbing, heating, lighting, refrigerating, and other equipment is
 fully paid for, including all bills for the repair thereof, except (if none, state “none”);

 Except as otherwise disclosed on the Commitment, No. _________________, there are no real estate
 taxes, special taxes, special assessments, sewer, water, or trustee assessments against the Property, which
 are now due and payable or delinquent; and

 Except as otherwise disclosed on the Commitment, No. _________________, the Property is not subject
 to any unrecorded rights-of-way, easements, or party walls.

 This Affidavit is given to induce the title insurance underwriter (“Title Company”) to issue its title
 insurance policy(ies) with respect to the Property. Title Company will justifiably rely on the information
 provided herein in the closing of the purchase/sale or refinance of the Property and the issuance of its title
 insurance policy(ies) with respect to the Property. The Entity shall indemnify, defend and hold Title
 Company harmless from and against any loss, cost, or damage (including court costs, attorney fees, and
 expenses) resulting from inaccurate information contained herein.

 MAILING
 ADDRESS:


NAME OF SELLER:


By: _____________________________
Name: __________________________
Title: ___________________________




Subscribed and sworn before me on this _____ day of ______________, 201_.


_______________________________________________
Notary Public: ___________________

My term expires: _______________




 4812-3139-2890.3




25359451.1.BUSINESS
             Case 18-12491-CSS         Doc 355-2      Filed 12/26/18       Page 108 of 159


                                                                                     EXECUTION VERSION

                                       ESCROW AGREEMENT

        THIS ESCROW AGREEMENT (“Agreement”), dated effective as of December 23, 2018
(“Effective Date”), is by and among SELECT MEDICAL CORPORATION, a Delaware corporation
(“Buyers’ Parent”), PROMISE HEALTHCARE, INC., a Florida corporation (“Sellers’ Parent”), and
U.S. BANK NATIONAL ASSOCIATION, a national banking association, as escrow agent hereunder
(“Escrow Agent”).

                                           BACKGROUND

        A. Buyers’ Parent, Sellers’ Parent and certain of their respective affiliates have entered into an
Asset Purchase Agreement (the “Underlying Agreement”), dated as of December 23 , 2018, pursuant to
which affiliates of Buyers’ Parent have agreed to purchase and affiliates of Sellers’ Parent have agreed to
sell the Purchased Assets (as defined in the Underlying Agreement). The Underlying Agreement
provides that, as of the date hereof, Buyers’ Parent shall deposit the Deposit (defined below) and, as of
the Closing, Buyers’ Parent shall deposit the Cure Amount Escrow (as defined below), in each case in a
segregated escrow account to be held by Escrow Agent as an earnest money deposit pursuant to the
Underlying Agreement.

        B. Escrow Agent has agreed to accept, hold, and disburse the funds deposited with it and any
earnings thereon in accordance with the terms of this Agreement.

        C. Buyers’ Parent and Sellers’ Parent have appointed the Representatives (as defined below) to
represent them for all purposes in connection with the funds to be deposited with Escrow Agent and this
Agreement.

       D. Buyers’ Parent and Sellers’ Parent acknowledge that (i) Escrow Agent is not a party to and
has no duties or obligations under the Underlying Agreement; (ii) all references in this Agreement to
the Underlying Agreement are solely for the convenience of Buyers’ Parent and Sellers’ Parent; and (iii)
Escrow Agent shall have no implied duties beyond the express duties set forth in this Agreement.

        NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, for themselves, their successors and assigns, hereby agree as
follows:

        1.       Definitions. The following terms shall have the following meanings when used herein:

“Applicable Party” have the meaning set forth in Section 5.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the District of Delaware.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which banks are authorized
or required to be closed in New York, New York.

“Buyer Representative” shall mean the person(s) so designated on Schedule C hereto or any other person
designated in a writing signed by Buyers’ Parent and delivered to Escrow Agent and a Seller
Representative in accordance with the notice provisions of this Agreement, to act as its representative
under this Agreement.

“Closing” shall have the meaning ascribed to such term in the Underlying Agreement.
4822-7008-1658.5
25330363.4.BUSINESS
             Case 18-12491-CSS         Doc 355-2         Filed 12/26/18     Page 109 of 159




“Deposit” shall have the meaning ascribed to such term in the Underlying Agreement.

“Escrow Funds” shall mean the funds deposited with Escrow Agent pursuant to Section 3 of this
Agreement in either the Deposit Escrow Account or the Cure Amount Escrow Account, together with any
interest and other income thereon.

“Final Order” shall mean a final and nonappealable Order, which Order is delivered to Escrow Agent
accompanied by a written instruction from Buyers’ Parent or Sellers’ Parent given to effectuate such
Order and confirming that such Order is final and nonappealable, and Escrow Agent shall be entitled to
conclusively rely upon any such confirmation and instruction and shall have no responsibility to review
the Order to which such confirmation and instruction refers.

“Indemnified Party” shall have the meaning set forth in Section 11.

“Joint Written Direction” shall mean a written direction executed by a Buyer Representative and a Seller
Representative, delivered to Escrow Agent in accordance with Section 15 and directing Escrow Agent to
disburse all or a portion of the Escrow Funds or to take or refrain from taking any other action pursuant to
this Agreement.

“Order” shall mean a final nonappealable order of the Bankruptcy Court or any other court of competent
jurisdiction.

“Receiving Party” shall have the meaning set forth in Section 5.

“Representatives” shall mean a Buyer Representative and a Seller Representative.

“Seller Representative” shall mean the person(s) so designated on Schedule C hereto or any other person
designated in a writing signed by Sellers’ Parent and delivered to Escrow Agent and a Buyer
Representative in accordance with the notice provisions of this Agreement, to act as its representative
under this Agreement.

“Termination Claim” shall mean a claim by an Applicable Party for payment of the Deposit pursuant to
Section 8.1 of the Underlying Agreement.

“Termination Notice” shall mean a written notification signed on behalf of an Applicable Party
demanding payment of the Deposit in connection with a Termination Claim, and otherwise complying
with the requirements of the Underlying Agreement.

“Termination Response” shall mean a written notification, signed on behalf of a Receiving Party, which
shall set forth whether or not such Receiving Party disputes any matter with respect to a Termination
Notice together with a reasonable level of detail regarding the basis for such dispute.

“Termination Response Period” shall mean the period from the delivery of a Termination Notice until 5
p.m. ET on the date that is three (3) Business Days following such delivery.

        2.       Appointment of and Acceptance by Escrow Agent. Buyers’ Parent and Sellers’ Parent
hereby appoint Escrow Agent to serve as escrow agent hereunder. Escrow Agent hereby accepts such
appointment and, upon receipt by wire transfer of any of the Escrow Funds in accordance with Section 3,
agrees to hold, invest and disburse the Escrow Funds in accordance with this Agreement.

4822-7008-1658.5
                                                     2
25330363.4.BUSINESS
              Case 18-12491-CSS         Doc 355-2       Filed 12/26/18    Page 110 of 159



         3.        Deposit of Escrow Funds.

(a)     Within one (1) Business Day following the execution and delivery of this Agreement, Buyers’
Parent will transfer $3,780,000 by wire transfer of immediately available funds to an account designated
by Escrow Agent (the “Deposit Escrow Account”).

        (b)    At the Closing, Buyers’ Parent will transfer an amount of cash equal to the Aggregate
Disputed Amount (as defined in the Underlying Agreement) (the “Cure Amount Escrow”) by wire
transfer of immediately available funds to an account designated by the Escrow Agent (the “Cure
Amount Escrow Account”).

(c)      All Escrow Funds shall remain uninvested except as provided in Section 7.

         4.        Disbursements of Escrow Funds.

         (a)      Subject to compliance with the procedures of Section 5 hereof, Escrow Agent shall
disburse the Escrow Funds at any time and from time to time, upon receipt of, and in accordance with, (i)
a Joint Written Direction substantially in the form of Attachment 1 hereto, which shall contain complete
payment instructions, including funds transfer instructions or an address to which a check in such amount
shall be sent or (ii) a Final Order.

        (b)     Upon receipt of notice from the Buyers’ Parent and Sellers’ Parent that the Closing has
occurred, Escrow Agent shall distribute to Sellers’ Parent, as promptly as practicable, any funds then
remaining in the Deposit Escrow Account.

         (c)     Prior to any disbursement, Escrow Agent must receive reasonable identifying information
regarding the recipient so that Escrow Agent may comply with its regulatory obligations and reasonable
business practices, including without limitation a completed United States Internal Revenue Service
(“IRS”) Form W-9 or Form W-8, as applicable. All disbursements of Escrow Funds shall be subject to
the fees and claims of Escrow Agent pursuant to Section 11 and Section 12.

         (d)    Buyers’ Parent and Sellers’ Parent may each deliver written notice to Escrow Agent in
accordance with Section 15 changing their respective funds transfer instructions, which notice shall be
effective only upon receipt by Escrow Agent and after Escrow Agent has had a reasonable period of time
to act upon such notice.

        5.      Termination Claims. Subject to Section 5(a) below, in the event the Closing does not
occur Sellers’ Parent or Buyers’ Parent (the “Applicable Party”) may deliver a Termination Notice to the
other party (the “Receiving Party”) and Escrow Agent directing that the Deposit be released to the
Applicable Party and in so doing shall certify to Escrow Agent that the Termination Notice complies with
the requirements of notice pursuant to the Underlying Agreement.

                 (a)     In the event the Closing does not occur due to a Qualifying Termination (as
         defined in the Underlying Agreement), Sellers’ Parent may deliver a Termination Notice to
         Buyers’ Parent and Escrow Agent directing Escrow Agent to release the Deposit to Sellers’
         Parent. In the event the Closing does not occur due to any other termination of the Underlying
         Agreement in accordance with the terms thereof, Buyers’ Parent may deliver a Termination
         Notice to Sellers’ Parent and Escrow Agent directing Escrow Agent to release the Deposit to
         Buyers’ Parent.

4822-7008-1658.5
                                                    3
25330363.4.BUSINESS
             Case 18-12491-CSS          Doc 355-2        Filed 12/26/18     Page 111 of 159



                 (b)     Within the Termination Response Period, the Receiving Party may deliver a
         Termination Response to the Applicable Party and Escrow Agent. If the Receiving Party fails to
         provide the Applicable Party and Escrow Agent with a Termination Response within the
         Termination Response Period, then the Receiving Party shall be deemed to have consented to the
         release by Escrow Agent of the Escrow Funds to the Applicable Party; and Escrow Agent shall
         promptly disburse to the Applicable Party the Escrow Funds in accordance with the Termination
         Notice.

                (b)     In the event the Applicable Party and Escrow Agent are provided with a
         Termination Response during the Termination Response Period, Escrow Agent shall not disburse
         any Escrow Funds until Escrow Agent receives a Joint Written Direction or a Final Order.

                 (c)     Escrow Agent shall have no responsibility to determine whether any Termination
         Notice or Termination Response has been received by a Receiving Party or an Applicable Party,
         as applicable, or to provide any Termination Notice or Termination Response to a Receiving
         Party or an Applicable Party.

         6.       Suspension of Performance; Disbursement into Bankruptcy Court. If, at any time, (a) a
dispute exists with respect to any obligation of Escrow Agent hereunder, (b) Escrow Agent is unable to
determine, to Escrow Agent’s sole satisfaction, Escrow Agent’s proper actions with respect to its
obligations hereunder, or (c) the Representatives have not, within 10 days of receipt of a notice of
resignation, appointed a successor Escrow Agent to act hereunder, then Escrow Agent may, in its sole
discretion, take the following actions:

                 (i)     suspend the performance of any of its obligations (including without limitation
         any disbursement obligations) under this Agreement until such dispute or uncertainty shall be
         resolved to the sole satisfaction of Escrow Agent or until a successor Escrow Agent shall have
         been appointed.

                  (ii)   petition (by means of an interpleader action or any other appropriate method) by
         the Bankruptcy Court, for instructions with respect to such dispute or uncertainty and, to the
         extent required or permitted by law, pay into the Bankruptcy Court, for holding and disposition in
         accordance with the instructions of the Bankruptcy Court, all Escrow Funds, after deduction and
         payment to Escrow Agent of all fees and expenses (including court costs and attorneys’ fees)
         payable to, incurred by, or expected to be incurred by Escrow Agent in connection with the
         performance of its duties and the exercise of its rights hereunder.

Escrow Agent shall have no liability to Buyers’ Parent or Sellers’ Parent for suspension of performance or
disbursement into court, specifically including any liability or claimed liability that may arise due to any
delay in any other action required or requested of Escrow Agent.

         7.     Investment of Funds. (a) Based upon Buyers’ Parent’s and Sellers’ Parent’s prior review
of investment alternatives, in the absence of further Joint Written Direction to the contrary at any time
that an investment decision must be made, Escrow Agent is directed to invest and reinvest the Escrow
Funds in the investment identified in Schedule A. Buyers’ Parent and Sellers’ Parent may deliver to
Escrow Agent a Joint Written Direction changing the investment of the Escrow Funds, which direction
Escrow Agent shall conclusively rely without inquiry or investigation; provided, however, that Buyers’
Parent and Sellers’ Parent warrant that no investment or reinvestment direction shall be given except the
following: (a) direct obligations of the United States of America or obligations the principal of and the
interest on which are unconditionally guaranteed by the United States of America; (b) U.S. dollar
4822-7008-1658.5
                                                     4
25330363.4.BUSINESS
             Case 18-12491-CSS          Doc 355-2        Filed 12/26/18      Page 112 of 159



denominated deposit accounts and certificates of deposit issued by any bank, bank and trust company, or
national banking association (including Escrow Agent and its affiliates), which are either (i) insured by
the Federal Deposit Insurance Corporation (“FDIC”) up to FDIC limits, or (ii) with domestic commercial
banks which have a rating on their short-term certificates of deposit on the date of purchase of at least “A-
1” by S&P or “P-1” by Moody’s (ratings on holding companies are not considered as the rating of the
bank); or (c) money market funds, including funds managed by Escrow Agent or any of its affiliates;
provided further, however, that Escrow Agent will not be directed to invest in investments that Escrow
Agent determines are not consistent with Escrow Agent’s policies or practices. Buyers’ Parent and
Sellers’ Parent recognize and agree that Escrow Agent will not provide supervision, recommendations or
advice relating to either the investment of Escrow Funds or the purchase or disposition of any investment
and the Escrow Agent shall not have any liability for any loss in an investment made pursuant to the
terms of this Agreement. Escrow Agent has no responsibility whatsoever to determine the market or other
value of any investment and makes no representation or warranty as to the accuracy of any such
valuations. To the extent applicable regulations grant rights to receive brokerage confirmations for certain
security transactions, Buyers’ Parent and Sellers’ Parent waive receipt of such confirmations.

         (b)    All investments shall be made in the name of Escrow Agent. Escrow Agent may, without
notice to Buyers’ Parent and Sellers’ Parent, sell or liquidate any of the foregoing investments at any time
for any disbursement of Escrow Funds permitted or required hereunder and shall not be liable for any
loss, cost or penalty resulting from any sale or liquidation of any such investment. All investment
earnings shall become part of the Escrow Funds and investment losses shall be charged against the
Escrow Funds. With respect to any Escrow Funds or investment instruction received by Escrow Agent
after 11:00 a.m., U.S. Central Time, Escrow Agent shall not be required to invest applicable funds until
the next Business Day. Receipt of the Escrow Funds and investment and reinvestment of the Escrow
Funds shall be confirmed by Escrow Agent by an account statement sent to Buyers’ Parent and Sellers’
Parent. Failure to inform Escrow Agent in writing of any error or omission in any such account statement
within 90 days after receipt shall conclusively be deemed confirmation and approval by Buyers’ Parent
and Sellers’ Parent of such account statement.

         8.      Tax Reporting. Escrow Agent shall have no responsibility for the tax consequences of
this Agreement. Except as otherwise agreed by Escrow Agent in writing, Escrow Agent has no tax
reporting or withholding obligation except with respect to Form 1099-B reporting on payments of gross
proceeds under Internal Revenue Code Section 6045 and Form 1099 and Form 1042-S reporting with
respect to investment income earned on the Escrow Funds, if any. To the extent that U.S. federal imputed
interest regulations apply, Buyers’ Parent and Sellers’ Parent shall, no later than five (5) Business Days
after the Effective Date, so inform the Escrow Agent, provide the Escrow Agent with all imputed interest
calculations and direct the Escrow Agent to disburse imputed interest amounts as Buyers’ Parent and
Sellers’ Parent deem appropriate. The Escrow Agent shall rely solely on such provided calculations and
information and shall have no responsibility for the accuracy or completeness of any such calculations or
information. Buyers’ Parent and Sellers’ Parent shall provide Escrow Agent a properly completed IRS
Form W-9 or Form W-8, as applicable, for each payee. If requested tax documentation is not so provided,
Escrow Agent is authorized to withhold taxes as required by the United States Internal Revenue Code and
related regulations. Buyers’ Parent and Sellers’ Parent have determined that any interest or income on
Escrow Funds shall be reported on an accrual basis and deemed to be for the account of Seller.

        9.      Resignation or Removal of Escrow Agent. Escrow Agent may resign and be discharged
from the performance of its duties hereunder at any time by giving thirty (30) days’ prior written notice to
Buyers’ Parent and Sellers’ Parent specifying a date when such resignation shall take effect and, after the
date of such resignation notice, notwithstanding any other provision of this Agreement, Escrow Agent’s
sole obligation will be to hold the Escrow Funds pending appointment of a successor Escrow Agent.
4822-7008-1658.5
                                                     5
25330363.4.BUSINESS
             Case 18-12491-CSS           Doc 355-2         Filed 12/26/18    Page 113 of 159



Similarly, Escrow Agent may be removed at any time by Buyers’ Parent and Sellers’ Parent giving at
least thirty (30) days’ prior written notice to Escrow Agent specifying the date when such removal shall
take effect. If Buyers’ Parent and Sellers’ Parent fail to jointly appoint a successor Escrow Agent prior to
the effective date of such resignation or removal, Escrow Agent may petition the Bankruptcy Court to
appoint a successor escrow agent, and all costs and expenses related to such petition shall be paid jointly
and severally by Buyers’ Parent and Sellers’ Parent. The retiring Escrow Agent shall transmit all records
pertaining to the Escrow Funds and shall pay all Escrow Funds to the successor Escrow Agent, after
making copies of such records as the retiring Escrow Agent deems advisable and after deduction and
payment to the retiring Escrow Agent of all fees and expenses (including court costs and attorneys’ fees)
payable to, incurred by, or expected to be incurred by the retiring Escrow Agent in connection with the
performance of its duties and the exercise of its rights hereunder. After any retiring Escrow Agent’s
resignation or removal, the provisions of this Agreement shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Escrow Agent under this Agreement.

         10.       Duties and Liability of Escrow Agent.

         (a)    Escrow Agent undertakes to perform only such duties as are expressly set forth herein
and no duties shall be implied. Escrow Agent has no fiduciary or discretionary duties of any kind.
Escrow Agent’s permissive rights shall not be construed as duties. Escrow Agent shall have no liability
under and no duty to inquire as to the provisions of any document other than this Agreement, including
without limitation the Underlying Agreement or any other agreement between any or all of the parties
hereto or any other persons even though reference thereto may be made herein and whether or not a copy
of such document has been provided to Escrow Agent. Escrow Agent’s sole responsibility shall be for
the safekeeping of the Escrow Funds in accordance with Escrow Agent’s customary practices and
disbursement thereof in accordance with the terms of this Agreement. Escrow Agent shall not be
responsible for or have any duty to make any calculations under this Agreement, or to determine when
any calculation required under the provisions of this Agreement should be made, how it should be made
or what it should be, or to confirm or verify any such calculation. Escrow Agent shall not be charged
with knowledge or notice of any fact or circumstance not specifically set forth herein. This Agreement
shall terminate upon the distribution of all the Escrow Funds pursuant to this Agreement, and Escrow
Agent shall thereafter have no further obligation or liability whatsoever with respect to this Agreement or
the Escrow Funds.

        (b)      Escrow Agent shall not be liable for any action taken or omitted by it in good faith except
to the extent that the Bankruptcy Court or any other court of competent jurisdiction determines, which
determination is not subject to appeal, that Escrow Agent’s fraud, gross negligence or willful misconduct
was the cause of any loss to Buyers’ Parent or Sellers’ Parent. Escrow Agent may retain and act
hereunder through agents, and shall not be responsible for or have any liability with respect to the acts of
any such agent retained by Escrow Agent in good faith.

          (c)      Escrow Agent may rely upon any notice, instruction, request or other instrument, not only
as to its due execution, validity and effectiveness, but also as to the truth and accuracy of any information
contained therein, which Escrow Agent believes to be genuine and to have been signed or presented by
the person or parties purporting to sign the same. In no event shall Escrow Agent be liable for (i) acting
in accordance with or conclusively relying upon any instruction, notice, demand, certificate or document
believed by Escrow Agent to have been created by or on behalf of Buyers’ Parent or Sellers’ Parent or
(ii) incidental, indirect, special, consequential or punitive damages or penalties of any kind (including, but
not limited to lost profits), even if Escrow Agent has been advised of the likelihood of such damages or
penalty and regardless of the form of action.

4822-7008-1658.5
                                                      6
25330363.4.BUSINESS
             Case 18-12491-CSS          Doc 355-2        Filed 12/26/18      Page 114 of 159



         (d)     Escrow Agent shall not be responsible for delays or failures in its performance hereunder
resulting from acts of God, strikes, lockouts, riots, acts of war or terror, epidemics, governmental
regulations, fire, communication line failures, computer viruses, attacks or intrusions, power failures,
earthquakes or any other circumstance beyond its control. Except for any action by a party hereto against
Escrow Agent, Escrow Agent shall not be obligated to take any legal action in connection with the
Escrow Funds, this Agreement or the Underlying Agreement or to appear in, prosecute or defend any
such legal action or to take any other action that in Escrow Agent’s sole judgment may expose it to
potential expense or liability.

         (e)      Escrow Agent may consult, at Buyers’ Parent and Sellers’ Parent’s cost, legal counsel
selected by it in the event of any dispute or question as to the construction of any of the provisions hereof
or of any other agreement or of its duties hereunder, or relating to any dispute involving this Agreement,
and shall incur no liability and shall be fully indemnified from any liability reasonably incurred in acting
in accordance with the advice of such counsel; provided, however, that Buyers’ Parent and Sellers’ Parent
agree, solely as between Buyers’ Parent and Sellers’ Parent, that all such amounts shall be paid one-half
by Buyers’ Parent and one-half by Sellers’ Parent; provided further, however, that the Escrow Agent shall
not be entitled to the payment or reimbursement of any such costs incurred to the extent determined by a
court of competent jurisdiction to have resulted from the fraud, gross negligence or willful misconduct of
the Escrow Agent. Buyers’ Parent and Sellers’ Parent agree to perform or procure the performance of all
further acts and things, and execute and deliver such further documents, as may be required by law or as
Escrow Agent may reasonably request in connection with its duties hereunder. When any action is
provided for herein to be done on or by a specified date that falls on a day other than a Business Day,
such action may be performed on the next ensuing Business Day.

         (f)     If any portion of the Escrow Funds is at any time attached, garnished or levied upon, or
otherwise subject to any writ, order, decree or process of the Bankruptcy Court, or in case disbursement
of Escrow Funds is stayed or enjoined by the Bankruptcy Court, Escrow Agent is authorized, in its sole
discretion, to respond as it deems appropriate or to comply with all writs, orders, decrees or process so
entered or issued, including but not limited to those which it is advised by legal counsel of its own
choosing is binding upon it; and if Escrow Agent relies upon or complies with any such writ, order,
decree or process, it shall not be liable to any of the parties hereto or to any other person or entity by
reason of such compliance even if such order is reversed, modified, annulled, set aside or vacated.

        (g)      Escrow Agent and any stockholder, director, officer or employee of Escrow Agent may
buy, sell and deal in any of the securities of any other party hereto and contract and lend money to any
other party hereto and otherwise act as fully and freely as though it were not Escrow Agent under this
Agreement. Nothing herein shall preclude Escrow Agent from acting in any other capacity for any other
party hereto or for any other person or entity.

         (h)     In the event instructions, including funds transfer instructions, address change or change
in contact information are given to Escrow Agent (other than in writing at the time of execution of this
Agreement), whether in writing, by facsimile or otherwise, Escrow Agent is authorized but shall not be
required to seek confirmation of such instructions by telephone call-back to the applicable Representative,
and Escrow Agent may rely upon the confirmation of anyone purporting to be the person so designated.
The persons and telephone numbers for call-backs may be changed only in writing actually received and
acknowledged by Escrow Agent and shall be effective only after Escrow Agent has a reasonable
opportunity to act on such changes. Buyers’ Parent and Sellers’ Parent agree that Escrow Agent may at
its option record any telephone calls made pursuant to this Section. Escrow Agent in any funds transfer
may rely solely upon any account numbers or similar identifying numbers provided by Buyers’ Parent or
Sellers’ Parent to identify (i) the beneficiary, (ii) the beneficiary’s bank, or (iii) an intermediary bank,
4822-7008-1658.5
                                                     7
25330363.4.BUSINESS
             Case 18-12491-CSS           Doc 355-2        Filed 12/26/18      Page 115 of 159



even when its use may result in a person other than the beneficiary being paid, or the transfer of funds to a
bank other than the beneficiary’s bank or an intermediary bank so designated. Buyers’ Parent and
Sellers’ Parent acknowledge that these optional security procedures are commercially reasonable.

         11.     Indemnification of Escrow Agent. Buyers’ Parent and Sellers’ Parent, jointly and
severally, shall indemnify and hold harmless Escrow Agent and each director, officer, employee and
affiliate of Escrow Agent (each, an “Indemnified Party”) upon demand against any and all claims
(whether asserted by Buyers’ Parent, Sellers’ Parent or any other person or entity and whether or not
valid), actions, proceedings, losses, damages, liabilities, penalties, costs and expenses of any kind or
nature (including without limitation reasonable attorneys’ fees, costs and expenses) (collectively,
“Losses”) arising from this Agreement or Escrow Agent’s actions hereunder, except to the extent such
Losses are finally determined by the Bankruptcy Court or any other court of competent jurisdiction, to
have been directly caused by the fraud, gross negligence or willful misconduct or breach of this
Agreement of such Indemnified Party in connection with Escrow Agent’s breach of this Agreement.
Buyers’ Parent and Sellers’ Parent further agree, jointly and severally, to indemnify each Indemnified
Party for all costs, including without limitation reasonable attorneys’ fees, incurred by such Indemnified
Party in connection with the enforcement of Buyers’ Parent’s and Sellers’ Parent’s obligations hereunder.
Each Indemnified Party shall, in its sole discretion, have the right to select and employ separate counsel
with respect to any action or claim brought or asserted against it, and the reasonable fees of such counsel
shall be paid upon demand by Buyers’ Parent and Sellers’ Parent jointly and severally. The obligations of
Buyers’ Parent and Sellers’ Parent under this Section shall survive any termination of this Agreement and
the resignation or removal of Escrow Agent. Notwithstanding the foregoing, (i) as between Buyers’
Parent and Sellers’ Parent, each such party shall be responsible for one-half of any such amounts and (ii)
in no event shall Buyers’ Parent or Sellers’ Parent be liable for incidental, indirect, special, consequential
or punitive damages or penalties of any kind (including, but not limited to lost profits), even if Buyers’
Parent or Sellers’ Parent has been advised of the likelihood of such damages or penalty and regardless of
the form of action.

         12.       Compensation of Escrow Agent.

        (a)     Fees and Expenses. Buyers’ Parent and Sellers’ Parent agree, jointly and severally, to
compensate Escrow Agent upon demand for its services hereunder in accordance with Schedule B
attached hereto. Without limiting the joint and several nature of their obligations to Escrow Agent,
Buyers’ Parent and Sellers’ Parent agree between themselves that each will be responsible to the other for
one-half of Escrow Agent’s compensation. The obligations of Buyers’ Parent and Sellers’ Parent under
this Section shall survive any termination of this Agreement and the resignation or removal of Escrow
Agent.

        (b)     Disbursements from Escrow Funds to Pay Escrow Agent. Escrow Agent is authorized to,
and may disburse to itself from the Escrow Funds, from time to time, the amount of any compensation
and reimbursement of expenses due and payable hereunder (including any amount to which Escrow
Agent or any other Indemnified Party is entitled to seek indemnification hereunder). Escrow Agent shall
notify Buyers’ Parent and Sellers’ Parent of any such disbursement from the Escrow Funds to itself or any
other Indemnified Party and shall furnish Buyers’ Parent and Sellers’ Parent copies of related invoices
and other statements.

         (c)    Security and Offset. Buyers’ Parent and Sellers’ Parent hereby grant to Escrow Agent
and the other Indemnified Parties a first priority security interest in, lien upon and right of sale and offset
against the Escrow Funds with respect to any compensation or reimbursement due any of them hereunder
(including any claim for indemnification hereunder). If for any reason the Escrow Funds are insufficient
4822-7008-1658.5
                                                      8
25330363.4.BUSINESS
             Case 18-12491-CSS           Doc 355-2        Filed 12/26/18      Page 116 of 159



to cover such compensation and reimbursement, Buyers’ Parent and Sellers’ Parent shall promptly pay
such amounts upon receipt of an itemized invoice.

       13.     Representations and Warranties. Buyers’ Parent and Sellers’ Parent each respectively
make the following representations and warranties to Escrow Agent:

         (a)    it has full power and authority to execute and deliver this Agreement and to perform its
obligations hereunder; and this Agreement has been duly approved by all necessary action and (subject to
approval by the Bankruptcy Court) constitutes its valid and binding agreement enforceable in accordance
with its terms.

         (b)     each of the applicable persons designated on Schedule C attached hereto has been duly
appointed to act as its authorized representative hereunder and individually has full power and authority
on its behalf to execute and deliver any instruction or direction, to amend, modify or waive any provision
of this Agreement and to take any and all other actions as its authorized representative under this
Agreement and no change in designation of such authorized representatives shall be effective until written
notice of such change is delivered to each other party to this Agreement pursuant to Section 15 and
Escrow Agent has had reasonable time to act upon it.

          (c)     the execution, delivery and performance of this Agreement by Escrow Agent does not
and will not violate any applicable law or regulation and no printed or other material in any language,
including any prospectus, notice, report, and promotional material that mentions “U.S. Bank” or any of
its affiliates by name or the rights, powers, or duties of Escrow Agent under this Agreement shall be
issued by any other parties hereto, or on such party’s behalf, without the prior written consent of Escrow
Agent.

         14.     Identifying Information. To help the Federal government fight the funding of terrorism
and money laundering activities, federal law requires all financial institutions to obtain, verify and record
information that identifies each person who opens an account. For a non-individual person such as a
business entity, a charity, a trust or other legal entity, Escrow Agent requires documentation to verify its
formation and existence as a legal entity. Escrow Agent may require financial statements, licenses or
identification and authorization documents from individuals claiming authority to represent the entity or
other relevant documentation. Buyers’ Parent and Sellers’ Parent agree to provide all information
requested by Escrow Agent in connection with any legislation or regulation to which Escrow Agent is
subject, in a timely manner. Escrow Agent’s appointment and acceptance of its duties under this
Agreement is contingent upon verification of all regulatory requirements applicable to Buyers’ Parent,
Sellers’ Parent and any of their permitted assigns, including successful completion of a final background
check. These conditions include, without limitation, requirements under the USA Patriot Act, the USA
FREEDOM Act, the Bank Secrecy Act, and the U.S. Department of the Treasury Office of Foreign Assets
Control. If these conditions are not met, Escrow Agent may at its option promptly terminate this
Agreement in whole or in part, and refuse any otherwise permitted assignment by Buyers’ Parent or
Sellers’ Parent, without any liability or incurring any additional costs.

         15.      Notices. All notices, approvals, consents, requests and other communications hereunder
shall be in writing (provided that any communication sent to Escrow Agent hereunder must be in the form
of a manually signed document or electronic copy thereof), in English, and shall be delivered (a) by
personal delivery, or (b) by national overnight courier service, or (c) by certified or registered mail, return
receipt requested, or (d) via facsimile transmission, with confirmed receipt or (e) via email by way of a
PDF attachment thereto. Notice shall be effective upon receipt except for notice via email, which shall be
effective only when the recipient, by return email or notice delivered by other method provided for in this
4822-7008-1658.5
                                                      9
25330363.4.BUSINESS
                   Case 18-12491-CSS            Doc 355-2        Filed 12/26/18   Page 117 of 159



      Section, acknowledges having received that email (with an automatically generated receipt or similar
      notice not constituting an acknowledgement of an email receipt for purposes of this Section). Such
      notices shall be sent to the applicable party or parties at the address specified below:

If to Buyers’ Parent or Buyer Representative, at:       c/o Select Medical Corporation
                                                        4717 Gettysburg Road
                                                        Mechanicsburg, PA 17088
                                                        Attention: Michael E. Tarvin
                                                        Facsimile No.: (717) 412-9142
                                                        Email: MTarvin@selectmedical.com

With a copy to (which shall not constitute notice):     Dechert LLP
                                                        Cira Centre
                                                        2929 Arch Street
                                                        Philadelphia, PA 19104
                                                        Attention: Stephen M. Leitzell
                                                        Telephone: (215) 994-2621
                                                        Facsimile: (215) 655-2621
                                                        Email: Stephen.Leitzell@dechert.com


If to Sellers’ Parent or Seller Representative, at:




With a copy to (which shall not constitute notice):     Waller Lansden Dortch & Davis LLP
                                                        511 Union Street, Suite 2700
                                                        Nashville, Tennessee 37219
                                                        Attention: John Tishler and Brian Browder
                                                        Telephone: (615) 244-6380
                                                        Facsimile: (615) 244-6804
                                                        Email: John.Tishler@wallerlaw.com
                                                                Brian.Browder@wallerlaw.com

      If to Escrow Agent, at:                         U.S. Bank National Association, as Escrow Agent
                                                      Attn: Global Corporate Trust
                                                      333 Commerce Street, Suite 800
                                                      Nashville, TN 37201
                                                      Telephone:     615-251-0733
                                                      Facsimile:     615-251-0737
                                                      E-mail:        wally.jones@usbank.com

                                                      and to:

                                                      U.S. Bank National Association
                                                      Attn: Melissa McClellion
                                                      Trust Finance Management
                                                      214 N Tryon Street, Suite 2700
      4822-7008-1658.5
                                                            10
      25330363.4.BUSINESS
             Case 18-12491-CSS          Doc 355-2        Filed 12/26/18    Page 118 of 159



                                                 Charlotte, NC   28202
                                                 Telephone:       704-335-4632
                                                 Facsimile:       855-354-0849
                                                 E-mail:          melissa.mcclellion@usbank.com

or to such other address as each party may designate for itself by like notice and unless otherwise
provided herein shall be deemed to have been given on the date received. Buyers’ Parent and Sellers’
Parent agree to assume all risks arising out of the use of electronic methods to submit instructions and
directions to Escrow Agent, including without limitation the risk of Escrow Agent acting on unauthorized
instructions, and the risk of interception and misuse by third parties.

         16.      Amendment and Assignment. None of the terms or conditions of this Agreement may be
changed, waived, modified, discharged, terminated or varied in any manner whatsoever unless in writing
duly signed by each party to this Agreement. No course of conduct shall constitute a waiver of any of the
terms and conditions of this Agreement, unless such waiver is specified in writing, and then only to the
extent so specified. No party may assign this Agreement or any of its rights or obligations hereunder
without the written consent of the other parties, provided that if Escrow Agent consolidates, merges or
converts into, or transfers all or substantially all of its corporate trust business (including the escrow
contemplated by this Agreement) to another entity, the successor or transferee entity without any further
act shall be the successor Escrow Agent.

         17.       Governing Law, Jurisdiction and Venue.

        (A) This Agreement and all disputes or controversies arising out of or relating to this
Agreement or the transactions contemplated hereby (in contract or tort) shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard to conflicts of law
principles.

        (B) WITHOUT LIMITING THE RIGHT OF ANY PARTY HERETO TO APPEAL ANY
ORDER OF THE BANKRUPTCY COURT, THE PARTIES HERETO HEREBY AGREE THAT ANY
AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION, SUITS, AND PROCEEDINGS RELATING
TO THIS AGREEMENT SHALL BE FILED AND MAINTAINED ONLY IN THE BANKRUPTCY
COURT, AND THE PARTIES HEREBY CONSENT TO THE JURISDICTION OF SUCH COURT;
provided, however, that if the Bankruptcy Case (as defined in the Underlying Agreement) has closed or
the Bankruptcy Court lacks jurisdiction for whatever reason, the parties hereto agree to unconditionally
and irrevocably submit to the exclusive jurisdiction of the state or federal courts situated in New Castle
County, Delaware and any appellate court from any decision thereof, for the resolution of any such claim
or dispute. The parties hereto hereby irrevocably waive, to the fullest extent permitted by applicable law,
any objection which they may have now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance of such dispute. Each
party hereto agrees that a judgment in any such dispute may be enforced in other jurisdictions by suit on
the judgment.

     (C) EACH PARTY HERETO WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY
ACTION, MATTER OR PROCEEDING REGARDING THIS AGREEMENT OR ANY PROVISION
HEREOF.

       18.    Entire Agreement, No Third Party Beneficiaries. This Agreement constitutes the entire
agreement between the signatory parties hereto relating to the holding, investment and disbursement of
Escrow Funds and sets forth in their entirety the obligations and duties of Escrow Agent with respect to
4822-7008-1658.5
                                                    11
25330363.4.BUSINESS
             Case 18-12491-CSS         Doc 355-2         Filed 12/26/18    Page 119 of 159



Escrow Funds. This Agreement and any Joint Written Direction may be executed in two or more
counterparts, which when so executed shall constitute one and the same agreement or direction. To the
extent any provision of this Agreement is prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Agreement. The Section headings appearing in this
instrument have been inserted for convenience only and shall be given no substantive meaning or
significance whatsoever in construing the terms and conditions of this Agreement. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any person other than the signatory
parties hereto and the Indemnified Parties any right, benefit or remedy of any nature whatsoever under or
by reason of this Agreement.


                                         [signature page follows]




4822-7008-1658.5
                                                    12
25330363.4.BUSINESS
Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 120 of 159
            Case 18-12491-CSS      Doc 355-2     Filed 12/26/18     Page 121 of 159




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed under seal as
of the date first above written.

                                            SELECT MEDICAL CORPORATION

                                            By:    _____________________________
                                            Name: _____________________________
                                            Title: _____________________________

                                            PROMISE HEALTHCARE, INC.

                                            By:    _____________________________
                                                      Andrew Hinkelman
                                            Name: _____________________________
                                                     Chief Restructuring Officer
                                            Title: _____________________________

                                            U.S. BANK NATIONAL ASSOCIATION
                                            as Escrow Agent

                                            By:    _____________________________
                                            Name: _____________________________
                                            Title: _____________________________




4822-7008-1658
                             [Signature Page to Escrow Agreement]
Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 122 of 159
           Case 18-12491-CSS            Doc 355-2       Filed 12/26/18       Page 123 of 159




                                              SCHEDULE A

                               U.S. BANK NATIONAL ASSOCIATION
                                    Investment Authorization Form

                        U.S. BANK MONEY MARKET DEPOSIT ACCOUNT

                                          Description and Terms


         The U.S. Bank Money Market Deposit Account is a U.S. Bank National Association (“U.S.
Bank”) interest-bearing money market deposit account designed to meet the needs of U.S. Bank’s
Corporate Trust Services Escrow Group and other Corporate Trust customers of U.S. Bank. Selection of
this investment includes authorization to place funds on deposit and invest with U.S. Bank.

         U.S. Bank uses the daily balance method to calculate interest on this account (actual/365 or 366).
This method applies a daily periodic rate to the principal balance in the account each day. Interest is
accrued daily and credited monthly to the account. Interest rates are determined at U.S. Bank’s
discretion, and may be tiered by customer deposit amount.

       The owner of the account is U.S. Bank as agent for its Corporate Trust customers. U.S. Bank’s
Corporate Trust Services Escrow Group performs all account deposits and withdrawals. Deposit accounts
are FDIC insured per depositor, as determined under FDIC Regulations, up to applicable FDIC limits.


     U.S. BANK IS NOT REQUIRED TO REGISTER AS A MUNICIPAL ADVISOR WITH THE
SECURITIES AND EXCHANGE COMMISSION FOR PURPOSES OF COMPLYING WITH THE
DODD-FRANK WALL STREET REFORM & CONSUMER PROTECTION ACT. INVESTMENT
ADVICE, IF NEEDED, SHOULD BE OBTAINED FROM YOUR FINANCIAL ADVISOR.


Automatic Authorization

         In the absence of specific written direction to the contrary, U.S. Bank is hereby directed to invest
and reinvest proceeds and other available moneys in the U.S. Bank Money Market Deposit Account. The
customer(s) confirm that the U.S. Bank Money Market Deposit Account is a permitted investment under
the operative documents and this authorization is the permanent direction for investment of the moneys
until notified in writing of alternate instructions.




4822-7008-1658.5
25330363.4.BUSINESS
           Case 18-12491-CSS           Doc 355-2       Filed 12/26/18      Page 124 of 159




                                             SCHEDULE B

                            Schedule of Fees for Services as Escrow Agent


        Acceptance Fee:                          $Waived
        Annual Escrow Fee:                       $1,500.00
        Out-of-Pocket Expenses:                  $Waived
        Transactional Costs:                     $Waived
        Total due at Execution:                  $1,500.00


        Wire Instructions
        RBK U.S. Bank N.A.
        ABA 091000022
        BNF US BANK TFM ESCROW
        Beneficiary Account Number:              104793255431
        Beneficiary Account Address:             777 E. Wisconsin Avenue
                                                        Milwaukee, WI 53202-5300
        Ref: Select and Promise Escrow

        The fees quoted in this schedule apply to services ordinarily rendered in the administration of an
        Escrow Account and are subject to reasonable adjustment based on final review of documents, or
        when the Escrow Agent is called upon to undertake unusual duties or responsibilities, or as
        changes in law, procedures, or the cost of doing business demand. Services in addition to and not
        contemplated in this Agreement, including, but not limited to, document amendments and
        revisions, non-standard cash and/or investment transactions, calculations, notices and reports, and
        legal fees, will be billed as extraordinary expenses.

        Unless otherwise indicated, the above fees relate to the establishment of one escrow account.
        Additional sub-accounts governed by the same Escrow Agreement may incur an additional
        charge. Transaction costs include charges for wire transfers, checks, internal transfers and
        securities transaction




4822-7008-1658.5
25330363.4.BUSINESS
Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 125 of 159
           Case 18-12491-CSS          Doc 355-2      Filed 12/26/18      Page 126 of 159



                                         ATTACHMENT 1

                            FORM OF JOINT WRITTEN DIRECTION

                                    [To be completed on closing]


U.S. Bank National Association, as Escrow Agent
ATTN: Global Corporate Trust Services
Address:       _______________


RE: ESCROW AGREEMENT made and entered into as of [ ] by and among [                      ] (“Buyers’
Parent”), Promise Healthcare, Inc. (“Sellers’ Parent”) and U.S. Bank National Association, in its
capacity as escrow agent (the “Escrow Agent”).

Pursuant to Section 4 of the above-referenced Escrow Agreement, Buyers’ Parent and Sellers’ Parent
hereby instruct Escrow Agent to disburse the amount of [$_____] from the [Deposit Escrow Account]
[Cure Amount Escrow Account] to [Buyers’ Parent][Sellers’ Parent], as provided below:

        Buyers’ Parent                            Sellers’ Parent

        Bank Name:    ____________________ Bank Name: __________________________
        Bank Address: ____________________ Bank Address: ________________________
        ABA No.:      ____________________ ABA No. ____________________________
        Account Name: ___________________ Account Name: _______________________
        Account No.: ____________________ Account No.: _________________________



Select Medical Corporation
By: ______________________________
Name:
Date: ___________________

Promise Healthcare, Inc.
By: ______________________________
Name:
Date: ___________________




4822-7008-1658.5
25330363.4.BUSINESS
Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 127 of 159



             Exhibit 2 to Bidding Procedures Order
                       Bidding Procedures
            Case 18-12491-CSS              Doc 355-2         Filed 12/26/18         Page 128 of 159



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         : Chapter 11
                                                               :
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., : Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     : (Jointly Administered)
---------------------------------------------------------------x

                              BIDDING PROCEDURES FOR
                     THE SALE OF CERTAIN OF THE DEBTORS’ ASSETS

         The above-captioned debtors and debtors-in-possession (collectively, the “Debtors”)

have filed chapter 11 cases pending in the United States Bankruptcy Court for the District of

Delaware (the “Bankruptcy Court”), jointly administered under Case No. 18-12491 (CSS).

         On [______], the United States Bankruptcy Court for the District of Delaware (the

“Bankruptcy Court”) entered the Order: (I) Authorizing and Approving (A) Debtors’ Entry Into

Stalking     Horse      Purchase      Agreement,        (B) Bidding      Procedures,       (C) Bid      Protections,

(D) Assumption Procedures, and (E) Form and Manner of Notice of the Bidding Procedures,

1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
            Case 18-12491-CSS       Doc 355-2       Filed 12/26/18   Page 129 of 159



Assumption Procedures, and Sale Hearing; (II) Scheduling a Hearing to Consider the Sale,

Pursuant to and in Accordance With the Bidding Procedures; and (III) Granting Related Relief

(D.I. [___]) (the “Bidding Procedures Order”), pursuant to which the Bankruptcy Court

approved the following procedures (the “Bidding Procedures”) relating to the sales

contemplated by the Select Purchase Agreement for the sale of the Select Assets. Capitalized

terms used but not defined in these Bidding Procedures have the meanings given to them in the

Bidding Procedures Order. These Bidding Procedures set forth the process by which the Debtors

are authorized to conduct an auction (the “Auction”) for one or more sales of the Select Assets in

accordance with and as described in the Select Purchase Agreement.

1.     Submissions to the Debtors.

       All submissions to the Debtors required to be made under these Bidding Procedures must

be directed to each of the following persons unless otherwise provided (collectively, the “Bid

Notice Parties”):

       a.      Select Sellers. Andrew Hinkelman & Jennifer Byrne, FTI Consulting, 214 North
               Tryon Street, Suite 1900, Charlotte, North Carolina 28202,
               andrew.hinkelman@fticonsulting.com, jennifer.byrne@fticonsulting.com.

       b.      Debtors’ Counsel in connection with the Sale Transaction. John Tishler &
               Brian Browder, Waller Lansden Dortch & Davis, LLP, Nashville City Center, 511
               Union Street, Suite 2700, Nashville, TN 37219, john.tishler@wallerlaw.com,
               brian.browder@wallerlaw.com.

       c.      Debtors’ Financial Advisor and Investment Banker. Andrew Turnbull,
               Houlihan Lokey Capital, Inc., 123 North Wacker Drive, 5th Floor, Chicago,
               Illinois 60606, aturnbull@hlhz.com.

       d.      Counsel to the DIP Agent. Brian I. Swett, McGuire Woods LLP, 77 West
               Wacker Drive, Suite 4100, Chicago, Illinois 60601-1818,
               bswett@mcguirewoods.com.

       e.      Counsel to the Official Committee of Unsecured Creditors in the Select
               Sellers’ Chapter 11 Cases. Andrew H Sherman & Boris I. Mankovetskiy, Sills
               Cummis & Gross P.C., One Riverfront Plaza, Newark, New Jersey 07102,
               asherman@sillscummis.com, bmankovetskiy@sillscummis.com.

                                                2
EAST\163461954.2
            Case 18-12491-CSS       Doc 355-2       Filed 12/26/18   Page 130 of 159



2.     Potential Bidders.

       The Debtors and their financial advisors have identified, and may in the future identify,

parties they believe potentially may be interested in consummating (and potentially may have the

financial resources necessary to consummate) a competing transaction. To participate in the

bidding process or otherwise be considered for any purpose under these Bidding Procedures, a

person or entity interested in consummating a sale for any or all of the Select Assets (each, a

“Potential Bidder”) must deliver or have previously delivered:

       a.      an executed confidentiality agreement on terms acceptable to the Debtors (a
               “Confidentiality Agreement”), in consultation with the Committee and DIP
               Agent; and

       b.      the most current audited and latest unaudited financial statements (collectively,
               the “Financials”) of the Potential Bidder (or, if the Potential Bidder is an entity
               formed for the purpose of acquiring the Select Assets, (i) Financials of the equity
               holder(s) of the Potential Bidder or such other form of financial disclosure as is
               acceptable to the Debtors and their advisors, in consultation with the Committee
               and DIP Agent, (ii) a written commitment acceptable to the Debtors and their
               advisors, in consultation with the Committee and DIP Agent, of the equity
               holder(s) of the Potential Bidder to be responsible for the Potential Bidder’s
               obligations in connection with the proposed transaction, and (iii) copies of any
               documents evidencing any financing commitments necessary to consummate the
               transaction.

3.     Qualified Bidders.

       a.      A “Qualified Bidder” is a Potential Bidder: (i) whose Financials, or the Financials
               of its equity holder(s), as applicable, demonstrate the financial capability to
               consummate a sale for any portion of the Select Assets, as determined in the
               Debtors’ reasonable business judgment (in consultation with the Committee and
               DIP Agent); and (ii) whose Bid (as defined below) is a Qualified Bid (as defined
               below). On or before the date that is one (1) Business Day after the Bid Deadline
               (defined below), the Debtors’ advisors will notify each Potential Bidder in writing
               whether such Potential Bidder is a Qualified Bidder, and shall provide a copy of
               each Qualified Bid to counsel to the DIP Agent, counsel to the Committee, and
               counsel to the Select Purchaser. The Select Purchaser shall be deemed a Qualified
               Bidder that has submitted a Qualified Bid at all times.

       b.      For the avoidance of doubt, two or more Potential Bidders may submit a Bid for
               any or all of the Select Assets, provided that such Bid(s), when taken as a whole
               (collectively, a “Joint Bid”), is determined by the Debtors, in consultation with

                                                3
EAST\163461954.2
            Case 18-12491-CSS      Doc 355-2       Filed 12/26/18   Page 131 of 159



               the Committee and DIP Agent and in accordance with Section 3(a) of the Bidding
               Procedures, to constitute a Qualified Bid; provided, however, that any Joint Bid
               must comply with section 363(n) of the Bankruptcy Code and Potential Bidders
               must first seek the Debtors’ permission before they contact each other. The
               Debtors shall consult with the Committee and DIP Agent regarding any request
               for permission to contact another Potential Bidder. In addition, any Potential
               Bidder may submit a Bid for any or all of the Select Assets, provided that such
               Bid is determined by the Debtors, in consultation with the Committee and DIP
               Agent and in accordance with Section 3(a) of the Bidding Procedures, to
               constitute a Qualified Bid.

       c.      If any Potential Bidder is determined by the Debtors not to be a Qualified Bidder,
               the Debtors will refund such Potential Bidder’s Deposit (as defined below) and all
               accumulated interest thereon on or within three (3) Business Days after the Bid
               Deadline.

       d.      Between the date the Debtors notify a Potential Bidder that it is a Qualified
               Bidder and the Auction, the Debtors may discuss, negotiate, or seek clarification
               of any Qualified Bid from a Qualified Bidder. Except as otherwise set forth in
               Select Purchase Agreement, without the written consent of the Debtors (in
               consultation with the Committee and DIP Agent), a Qualified Bidder may not
               modify, amend, or withdraw its Qualified Bid, except for proposed amendments
               to increase the consideration contemplated by, or otherwise improve the terms of,
               the Qualified Bid, during the period that such Qualified Bid remains binding as
               specified in these Bidding Procedures; provided that any Qualified Bid may be
               improved at the Auction as set forth herein. Any improved Qualified Bid must
               continue to comply with the requirements for Qualified Bids set forth in these
               Bidding Procedures. Bids must remain open offers capable of being accepted until
               entry of the Sale Order or, in the case of a Backup Bid, until the Backup Bidder
               closes the Sale Transaction.

       e.      Any disputes related to these Bidding Procedures shall be resolved by the
               Bankruptcy Court.

4.     Due Diligence.

       a.      Diligence Provided to Potential Bidders.

       Only Potential Bidders that have entered into a Confidentiality Agreement shall be

eligible to receive due diligence information and access to the Debtors’ electronic data room and

to additional non-public information regarding the Select Sellers. No Potential Bidder will be

permitted to conduct any due diligence without entering into a Confidentiality Agreement.

The Debtors will provide to each Potential Bidder that has entered into a Confidentiality


                                               4
EAST\163461954.2
           Case 18-12491-CSS           Doc 355-2        Filed 12/26/18     Page 132 of 159



Agreement reasonable due diligence information, as requested by such Potential Bidder in

writing, as soon as reasonably practicable after such request, and the Debtors shall post all

written due diligence provided to any Potential Bidder to the Debtors’ electronic data room. For

all Potential Bidders other than the Select Purchaser,2 the due diligence period will end on the

Bid Deadline and subsequent to the Bid Deadline the Debtors shall have no obligation to furnish

any due diligence information.

        The Debtors shall not furnish any confidential information relating to the Select Assets,

the Debtors’ liabilities, or the sale of any or all of the Select Assets (“Confidential Sale

Information”) to any person, except to a Potential Bidder that has entered into a Confidentiality

Agreement or to such Potential Bidder’s duly-authorized representatives, in each case, to the

extent provided in the applicable Confidentiality Agreement. The Debtors and their advisors

shall coordinate all reasonable requests from Potential Bidders for additional information and

due diligence access; provided that the Debtors may decline to provide such information to

Potential Bidders who, at such time and in the Debtors’ reasonable business judgment have not

established, or who have raised doubt, that such Potential Bidder intends in good faith to, or has

the capacity to, consummate the sale of all or a portion of the Select Assets.

        The Debtors also reserve the right to withhold from Potential Bidders any diligence

materials that the Debtors determine are sensitive or otherwise not appropriate for disclosure to a

Potential Bidder who the Debtors determine is a competitor of the Debtors or is affiliated with

any competitor of the Debtors. Neither the Debtors nor their representatives shall be obligated to

furnish information of any kind whatsoever to any person that is not approved by the Debtors as

a Potential Bidder.


2
 The duration of the due diligence period for the Select Purchaser shall be governed by the Select Purchase
Agreement.

                                                    5
EAST\163461954.2
            Case 18-12491-CSS       Doc 355-2       Filed 12/26/18   Page 133 of 159



       All due diligence requests must be directed to:

       Scott Kremeier, SKremeier@HL.com

       b.      Diligence Provided by Potential Bidders.

       Each Potential Bidder shall comply with all reasonable requests for additional

information and due diligence access requested by the Debtors or their advisors regarding the

ability of the Potential Bidder to consummate a transaction for all or a portion of the Select

Assets. Failure by a Potential Bidder to comply with such reasonable requests for additional

information and due diligence access may be a basis for the Debtors to determine (in

consultation with the Committee and DIP Agent) that such Potential Bidder is not a Qualified

Bidder or that a bid made by such Potential Bidder is not a Qualified Bid.

       The Debtors and each of their respective advisors and representatives shall be obligated

to maintain in confidence any confidential information in accordance with any applicable

confidentiality agreement, except as otherwise set forth in these Bidding Procedures. Each

recipient of confidential information agrees to use, and to instruct their advisors and

representatives to use, such confidential information only in connection with the evaluation of

Bids during the bidding process or otherwise in connection with the Chapter 11 Cases or in

accordance with the terms of any applicable confidentiality agreement.

       Notwithstanding the foregoing and the provisions contained in any applicable

Confidentiality Agreement, the Debtors and the Debtors’ advisors may disclose confidential

information: (a) with the prior written consent of such bidder and the Debtors; (b) to the counsel

to the Committee, (c) to the counsel to the DIP Agent, and (d) as otherwise required or allowed

by any applicable confidentiality agreement with respect to a particular Potential Bidder or other

agreement, law, court or other governmental order, or regulation, including, as appropriate, to

regulatory agencies. The terms of this section 4(b) shall not apply to the Select Purchaser, and

                                                6
EAST\163461954.2
            Case 18-12491-CSS       Doc 355-2       Filed 12/26/18    Page 134 of 159



the treatment of the Select Purchaser’s confidential information shall be governed by the

confidentiality agreements previously entered between the Debtors and the Select Purchaser (the

“Select Purchaser’s Confidentiality Agreement”); provided that notwithstanding anything in the

Select Purchaser’s Confidentiality Agreement to the contrary, the Debtors and Debtors’ advisors

may disclose confidential information with respect to the Select Purchaser’s bid to the

Committee, the DIP Agent, and their respective advisors, subject to the agreement of such parties

to treat such information as confidential pursuant to their respective confidentiality agreements

with the Debtors.

5.     Bid Requirements.

       A proposal, solicitation, or offer (each, a “Bid”) by a Potential Bidder that is submitted in

writing and satisfies each of the following requirements (collectively, the “Bid Requirements”),

as determined by the Debtors in their reasonable business judgment (after consultation with the

Committee and DIP Agent) shall constitute a “Qualified Bid.” For the avoidance of doubt,

notwithstanding the following, the Select Purchase Agreement will be deemed a Qualified Bid

for all purposes and at all times. The form of a Bid must include a proposed asset purchase

agreement (a “Bid Purchase Agreement”) duly executed by the Potential Bidder and must also

include a redline comparing the Bid Purchase Agreement to the Select Purchase Agreement. The

Bid Requirements are as follows:

       a.      Assets. Each Bid must provide for the purchase of all or a portion of the Select
               Assets, and must clearly state (i) which Select Assets the Potential Bidder is
               agreeing to purchase and (ii) whether the Potential Bidder intends to operate all or
               a portion of the Debtors’ business as a going concern, or to liquidate the business.

       b.      Assumption of liabilities. Each Bid must expressly identify the liabilities it
               proposes to (i) assume or (subject to the terms hereof) or (ii) satisfy with cash
               consideration.

       c.      Purchase Price. Each Bid must clearly set forth the purchase price to be paid (the
               “Purchase Price”). The Bid must propose a Purchase Price for all or a portion of

                                                7
EAST\163461954.2
            Case 18-12491-CSS       Doc 355-2        Filed 12/26/18   Page 135 of 159



               the Select Assets, including any assumption of liabilities, that has a value that
               equals or exceeds the sum of the following (a “Minimum Bid”), as determined
               one week prior to the Bid Deadline in consultation with the Committee and DIP
               Agent: (i) the net value to the Debtors’ estates provided by the Select Purchase
               Agreement; and (iii) $2,750,000, subject to the adjustments set forth in any
               applicable Select Purchase Agreement; provided, however, in the event that a Bid
               is for a combination of Select Assets different from those set forth in the Select
               Purchase Agreement, such consideration shall reasonably represent a premium, as
               determined by the Debtors in consultation with the Committee and DIP Agent, to
               an approximate allocation of the Select Purchase Agreement; provided, further,
               that in determining the value of any such Bid, the Debtors will not be limited to
               evaluating the dollar value of the consideration but may also consider other
               factors, including the speed, certainty, and value of the proposed transaction.
               Subject to the immediately preceding sentence, the Purchase Price contained in a
               Bid may be structured in whatever form the Potential Bidder desires (e.g., a
               Potential Bidder may propose an all cash Bid).

       d.      Deposit. With a Bid, a Potential Bidder must submit by wire transfer of
               immediately available funds, a cash deposit in the amount equal to seven percent
               (7%) of the aggregate Purchase Price set forth in the Bid, to be held in an interest-
               bearing escrow account to be identified and established by the Debtors (the
               “Deposit”).

       e.      Same or better terms. Each Bid must be on terms that are not more burdensome
               to the Debtors than the terms of the Select Purchase Agreement, as determined by
               the Debtors (in consultation with the Committee and DIP Agent). Each Bid must
               include duly executed, non-contingent transaction documents necessary to
               effectuate the sale contemplated by the Bid and shall include a schedule of
               executory contracts and unexpired leases proposed to be assumed by the Debtors
               and assigned to the Potential Bidder (“Assumed Contracts”), and a copy of the
               purchase agreement representing the Bid clearly marked to show all changes
               requested by the Potential Bidder, including those related to the respective
               Purchase Price and assets to be acquired by such Potential Bidder, as well as all
               other material documents integral to such bid and a written commitment
               demonstrating to the satisfaction of the Debtors (in consultation with the
               Committee and DIP Agent) that the Potential Bidder will be able to close the
               transaction proposed in its Bid on the terms and conditions set forth therein (the
               “Qualified Bid Documents”).

       f.      Contingencies; No financing or diligence outs. A Bid shall not be conditioned
               on (i) obtaining financing, (ii) shareholder, board of directors, or other internal
               approval, or (iii) the outcome or completion of a due diligence review by the
               Potential Bidder. Notwithstanding the foregoing, a Bid may be subject to (i) the
               accuracy at the closing of the sale of specified representations and warranties or
               (ii) the satisfaction at the closing of the sale of specified conditions, which shall
               not be more burdensome to the Debtors, as determined by the Debtors (in


                                                 8
EAST\163461954.2
            Case 18-12491-CSS       Doc 355-2        Filed 12/26/18   Page 136 of 159



               consultation with the Committee and DIP Agent), than those set forth in the Select
               Purchase Agreement.

       g.      Identity. Each Bid must fully disclose the identity of each entity that will be
               bidding or otherwise participating in connection with such Bid (including each
               equity holder or other financial backer of the Potential Bidder if such Potential
               Bidder is an entity formed for the purpose of consummating a sale of the Select
               Assets), and the complete terms of any such participation. Under no
               circumstances shall any undisclosed principals, equity holders, or financial
               backers be associated with any Bid. Each Bid must also include contact
               information for the specific persons and counsel whom the Debtors and their
               advisors should contact regarding such Bid. Each Bid must also disclose any past
               or present connections or agreements with the Debtors, the Select Purchaser, any
               other Potential Bidder or Qualified Bidder and its affiliates, and/or any officer or
               director of the foregoing (including any current officer or director of the Debtors).

       h.      Demonstrated financial capacity. A Potential Bidder must have, in the Debtors’
               reasonable business judgment (in consultation with the Committee and DIP
               Agent), the necessary financial capacity to consummate the proposed transactions
               required by its Bid and provide adequate assurance of future performance under
               all contracts proposed to be assumed by such Bid. Each Bid must be accompanied
               by reasonable evidence of the Potential Bidder’s ability to operate the business
               related to the applicable Select Assets and include a packet of information,
               including financial information that will be provided to the non-Debtor
               counterparties to Assumed Contracts sufficient to demonstrate adequate assurance
               of future performance.

       i.      Committed financing. To the extent that a Bid is not accompanied by evidence
               of the Potential Bidder’s capacity to consummate the sale set forth in its Bid with
               cash on hand, each Bid must include executed unconditional committed financing
               from a qualified source documented to the satisfaction of the Debtors (in
               consultation with the Committee and DIP Agent), which demonstrates that the
               Potential Bidder has received sufficient debt and/or equity funding commitments
               to satisfy the Potential Bidder’s Purchase Price and other obligations under its
               Bid. Such funding commitments or other financing must be unconditional and
               must not be subject to any internal approvals, syndication requirements, diligence,
               or credit committee approvals, and shall have covenants and conditions
               acceptable to the Debtors (in consultation with the Committee and DIP Agent).

       j.      Binding and irrevocable. A Qualified Bid must include a signed writing stating
               that: (i) the Qualified Bid is irrevocable until the later of (a) two (2) Business
               Days after the closing of the sale to a person or entity other than the Potential
               Bidder and (b) thirty (30) days after the conclusion of the Sale Hearing (as
               defined below); and (ii) the Qualified Bidder agrees to serve as a Backup Bidder
               upon the terms and conditions set forth in these Bidding Procedures, if such
               Qualified Bidder is not a Successful Bidder.


                                                 9
EAST\163461954.2
            Case 18-12491-CSS       Doc 355-2       Filed 12/26/18   Page 137 of 159



       k.      Expenses; Disclaimer of fees. Except with respect to the Select Purchaser, each
               Bid (other than the Select Purchase Agreement) must disclaim any right to receive
               a break-up fee, expense reimbursement, termination fee, or any other similar form
               of compensation. For the avoidance of doubt, no Potential Bidder (other than the
               Select Purchaser) will be permitted to request, nor be granted by the Debtors, at
               any time, whether as part of the Auction or otherwise, a break-up fee, expense
               reimbursement, termination fee, or any other similar form of compensation, and
               by submitting its Bid is agreeing to refrain from and waive any assertion or
               request for reimbursement on any basis, including under section 503(b) of the
               Bankruptcy Code.

       l.      Authorization. Each Bid must contain evidence that the Potential Bidder has
               obtained authorization or approval from its board of directors (or a comparable
               governing body acceptable to the Debtors in consultation with the Committee and
               DIP Agent) with respect to the submission of its Bid and the consummation of the
               transactions contemplated in such Bid.

       m.      As-Is, Where-Is. Each Bid must include a written acknowledgement and
               representation that the Potential Bidder: (i) has had an opportunity to conduct any
               and all due diligence regarding the Select Assets prior to submitting the Bid;
               (ii) has relied solely upon its own independent review, investigation, and/or
               inspection of any documents and/or the Select Assets in making its Bid; and
               (iii) did not rely upon any written or oral statements, representations, promises,
               warranties, or guaranties whatsoever, whether express, implied by operation of
               law, or otherwise, regarding the Select Assets or the completeness of any
               information provided in connection therewith or the Auction, except as expressly
               stated in the Bid.

       n.      Adherence to Bidding Procedures. By submitting its Bid, each Potential Bidder
               is agreeing to abide by and honor the terms of these Bidding Procedures and
               agrees not to submit a Bid or seek to reopen the Auction after conclusion of the
               Auction. Each Bid must expressly state that the Potential Bidder agrees to serve as
               a Backup Bidder (as defined below) if such bidder’s Qualified Bid is selected as
               the next highest or otherwise next best bid after the Successful Bid.

       o.      Regulatory Approvals and Covenants. A Bid must set forth each regulatory and
               third-party approval needed to consummate the transaction contemplated by such
               Bid and the time period within which the Potential Bidder expects to receive such
               regulatory and third-party approvals (and in the case that receipt of any such
               regulatory or third-party approval is expected to take more than thirty (30) days
               following execution and delivery of the asset purchase agreement, those actions
               the Potential Bidder will take to ensure receipt of such approvals as promptly as
               possible). A Bid must also state that all necessary filings under applicable
               regulatory, antitrust, and other laws will be made and that payment of the fees
               associated therewith shall be made by the Potential Bidder.




                                               10
EAST\163461954.2
            Case 18-12491-CSS        Doc 355-2        Filed 12/26/18   Page 138 of 159



       p.      Consent to Jurisdiction. Each Potential Bidder must submit to the jurisdiction of
               the Bankruptcy Court and waive any right to a jury trial in connection with any
               disputes relating to Debtors’ qualification of Bids, the Auction, the construction
               and enforcement of these Bidding Procedures, the Sale documents, and the
               closing of the Sale, as applicable.

       q.      Bid Deadline. Each Bid must be transmitted via email (in .pdf or similar format)
               so as to be actually received on or before [4:00 p.m. (prevailing Eastern Time)
               on February 15, 2019] (the “Bid Deadline”) by the Bid Notice Parties.

       The Debtors reserve the right to work with any Potential Bidder in advance of the

Auction to cure any deficiencies in a Bid that is not initially deemed to be a Qualified Bid. The

Debtors may accept a single Qualified Bid or multiple Bids for non-overlapping material

portions of the Select Assets that, if taken together in the aggregate, would otherwise meet the

standards for a single Qualified Bid. The Debtors may also permit otherwise Qualified Bidders

who submitted Bids by the Bid Deadline for a material portion of the Select Assets but who are

not identified as a component of a single Qualified Bid consisting of multiple Bids, to participate

in the Auction and to submit higher and/or otherwise better Bids that in subsequent rounds of

bidding may be considered, together with other Bids for non-overlapping portions of the

Debtors’ assets, as part of such a single Qualified Bid.

6.     Auction.

       If the Debtors receive a Qualified Bid, other than the Select Purchase Agreement, the

Debtors will conduct an Auction to determine (in consultation with the Committee and DIP

Agent) the Successful Bidder(s) for the Select Assets. The Debtors shall notify the Select

Purchaser if one or more Qualified Bids are received and provide the identity of the bidders

making any such Qualified Bids. (To the extent that the Select Purchaser has not previously

received a copy of any Bid, the Debtors shall promptly provide a copy thereof, or copies thereof,

as the case may be, to the Select Purchaser, and prior to a determination by the Debtors as to

whether a Bid is a Qualified Bid.) If the Debtors do not receive a Qualified Bid (other than the

                                                 11
EAST\163461954.2
          Case 18-12491-CSS        Doc 355-2        Filed 12/26/18   Page 139 of 159



Select Purchase Agreement), the Debtors will not conduct an Auction and shall designate the

Select Purchaser’s Bid as the applicable Successful Bid.

       On the date that is one (1) Business Day after the Bid Deadline or such other time as is

reasonably practicable, the Debtors will notify each Qualified Bidder of the highest or otherwise

best Qualified Bid, as determined in the Debtors’ sole business judgment (the “Baseline Bid”)

for the Select Assets, after consultation with the Committee and DIP Agent, and provide copies

of the applicable Qualified Bid Documents supporting the Baseline Bid to each Qualified Bidder.

The determination of which Qualified Bid constitutes the Baseline Bid and which Qualified Bid

constitutes the Successful Bid shall take into account any factors the Debtors (in consultation

with the Committee and DIP Agent) reasonably deem relevant to the value of the Qualified Bid

to the Debtors’ estates, which may include, among other things: (a) the number, type, and nature

of any changes to the Select Purchase Agreement (or other applicable purchase agreement), if

any, requested by the Qualified Bidder, including the type and amount of Select Assets sought to

be acquired and obligations sought to be assumed in the Qualified Bid; (b) the amount and nature

of the total consideration; (c) the likelihood of the Qualified Bidder’s ability to close the

applicable purchase of the Select Assets and the timing thereof; (d) the net economic effect of

any changes to the value to be received by the Debtors’ estates from the transaction

contemplated by the Qualified Bid Documents; and (e) the tax consequences of such Qualified

Bid (collectively, the “Bid Assessment Criteria”). Only the Select Purchaser and other Qualified

Bidders will be entitled to make any subsequent bids at the Auction. At least one (1) Business

Day prior to the Auction, each Qualified Bidder who has timely submitted a Qualified Bid must

inform the Debtors whether it intends to attend the Auction and all Qualified Bidders wishing to




                                               12
EAST\163461954.2
                Case 18-12491-CSS             Doc 355-2       Filed 12/26/18   Page 140 of 159



attend the Auction must have at least one individual representative with authority to bind such

Qualified Bidder in attendance at the Auction in person.

           The Auction, if necessary, will be conducted on [February 20, 2019 at 10:00 a.m.]

(prevailing Eastern time) at the offices of DLA Piper LLP, 1201 North Market Street, Suite

2100, Wilmington, Delaware 19801, or at such other time and location as designated by the

Debtors. The Auction, if necessary, shall be conducted in a timely fashion according to the

following procedures:

           a.       The Debtors Shall Conduct the Auction.

           The Debtors and their professionals shall direct and preside over the Auction. At the start

of the Auction, the Debtors shall describe the terms of each Baseline Bid. All incremental Bids

made thereafter shall be Overbids (defined below) and shall be made and received on an open

basis, and all material terms of each Overbid shall be fully disclosed to all other Qualified

Bidders who submitted Qualified Bids. The Debtors shall maintain a written transcript of all Bids

made and announced at the Auction, including the Baseline Bid, all applicable Overbids, the

Successful Bid(s), and Backup Bid(s).

           The Auction will be conducted openly and all creditors will be permitted to attend. The

Qualified Bidders and the Select Purchaser may appear at the Auction in person or through duly

authorized representatives.

           b.       Terms of Overbids.

           “Overbid” means any bid made at the Auction by a Qualified Bidder3 subsequent to the

Debtors’ announcement of the Baseline Bid. Each Overbid must comply with the following

conditions:



3
    Or Qualified Bidders, in the event of a Joint Bid.

                                                         13
EAST\163461954.2
            Case 18-12491-CSS       Doc 355-2       Filed 12/26/18   Page 141 of 159



               (i)     Minimum Overbid Increment. The initial Overbid, if any, shall provide
                       for total consideration to the Debtors with a value that exceeds the value
                       of the consideration under the applicable Baseline Bid by an incremental
                       amount that is not less than the $500,000 (a “Minimum Overbid
                       Increment”).

               (ii)    Conclusion of Each Overbid Round. Upon the solicitation of each round
                       of applicable Overbids, the Debtors may announce a deadline (as the
                       Debtors may, in their reasonable business judgment, after consultation
                       with the Committee and DIP Agent, extend from time to time, the
                       “Overbid Round Deadline”) by which time any Overbids must be
                       submitted to the Debtors.

               (iii)   Overbid Alterations. An applicable Overbid may contain alterations,
                       modifications, additions, or deletions of any terms of the Bid no less
                       favorable to the Debtors’ estates than any prior applicable Bid or Overbid,
                       as determined in the Debtors’ reasonable business judgment (in
                       consultation with the Committee and DIP Agent), but shall otherwise
                       comply with the terms of these Bidding Procedures. Any Overbid must
                       comply with the conditions for a Qualified Bid.

               (iv)    Announcing Highest Bid. Subsequent to each Overbid Round Deadline,
                       the Debtors shall announce whether the Debtors have identified (in
                       consultation with the Committee and DIP Agent) in the initial applicable
                       Overbid round, an Overbid or Overbids as being higher or otherwise better
                       than the applicable Baseline Bid(s) for the Select Assets, or in subsequent
                       rounds, the Overbid(s) previously designated by the Debtors (after
                       consultation with the Committee and DIP Agent) as the prevailing highest
                       or otherwise best Bid for the Select Assets (the “Prevailing Highest Bid”).
                       The Debtors shall describe to all Qualified Bidders the material terms of
                       any new Overbids designated by the Debtors as the Prevailing Highest
                       Bid(s) as well as the value attributable by the Debtors to such Prevailing
                       Highest Bid(s).

       c.      Consideration of Overbids.

       The Debtors reserve the right, in their discretion (in consultation with the Committee and

DIP Agent) to adjourn the Auction one or more times to, among other things: (i) facilitate

discussions among the Debtors and any Qualified Bidders; (ii) allow Qualified Bidders to

consider how they wish to proceed; (iii) provide Qualified Bidders the opportunity to provide the

Debtors with such additional evidence as the Debtors, in their reasonable business judgment (in

consultation with the Committee and DIP Agent), may require, including that the Qualified

                                               14
EAST\163461954.2
            Case 18-12491-CSS       Doc 355-2        Filed 12/26/18   Page 142 of 159



Bidder has sufficient internal resources or has received sufficient non-contingent debt and/or

equity funding commitments to consummate the proposed transaction at the prevailing Overbid

amount; and (iv) to provide the Debtors with an opportunity to consider (in consultation with the

Committee and DIP Agent) how to value each Overbid. The full amount of the Bid Protections

shall be included as value of any bid made by the Select Purchaser in each round of bidding at

the Auction, including for purposes of comparing the value of a Qualified Bidder’s Overbid to

the bid of the Select Purchaser in any round of bidding.

       d.      Closing the Auction.

               (i)     The Auction shall continue until there is only one Bid or Joint Bid, as
                       applicable, that the Debtors determine, in their reasonable business
                       judgment (in consultation with the Committee and DIP Agent), is the
                       highest or otherwise best Bid for the Select Assets. Such Bid or Joint Bid,
                       as applicable, shall be declared the “Successful Bid,” and such Qualified
                       Bidder (or Qualified Bidders, in the event of a Joint Bid) the “Successful
                       Bidder(s),” at which point the Auction will be closed. The Debtors shall
                       notify the Qualified Bidders of the Successful Bid within one Business
                       Day following such selection. The Auction shall not close unless and until
                       all Qualified Bidders have been given a reasonable opportunity to submit
                       an Overbid at the Auction to the then Prevailing Highest Bid. Such
                       acceptance by the Debtors of the Successful Bid is conditioned upon
                       approval by the Bankruptcy Court of the Successful Bid.

               (ii)    The Debtors shall not consider any Bids or Overbids submitted after the
                       conclusion of the Auction, and any such Bids or Overbids shall be deemed
                       untimely and shall under no circumstances constitute a Qualified Bid.

               (iii)   As soon as reasonably practicable after closing the Auction, the Debtors
                       shall file on the docket, but not serve, a notice with the Court identifying
                       the Successful Bidder(s) and Backup Bidder(s).

       e.      No Collusion; Good-Faith Offer.

       Each Qualified Bidder participating at the Auction will be required to confirm on the

record at the Auction that: (i) it has not engaged in any collusion with respect to the bidding; and

(ii) its Bid is a good-faith offer and it intends to consummate the transaction contemplated by

such Bid if selected as the Successful Bidder(s). All Potential Bidders and all Qualified Bidders

                                                15
EAST\163461954.2
            Case 18-12491-CSS      Doc 355-2        Filed 12/26/18   Page 143 of 159



will immediately disclose to the Debtors, the United States Trustee, the DIP Agent, and the

Committee any discussions regarding employment of or offers to retain or employ any officer or

insider of the Debtors.

7.     Backup Bidder.

       a.      Notwithstanding anything in these Bidding Procedures to the contrary, if an
               Auction is conducted, the Qualified Bidder with the next-highest or otherwise
               second-best Bid for all or a portion of the Select Assets at the Auction, as
               determined by the Debtors in their discretion and in consultation with the
               Committee and DIP Agent (the “Backup Bid”), shall be required to serve as a
               backup bidder (the “Backup Bidder”), and each Qualified Bidder shall agree and
               be deemed to agree to be the Backup Bidder if so designated by the Debtors.

       b.      The identity of the Backup Bidder(s) and the amount and material terms of the
               Backup Bid(s) shall be announced by the Debtors at the conclusion of the Auction
               at the same time the Debtors announce the identity of the Successful Bidder(s).
               The Backup Bidder(s) shall be required to keep the Backup Bid(s) open and
               irrevocable, until the closing of the sale with the Successful Bidder(s). Each
               Backup Bidder’s Deposit shall be held in escrow until the closing of the
               transaction with the Successful Bidder(s) and shall thereafter be returned within
               five (5) Business Days.

       c.      If a Successful Bidder fails to consummate the approved transactions
               contemplated by its Successful Bid, the Debtors may select (in consultation with
               the Committee and DIP Agent) the applicable Backup Bidder as the Successful
               Bidder, and such Backup Bidder shall be deemed a Successful Bidder for all
               purposes. The Debtors will be authorized, but not required, to consummate all
               transactions contemplated by the Backup Bid without further order of the
               Bankruptcy Court or notice to any party. In such case, the defaulting Successful
               Bidder’s Deposit shall be forfeited to the Debtors. The Debtors specifically
               reserve the right to seek all available remedies against any defaulting Successful
               Bidder(s), including with respect to specific performance.

       d.      Notwithstanding anything to the contrary in this section or the Bidding
               Procedures Order, if the Select Purchaser is required to serve as Backup Bidder,
               the terms and conditions of such service shall be governed by the Select Purchase
               Agreement.

8.     Reservation of Rights.

       Without prejudice to the rights of the Select Purchaser under the terms the Select

Purchase Agreement, or the rights of any DIP Agent in respect of any sale-related milestones set



                                               16
EAST\163461954.2
          Case 18-12491-CSS         Doc 355-2        Filed 12/26/18    Page 144 of 159



forth in the Debtors’ debtor-in-possession credit agreement, the Debtors reserve their rights to

modify these Bidding Procedures in their reasonable business judgment (in consultation with the

Committee and DIP Agent) in any manner that will best promote the goals of the bidding

process, or impose, at or prior to the Auction, additional customary terms and conditions on the

sale of the Select Assets, including, without limitation: (a) extending the deadlines set forth in

these Bidding Procedures; (b) adjourning the Auction at the Auction and/or adjourning the Sale

Hearing in open court without further notice; (c) adding procedural rules that are reasonably

necessary or advisable under the circumstances for conducting the Auction; (d) canceling the

Auction; and (e) rejecting any and all bids or Bids.

9.     Sale Hearing.

       A hearing to consider approval of the Sale of the Select Assets to the Successful

Bidder(s) (or to approve the sale of the Select Assets to the Select Purchaser, if no Auction is

held) (the “Sale Hearing”) is currently scheduled to take place at [       ] (prevailing Eastern

Time) on [             ], before the Honorable Christopher S. Sontchi, at the Bankruptcy Court,

824 Market Street, 5th Floor, Courtroom No. 6, Wilmington, Delaware 19801.

       Subject to the rights and remedies of the Select Purchasers under Select Purchase

Agreement, the Sale Hearing may be continued to a later date by the Debtors by sending

notice prior to, or making an announcement at, the Sale Hearing. No further notice of any

such continuance will be required to be provided to any party (including the Select

Purchaser).

       At the Sale Hearing, the Debtors shall present the Successful Bid(s) to the Bankruptcy

Court for approval.




                                                17
EAST\163461954.2
          Case 18-12491-CSS         Doc 355-2        Filed 12/26/18    Page 145 of 159



10.    Bid Protections.

       To provide an incentive and to compensate the Select Purchaser for performing the

substantial due diligence and incurring the expenses necessary and entering into the Select

Purchase Agreement with the knowledge and risk that arises from participating in the sale and

subsequent bidding process, the Debtors have agreed to pay the Select Purchaser, under the

conditions and in the amount set forth in the Bidding Procedures Order and the Select Purchase

Agreement:

               Select Bid Protections. Pursuant to the Select Purchase Agreement and Bidding
               Procedures, in the event the Select Purchaser is not the Successful Bidder for all of
               the Select Assets (or does not otherwise purchase all of the Select Assets as a
               Backup Bidder), the Select Purchaser is to be provided an expense reimbursement
               not to exceed $250,000 and a break-up fee in an amount equal to $1,890,000
               (which is three percent (3%) percent of the Select Purchaser’s Purchase Price)
               (together, the “Bid Protections”), as more specifically set forth in Section 5.6(i) of
               the Select Purchase Agreement.

       The Debtors have agreed that their obligations to pay the Bid Protections from the

consideration received from the consummation of a transaction with a Successful Bidder that is

not the Select Purchaser, as set forth in the Select Purchase Agreement, shall survive termination

of the Select Purchase Agreement, and shall be payable under the terms of the Select Purchase

Agreement and the Bidding Procedures Order.

       The Select Purchaser shall have standing to appear and be heard on all issues related to

the Auction, including the right to object to the conduct of the Auction and interpretation of these

Bidding Procedures.

11.    Return of Deposit.

       The Deposit of the Successful Bidder(s) shall be applied to the Purchase Price of the

transaction at closing. The Deposits for each Qualified Bidder shall be held in one or more

interest-bearing escrow accounts on terms acceptable to the Debtors in their reasonable business


                                                18
EAST\163461954.2
          Case 18-12491-CSS         Doc 355-2          Filed 12/26/18   Page 146 of 159



judgment and shall be returned (other than with respect to the Successful Bidder(s) and the

Backup Bidder) on or within five (5) Business Days after the Auction.

       If any Successful Bidder fails to consummate the sale because of a breach by such

Successful Bidder, the Debtors will not have any obligation to return the applicable Deposit

deposited by the Successful Bidder (except as otherwise set forth in the Select Purchase

Agreement, as to the Select Purchaser), which may be retained by the Debtors as liquidated

damages, in addition to any and all rights, remedies, or causes of action that may be available to

the Debtors (and subject to the Select Purchase Agreement, as to the Select Purchaser), and the

Debtors shall be free to consummate the sale with the applicable Backup Bidder without the need

for an additional hearing or order of the Bankruptcy Court, in which case the Backup Bidder’s

Deposit shall be applied to the Purchase Price.

12.    Fiduciary Out.

       Nothing in these Bidding Procedures shall require the Debtors’ boards of directors to take

any action, or to refrain from taking any action, with respect to these Bidding Procedures, to the

extent the Debtors’ boards of directors determine, based on the advice of counsel, that taking

such action, or refraining from taking such action, as applicable, is required to comply with

applicable law or their fiduciary obligations under applicable law; provided that in the event of

any such action, all rights and remedies of the Select Purchaser in these Bidding Procedures, the

Select Purchase Agreement, and/or applicable law shall be reserved and preserved.




                                                  19
EAST\163461954.2
Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 147 of 159



             Exhibit 3 to Bidding Procedures Order
              Notice of Auction and Sale Hearing
            Case 18-12491-CSS              Doc 355-2         Filed 12/26/18         Page 148 of 159



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., :                           Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     :   (Jointly Administered)
                                                               :
---------------------------------------------------------------x   Re: D.I. ___

                           NOTICE OF AUCTION AND SALE HEARING

        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) sought relief from the United States Bankruptcy Court for the
District of Delaware to effectuate one or more sales for the sale of substantially all of the
Debtors’ assets.

       PLEASE TAKE FURTHER NOTICE that on [_________], 2019, the United States
Bankruptcy Court for the District of Delaware (the “Court”) entered the Order: (I) Authorizing
and Approving (A) Debtors’ Entry Into Stalking Horse Purchase Agreement, (B) Bidding
Procedures, (C) Bid Protections, (D) Assumption Procedures, and (E) Form and Manner of
Notice of the Bidding Procedures, Assumption Procedures, and Sale Hearing; (II) Scheduling a
Hearing to Consider the Sale, Pursuant to and in Accordance With the Bidding Procedures; and



1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
           Case 18-12491-CSS            Doc 355-2         Filed 12/26/18     Page 149 of 159



(III) Granting Related Relief (D.I. [___]) (the “Bidding Procedures Order”),2 pursuant to which
the Court approved the Bidding Procedures, which establish key dates and times related to the
Debtors’ efforts to sell certain assets of the Debtors’ estates.

       PLEASE TAKE FURTHER NOTICE that the summary of the Bidding Procedures
contained in this notice is provided for convenience only, all interested bidders should carefully
read the Bidding Procedures Order and Bidding Procedures, and, to the extent of any
inconsistencies between this notice and the Bidding Procedures Order or Bidding Procedures, the
terms of the Bidding Procedures Order and Bidding Procedures shall control.

       PLEASE TAKE FURTHER NOTICE that the deadline by which all Qualified Bids
must be actually received by the parties specified in the Bidding Procedures is [February 15,
2019 at 4:00 p.m. (prevailing Eastern time)].

        PLEASE TAKE FURTHER NOTICE that copies of the Bidding Procedures Order,
Bidding Procedures, all related exhibits, and any other filings related to the foregoing are
available for free on the website of the court-appointed claims and noticing agent in these cases,
Prime Clerk LLC, at https://cases.primeclerk.com/promisehealthcaregroup/, or can be requested
by calling: (a) 844-822-9230 (domestic, toll-free); or (b) 347-338-6503 (international).

        PLEASE TAKE FURTHER NOTICE that, if the Debtors timely receive one or more
Qualified Bids (in addition to the Select Purchase Agreement), the Debtors will conduct the
Auction on [February 20, 2019 at 10:00 a.m. (prevailing Eastern time)] at the offices of DLA
Piper LLP, 1201 North Market Street, Suite 2100, Wilmington, Delaware 19801 or at such other
location as the Debtors may later designate, to determine the highest or otherwise best Bids for
the Select Assets.

       PLEASE TAKE FURTHER NOTICE that, if the Debtors do not timely receive one or
more Qualified Bids (in addition to the Select Purchase Agreement), the Debtors will not
conduct the Auction and, instead, will (a) file a notice with the Court identifying the Select
Purchaser as a Successful Bidder for the Select Assets and (b) promptly seek the Court’s
approval of the sale of the Select Assets.

       PLEASE TAKE FURTHER NOTICE that the Debtors will seek approval of the sale of
the Select Assets before the Honorable Christopher S. Sontchi, Chief United States Bankruptcy
Judge for the District of Delaware, 824 North Market Street, 5th Floor, Wilmington, Delaware
19801, on [            ], 2019 at [  ] (prevailing Eastern time).

        PLEASE TAKE FURTHER NOTICE that objections, if any, must (i) be in writing,
(ii) conform to the applicable provisions of the Bankruptcy Code, Bankruptcy Rules, and Local
Rules, (iii) state with particularity the legal and factual basis for the objection and the specific
grounds for such objection, and (iv) be filed with the Court and served so as to be actually
received no later than [February 22, 2019 at 4:00 p.m. (prevailing Eastern time)] by the
following parties: (i) counsel to the Debtors, (a) John Tishler, Waller Lansden Dortch & Davis,
LLP, 511 Union Street, Suite 2700, Nashville, Tennessee 37219 and (b) Stuart M. Brown, DLA

2
 Capitalized terms used but not defined in this notice shall have the meanings ascribed to them in the Bidding
Procedures Order and Bidding Procedures, as applicable.

                                                      2
EAST\163461954.2
           Case 18-12491-CSS               Doc 355-2          Filed 12/26/18        Page 150 of 159



Piper LLP, 1201 N. Market Street, Suite 2100, Wilmington, Delaware 19801; (ii) counsel to the
Committee, (a) Jeffrey N. Pomerantz, Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street,
17th Floor, Wilmington, Delaware 19801 and (b) Andrew H. Sherman, Sills Cummis & Gross
P.C., One Riverfront Plaza, Newark, New Jersey 07102; (iii) counsel to the Select Purchaser,
(a) Stephen M. Leitzell, Dechert LLP, Cira Centre, 2929 Arch Street, Philadelphia, Pennsylvania
19104-2808, (b) Brian Greer, Dechert LLP, Three Bryant Park, 1095 Avenue of the Americas,
New York, New York 10036-6797, and (c) Jonathan Stott, Dechert LLP, Cira Centre, 2929 Arch
Street, Philadelphia, Pennsylvania 19104-2808; (iv) counsel to Wells Fargo, National
Association, (a) Brian I. Swett, McGuire Woods LLP, 77 West Wacker Drive, Suite 4100,
Chicago, Illinois 60601-1818 and (b) John Knight, Richards, Layton & Finger, PA, 920 N. King
Street, Wilmington, Delaware 19801; (v) the Office of the United States Trustee, J. Caleb Boggs
Federal Building, 844 King Street, Lockbox 35, Wilmington, Delaware 19801, Attn: Brya
Keilson; and (vi) counsel to any Successful Bidder and Backup Bidder as identified in
accordance with the Bidding Procedures.

     PLEASE TAKE FURTHER NOTICE THAT ANY PARTY OR ENTITY WHO
FAILS TO TIMELY FILE AND SERVE AN OBJECTION TO THE SALE ON OR
BEFORE THE OBJECTION DEADLINE IN ACCORDANCE WITH THE BIDDING
PROCEDURES ORDER SHALL BE FOREVER BARRED FROM ASSERTING ANY
OBJECTION TO THE SALE(S), INCLUDING WITH RESPECT TO THE TRANSFER
OF THE SELECT ASSETS FREE AND CLEAR OF LIENS, CLAIMS,
ENCUMBRANCES, AND OTHER INTERESTS.

     PLEASE TAKE FURTHER NOTICE THAT THE PROPOSED SALE ORDER
PROVIDES THAT A PURCHASER OF THE SELECT ASSETS WILL HAVE NO
RESPONSIBILITY FOR, AND THE SELECT ASSETS WILL BE SOLD FREE AND
CLEAR OF, ANY SUCCESSOR LIABILITY, INCLUDING THE FOLLOWING:
   a.   To the greatest extent allowable by applicable law, any Successful Bidder shall not be deemed, as a result
        of any action taken in connection with the Select Purchase Agreement or other competing purchase
        agreement, the consummation of a sale of the Select Assets contemplated by the Select Purchase
        Agreement or other competing purchase agreement, or the transfer or operation of any part of the Select
        Assets, to: (a) be a legal successor, or otherwise be deemed a successor to the Debtors (other than, for any
        Successful Bidder, with respect to any obligations as an assignee under the executory contracts or
        unexpired leases assumed and assigned pursuant to 11 U.S.C. § 365 arising after the applicable closing); (b)
        have, de facto or otherwise, merged with or into the Debtors; or (c) be an alter ego or mere continuation or
        substantial continuation of the Debtors, including, without limitation, within the meaning of any foreign,
        federal, state or local revenue law, pension law, the Employee Retirement Income Security Act, the
        Consolidated Omnibus Budget Reconciliation Act, the WARN Act (29 U.S.C. §§ 2101, et seq.), the
        Comprehensive Environmental Response Compensation and Liability Act (“CERCLA”), the Fair Labor
        Standard Act, Title VII of the Civil Rights Act of 1964 (as amended), the Age Discrimination and
        Employment Act of 1967 (as amended), the Federal Rehabilitation Act of 1973 (as amended), the National
        Labor Relations Act (29 U.S.C. § 151, et seq.), environmental liabilities, debts, claims or obligations
        arising from conditions first existing on or prior to the applicable closing (including, without limitation, the
        presence of hazardous, toxic, polluting, or contaminating substances or wastes), which may be asserted on
        any basis, including, without limitation, under CERCLA, any liabilities, debts or obligations of or required
        to be paid by the Debtors for any taxes of any kind for any period, labor, employment, or other law, rule or
        regulation (including without limitation filing requirements under any such laws, rules or regulations), or
        under any products liability law or doctrine with respect to the Debtors’ liability under such law, rule or
        regulation or doctrine.



                                                          3
EAST\163461954.2
           Case 18-12491-CSS               Doc 355-2          Filed 12/26/18       Page 151 of 159



   b.   All rights of any party to set off any claims, debts or obligations owed by or to a Successful Bidder in
        connection with the Select Assets shall be extinguished on the applicable closing date pursuant to the
        proposed Sale Order, with such rights attaching to the proceeds of the applicable sale. Other than as
        expressly set forth in the Select Purchase Agreement or competing purchase agreement with respect to
        assumed liabilities, a Successful Bidder shall not have any responsibility for (a) any liability or other
        obligation of the Debtors or related to the Select Assets or (b) any claims (as such term is defined in section
        101(5) of the Bankruptcy Code) against the Debtors or any of their predecessors or affiliates.

   c.   To the greatest extent allowed by applicable law, a Successful Bidder shall have no liability whatsoever
        with respect to the Debtors’ (or their predecessors’ or affiliates’) respective businesses or operations or any
        of the Debtors’ (or their predecessors’ or affiliates’) obligations based, in whole or in part, directly or
        indirectly, on any theory of successor or vicarious liability of any kind or character, or based upon any
        theory of antitrust, environmental, successor or transferee liability, de facto merger or substantial
        continuity, labor and employment or products liability, whether known or unknown as of the applicable
        closing, now existing or hereafter arising, asserted or unasserted, fixed or contingent, liquidated or
        unliquidated, including liabilities on account of any taxes arising, accruing or payable under, out of, in
        connection with, or in any way relating to the operation of the Select Assets prior to the applicable closing.

Dated: December 26, 2018                              DLA PIPER LLP (US)
Wilmington, Delaware
                                                      /s/ Stuart M. Brown_______________
                                                      Stuart M. Brown (#4050)
                                                      Kaitlin MacKenzie Edelman (#5924)
                                                      Matthew S. Sarna (#6578)
                                                      1201 N. Market Street, Suite 2100
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 468-5700
                                                      Facsimile: (302) 394-2341
                                                      Email: Stuart.Brown@dlapiper.com
                                                              Kaitlin.Edelman@dlapiper.com
                                                              Matthew.Sarna@dlapiper.com

                                                      -and-

                                                      WALLER LANSDEN DORTCH & DAVIS, LLP
                                                      John Tishler (admitted pro hac vice)
                                                      Katie G. Stenberg (admitted pro hac vice)
                                                      Blake D. Roth (admitted pro hac vice)
                                                      Tyler N. Layne (admitted pro hac vice)
                                                      511 Union Street, Suite 2700
                                                      Nashville, TN 37219
                                                      Telephone: (615) 244-6380
                                                      Facsimile: (615) 244-6804
                                                      Email: John.Tishler@wallerlaw.com
                                                             Katie.Stenberg@wallerlaw.com
                                                             Blake.Roth@wallerlaw.com
                                                             Tyler.Layne@wallerlaw.com

                                                      Attorneys for the Debtors and
                                                      Debtors in Possession


                                                          4
EAST\163461954.2
Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 152 of 159



             Exhibit 4 to Bidding Procedures Order
                Notice of Potential Assumption
            Case 18-12491-CSS              Doc 355-2         Filed 12/26/18         Page 153 of 159



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., :                           Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     :   (Jointly Administered)
                                                               :
---------------------------------------------------------------x   Re: D.I. ___

             NOTICE OF (I) CURE AMOUNT WITH RESPECT TO
    EXECUTORY CONTRACTS AND UNEXPIRED LEASES TO POTENTIALLY BE
       ASSUMED AND ASSIGNED AND (II) POTENTIAL ASSUMPTION AND
      ASSIGNMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       PLEASE TAKE NOTICE that, pursuant to the Order: (I) Authorizing and Approving
(A) Debtors’ Entry Into Stalking Horse Purchase Agreement, (B) Bidding Procedures, (C) Bid
Protections, (D) Assumption Procedures, and (E) Form and Manner of Notice of the Bidding
Procedures, Assumption Procedures, and Sale Hearing; (II) Scheduling a Hearing to Consider
the Sale, Pursuant to and in Accordance With the Bidding Procedures; and (III) Granting
Related Relief (D.I. [___]) (the “Bidding Procedures Order”)2 entered by the United States
Bankruptcy Court for the District of Delaware (the “Court”), the above-captioned debtors and
debtors in possession (collectively, the “Debtors”) provide this notice that you and one or more

1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
2
 Capitalized terms used but not defined in this notice shall have the meanings ascribed to them in the Bidding
Procedures Order and Bidding Procedures, as applicable.
          Case 18-12491-CSS          Doc 355-2       Filed 12/26/18    Page 154 of 159



of the Debtors are party to one or more of the various executory contracts and unexpired leases
set forth on Exhibit 1 to this notice (the “Executory Contracts” and “Unexpired Leases,” as
applicable), which Executory Contracts and Unexpired Leases may be assumed and assigned to a
Successful Bidder in connection with the proposed sale of the Select Assets.

       PLEASE TAKE FURTHER NOTICE that set forth on Exhibit 1 is the amount the
Debtors’ records reflect is owing to cure any and all defaults under each Executory Contract and
Unexpired Lease (each amount, a “Cure Amount”) to permit the assumption and assignment of
each Executory Contract and Unexpired Lease pursuant to section 365 of the Bankruptcy Code.

        PLEASE TAKE FURTHER NOTICE that the Debtors’ books and records reflect that
all postpetition amounts owing under each Executory Contract and Unexpired Lease have been
paid and will continue to be paid and no other defaults exist under any of the Executory
Contracts and Unexpired Leases and, therefore, amounts due and owing since the Petition Date
are not included in the Cure Amount for each Executory Contract and Unexpired Lease.

        PLEASE TAKE FURTHER NOTICE that objections, if any, to the Cure Amounts set
forth on Exhibit 1 or to the possible assumption and assignment of any Executory Contract or
Unexpired Lease to a Successful Bidder, as applicable, must be filed with the Court and served
so as to be actually received on or before [February 8, 2019 at 4:00 p.m. (prevailing Eastern
time)] (the “Objection Deadline”). Service of any objections should be made to: (i) counsel to
the Debtors, (a) John Tishler, Waller Lansden Dortch & Davis, LLP, 511 Union Street, Suite
2700, Nashville, Tennessee 37219 and (b) Stuart M. Brown, DLA Piper LLP, 1201 N. Market
Street, Suite 2100, Wilmington, Delaware 19801; (ii) counsel to the Committee, (a) Jeffrey N.
Pomerantz, Pachulski Stang Ziehl & Jones LLP, 919 N. Market Street, 17th Floor, Wilmington,
Delaware 19801 and (b) Andrew H. Sherman, Sills Cummis & Gross P.C., One Riverfront Plaza,
Newark, New Jersey 07102; (iii) counsel to the Select Purchaser, (a) Stephen M. Leitzell,
Dechert LLP, Cira Centre, 2929 Arch Street, Philadelphia, Pennsylvania 19104-2808, (b) Brian
Greer, Dechert LLP, Three Bryant Park, 1095 Avenue of the Americas, New York, New York
10036-6797, and (c) Jonathan Stott, Dechert LLP, Cira Centre, 2929 Arch Street, Philadelphia,
Pennsylvania 19104-2808; (iv) counsel to Wells Fargo, National Association, (a) Brian I. Swett,
McGuire Woods LLP, 77 West Wacker Drive, Suite 4100, Chicago, Illinois 60601-1818 and
(b) John Knight, Richards, Layton & Finger, PA, 920 N. King Street, Wilmington, Delaware
19801; (v) the Office of the United States Trustee, J. Caleb Boggs Federal Building, 844 King
Street, Lockbox 35, Wilmington, Delaware 19801, Attn: Brya Keilson; and (vi) counsel to any
Successful Bidder and Backup Bidder as identified in accordance with the Bidding Procedures.

        PLEASE TAKE FURTHER NOTICE that all objections to the Cure Amount or
possible assumption and assignment of any Executory Contract or Unexpired Lease must (i) be
in writing, (ii) conform to the applicable provisions of the Bankruptcy Code, Bankruptcy Rules,
and Local Rules, (iii) state with particularity the legal and factual basis for the objection and the
specific grounds for such objection, and (iv) if challenging the Cure Amount, set forth the
prepetition cure amount being claimed with appropriate documentation in support of such
amount.

       PLEASE TAKE FURTHER NOTICE that any timely filed objections that cannot be
resolved will be heard at a hearing to be held before the Honorable Christopher S. Sontchi, Chief

                                                 2
EAST\163461954.2
          Case 18-12491-CSS         Doc 355-2       Filed 12/26/18   Page 155 of 159



United States Bankruptcy Judge for the District of Delaware, 824 North Market Street, 5th Floor,
Wilmington, Delaware 19801 on [             ] at [ ] (prevailing Eastern time) unless
otherwise agreed by the Debtors and any applicable Successful Bidder or otherwise ordered by
the Court.

        PLEASE TAKE FURTHER NOTICE that the failure to file an objection on or before
the Objection Deadline shall (i) forever bar any objections to the Cure Amount or the assertion
that any additional or other amounts are due and owing, (ii) be deemed as consent to the
assumption, assignment, and/or transfer of each Executory Contract and Unexpired Lease to the
applicable Successful Bidder, and (iii) forever bar and estop any assertion or claim against the
Debtors or Successful Bidder that any additional amounts are due or defaults exist, or conditions
to assumption, assignment, and/or transfer must be satisfied, or that any right or benefit under
each Executory Contract or Unexpired Lease cannot or will not be available to the Successful
Bidder.

       PLEASE TAKE FURTHER NOTICE that the Debtors shall present evidence
necessary to demonstrate adequate assurance of future performance by any Successful Bidder.

        PLEASE TAKE FURTHER NOTICE that the presence of an Executory Contract or
Unexpired Lease on Exhibit 1 to this notice does not constitute an admission that such contract,
lease, or other agreement is an executory contract or unexpired lease or that such contract, lease,
or other agreement will be assumed by the Debtors and assigned to any Successful Bidder.

       PLEASE TAKE FURTHER NOTICE that, if an Executory Contract of Unexpired
Lease is finally determined to be assumed and assigned to a Successful Bidder, a separate notice
of such assumption and assignment will be provided to you.

        PLEASE TAKE FURTHER NOTICE that all documents filed with the Court in
connection with the above-captioned cases are available for free on the website of the court-
appointed claims and noticing agent in these cases, Prime Clerk LLC, at
https://cases.primeclerk.com/promisehealthcaregroup/.




                                                3
EAST\163461954.2
          Case 18-12491-CSS   Doc 355-2       Filed 12/26/18   Page 156 of 159



Dated: December 26, 2018            DLA PIPER LLP (US)
Wilmington, Delaware
                                    /s/ Stuart M. Brown____________
                                    Stuart M. Brown (#4050)
                                    Kaitlin MacKenzie Edelman (#5924)
                                    Matthew S. Sarna (#6578)
                                    1201 N. Market Street, Suite 2100
                                    Wilmington, DE 19801
                                    Telephone: (302) 468-5700
                                    Facsimile: (302) 394-2341
                                    Email: Stuart.Brown@dlapiper.com
                                            Kaitlin.Edelman@dlapiper.com
                                            Matthew.Sarna@dlapiper.com

                                    -and-

                                    WALLER LANSDEN DORTCH & DAVIS, LLP
                                    John Tishler (admitted pro hac vice)
                                    Katie G. Stenberg (admitted pro hac vice)
                                    Blake D. Roth (admitted pro hac vice)
                                    Tyler N. Layne (admitted pro hac vice)
                                    511 Union Street, Suite 2700
                                    Nashville, TN 37219
                                    Telephone: (615) 244-6380
                                    Facsimile: (615) 244-6804
                                    Email: John.Tishler@wallerlaw.com
                                           Katie.Stenberg@wallerlaw.com
                                           Blake.Roth@wallerlaw.com
                                           Tyler.Layne@wallerlaw.com

                                    Attorneys for the Debtors and
                                    Debtors in Possession




                                          4
EAST\163461954.2
Case 18-12491-CSS   Doc 355-2   Filed 12/26/18   Page 157 of 159



             Exhibit 5 to Bidding Procedures Order
             Notice of Assumption and Assignment
            Case 18-12491-CSS              Doc 355-2         Filed 12/26/18         Page 158 of 159



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., :                           Case No. 18-12491 (CSS)
                                                               :
                  Debtors.                                     :   (Jointly Administered)
                                                               :
---------------------------------------------------------------x   Re: D.I. ___

                      NOTICE OF ASSUMPTION AND ASSIGNMENT
                 OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        PLEASE TAKE NOTICE that on [_________], 2019, the United States Bankruptcy
Court for the District of Delaware (the “Court”) entered the Order: (I) Authorizing and
Approving (A) Debtors’ Entry Into Stalking Horse Purchase Agreement, (B) Bidding
Procedures, (C) Bid Protections, (D) Assumption Procedures, and (E) Form and Manner of
Notice of the Bidding Procedures, Assumption Procedures, and Sale Hearing; (II) Scheduling a
Hearing to Consider the Sale, Pursuant to and in Accordance With the Bidding Procedures; and
(III) Granting Related Relief (D.I. [___]) (the “Bidding Procedures Order”).2

       PLEASE TAKE FURTHER NOTICE that on [_________], 2019, the Court entered
the Order (I) Approving the Sale of Certain of the Debtors’ Assets Free and Clear of All Liens,
Claims, Encumbrances, and Interests, (II) Authorizing the Assumption and Assignment of

1
  The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of
Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages,
L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of
California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise
Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc.
(0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc.
(2171), Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of
Overland Park, Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659),
Promise Hospital of Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of
Dade, Inc. (1592), Promise Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise
Skilled Nursing Facility of Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc.
(1791), Quantum Health, Inc. (4298), Quantum Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766),
St. Alexius Properties, LLC (4610), Success Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success
Healthcare, LLC (1604), Vidalia Real Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise
Behavioral Health Hospital of Shreveport, Inc. (1823), Promise Rejuvenation Centers, Inc. (7301), Promise
Rejuvenation Center at the Villages, Inc. (7529), and PHG Technology Development and Services Company, Inc.
(7766). The mailing address for the Debtors, solely for purposes of notices and communications, is 999 Yamato
Road, 3rd FL, Boca Raton, FL 33431.
2
 Capitalized terms used but not defined in this notice shall have the meanings ascribed to them in the Bidding
Procedures Order and Bidding Procedures, as applicable.
          Case 18-12491-CSS        Doc 355-2       Filed 12/26/18   Page 159 of 159



Certain Executory Contracts and Unexpired Leases, and (III) Granting Related Relief (D.I.
[___]) (the “Sale Order”).

        PLEASE TAKE FURTHER NOTICE that, in accordance with the Bidding Procedures
Order, Bidding Procedures, and Sale Order, the Debtors have identified [______] as a Successful
Bidder.

       PLEASE TAKE FURTHER NOTICE that attached to this notice as Exhibit 1 is a
schedule of executory contracts and unexpired leases the Debtors will assume and assign to the
Successful Bidder, in accordance with and subject to the Bidding Procedures Order and Sale
Order.

        PLEASE TAKE FURTHER NOTICE that all documents filed with the Court in
connection with the above-captioned cases are available for free on the website of the court-
appointed claims and noticing agent in these cases, Prime Clerk LLC, at
https://cases.primeclerk.com/promisehealthcaregroup/.

Dated: December 26, 2018                   DLA PIPER LLP (US)
Wilmington, Delaware
                                           /s/ Stuart M. Brown______________
                                           Stuart M. Brown (#4050)
                                           Kaitlin MacKenzie Edelman (#5924)
                                           Matthew S. Sarna (#6578)
                                           1201 N. Market Street, Suite 2100
                                           Wilmington, DE 19801
                                           Telephone: (302) 468-5700
                                           Facsimile: (302) 394-2341
                                           Email: Stuart.Brown@dlapiper.com
                                                   Kaitlin.Edelman@dlapiper.com
                                                   Matthew.Sarna@dlapiper.com
                                           -and-
                                           WALLER LANSDEN DORTCH & DAVIS, LLP
                                           John Tishler (admitted pro hac vice)
                                           Katie G. Stenberg (admitted pro hac vice)
                                           Blake D. Roth (admitted pro hac vice)
                                           Tyler N. Layne (admitted pro hac vice)
                                           511 Union Street, Suite 2700
                                           Nashville, TN 37219
                                           Telephone: (615) 244-6380
                                           Facsimile: (615) 244-6804
                                           Email: John.Tishler@wallerlaw.com
                                                  Katie.Stenberg@wallerlaw.com
                                                  Blake.Roth@wallerlaw.com
                                                  Tyler.Layne@wallerlaw.com

                                           Attorneys for the Debtors and
                                           Debtors in Possession
                                               2
EAST\163461954.2
